Exhibit 10.1

Published CUSIP Number 01881CAA3

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 29, 2007

among

ALLIANT TECHSYSTEMS INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

The Lenders Party Hereto

CALYON, NEW YORK BRANCH,

as Syndication Agent

ROYAL BANK OF SCOTLAND

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

BANC OF AMERICA SECURITIES LLC

CALYON, NEW YORK BRANCH,

as Joint Lead Arrangers

BANC OF AMERICA SECURITIES LLC,

as Sole Bookrunning Manager


--------------------------------------------------------------------------------


***

TABLE OF CONTENTS

Section

 

 

 

Page

 

 

ARTICLE I

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

1.01

 

Defined Terms

 

2

1.02

 

Other Interpretive Provisions

 

34

1.03

 

Accounting Terms

 

34

1.04

 

Rounding

 

35

1.05

 

References to Agreements and Laws

 

35

1.06

 

Times of Day

 

35

1.07

 

Letter of Credit Amounts

 

35

1.08

 

Currency Equivalents Generally

 

35

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

 

2.01

 

The Loans

 

36

2.02

 

Borrowings, Conversions and Continuations of Loans

 

37

2.03

 

Letters of Credit

 

38

2.04

 

Swing Line Loans

 

48

2.05

 

Prepayments

 

50

2.06

 

Termination or Reduction of Commitments

 

52

2.07

 

Repayment of Loans

 

53

2.08

 

Interest

 

54

2.09

 

Fees

 

55

2.10

 

Computation of Interest and Fees

 

55

2.11

 

Evidence of Indebtedness

 

56

2.12

 

Payments Generally

 

56

2.13

 

Sharing of Payments

 

58

2.14

 

Increase in Revolving Commitments

 

59

2.15

 

Increase in Term Loan Commitments

 

60

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

3.01

 

Taxes

 

62

3.02

 

Illegality

 

63

3.03

 

Inability to Determine Rates

 

64

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans

 

64

3.05

 

Compensation for Losses

 

65

3.06

 

Matters Applicable to all Requests for Compensation

 

66

3.07

 

Survival

 

66

 


--------------------------------------------------------------------------------


 

 

ARTICLE IV

 

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

4.01

 

Conditions of Restatement

 

66

4.02

 

Conditions to all Credit Extensions

 

71

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

71

5.02

 

Authorization; No Contravention

 

72

5.03

 

Governmental Authorization; Other Consents

 

72

5.04

 

Binding Effect

 

72

5.05

 

Financial Statements; No Material Adverse Effect

 

73

5.06

 

Litigation

 

73

5.07

 

No Default

 

73

5.08

 

Ownership of Property; Liens; Investments

 

74

5.09

 

Environmental Matters

 

74

5.10

 

Insurance

 

75

5.11

 

Taxes

 

75

5.12

 

ERISA Compliance

 

75

5.13

 

Subsidiaries; Equity Interests

 

76

5.14

 

Margin Regulations; Investment Company Act

 

77

5.15

 

Disclosure

 

77

5.16

 

Compliance with Laws

 

77

5.17

 

Intellectual Property; Licenses, Etc

 

77

5.18

 

Solvency

 

78

5.19

 

Casualty, Etc

 

78

5.20

 

Perfection, Etc

 

78

5.21

 

Designated Senior Indebtedness

 

78

5.22

 

Loan Parties Consolidated Assets

 

78

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

6.01

 

Financial Statements

 

79

6.02

 

Certificates; Other Information

 

79

6.03

 

Notices

 

82

6.04

 

Payment of Obligations

 

83

6.05

 

Preservation of Existence, Etc

 

83

6.06

 

Maintenance of Properties

 

83

6.07

 

Maintenance of Insurance

 

83

6.08

 

Compliance with Laws

 

84

6.09

 

Books and Records

 

84

6.10

 

Inspection Rights

 

84

6.11

 

Use of Proceeds

 

84

6.12

 

Covenant to Guarantee Obligations and Give Security

 

84

 

ii


--------------------------------------------------------------------------------


 

6.13

 

Further Assurances

 

86

6.14

 

Material Contracts

 

87

6.15

 

Conditions Subsequent to the Restatement Closing Date

 

87

6.16

 

Assignable Government Contract Claims

 

87

6.17

 

Preparation of Environmental Reports

 

87

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

7.01

 

Liens

 

88

7.02

 

Indebtedness

 

90

7.03

 

Investments

 

92

7.04

 

Fundamental Changes

 

94

7.05

 

Dispositions

 

95

7.06

 

Restricted Payments

 

96

7.07

 

Change in Nature of Business

 

97

7.08

 

Transactions with Affiliates

 

97

7.09

 

Burdensome Agreements

 

97

7.10

 

Financial Covenants

 

98

7.11

 

Loan Parties Consolidated Assets

 

98

7.12

 

Amendments of Organization Documents

 

98

7.13

 

Accounting Changes

 

99

7.14

 

Prepayments, Etc. of Indebtedness

 

99

7.15

 

Amendment, Etc. of Related Documents

 

99

7.16

 

Speculative Transactions

 

99

7.17

 

Material Contracts

 

99

7.18

 

No Other Designated Senior Indebtedness

 

99

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

8.01

 

Events of Default

 

100

8.02

 

Remedies upon Event of Default

 

102

8.03

 

Application of Funds

 

102

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

 

 

 

9.01

 

Appointment and Authorization of Agents

 

103

9.02

 

Delegation of Duties

 

104

9.03

 

Liability of Agents

 

104

9.04

 

Reliance by Agents

 

105

9.05

 

Notice of Default

 

105

9.06

 

Credit Decision; Disclosure of Information by Agents

 

106

9.07

 

Indemnification of Agents

 

106

9.08

 

Agents in their Individual Capacities

 

107

9.09

 

Successor Agents

 

107

 

iii


--------------------------------------------------------------------------------


 

9.10

 

Administrative Agent May File Proofs of Claim

 

108

9.11

 

Collateral and Guaranty Matters

 

109

9.12

 

Other Agents; Arrangers and Managers

 

109

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

10.01

 

Amendments, Etc

 

109

10.02

 

Notices and Other Communications; Facsimile Copies

 

111

10.03

 

No Waiver; Cumulative Remedies

 

112

10.04

 

Attorney Costs, Expenses and Taxes

 

113

10.05

 

Indemnification by the Borrower

 

113

10.06

 

Payments Set Aside

 

114

10.07

 

Successors and Assigns

 

114

10.08

 

Confidentiality

 

118

10.09

 

Setoff

 

119

10.10

 

Interest Rate Limitation

 

120

10.11

 

Counterparts

 

120

10.12

 

Integration

 

120

10.13

 

Survival of Representations and Warranties

 

120

10.14

 

Severability

 

121

10.15

 

Tax Forms

 

121

10.16

 

No Advisory or Fiduciary Responsibility

 

123

10.17

 

Replacement of Lenders

 

123

10.18

 

Governing Law

 

124

10.19

 

Waiver of Right to Trial by Jury

 

124

10.20

 

Binding Effect

 

124

10.21

 

USA PATRIOT Act Notice

 

125

 

 

 

 

 

SIGNATURES

 

S-1

 

iv


--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

I

 

Guarantors

1.01

 

Existing Letters of Credit

2.01

 

Commitments and Pro Rata Shares

5.03

 

Certain Authorizations

5.05

 

Material Debt and Liabilities

5.08(c)

 

Owned Real Property

5.09(c)

 

Treatment, Storage and Disposal Facilities

5.13

 

Subsidiaries and Other Equity Investments

7.01(b)

 

Existing Liens

7.02(e)

 

Existing Indebtedness

7.03(d)

 

Existing Investments

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Term Note

C-2

 

Revolving Credit Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Guaranty

G

 

Security Agreement

H

 

Mortgage

I

 

Solvency Certificate

J-1

 

Opinion Matters – Counsel to Loan Parties

J-2

 

Opinion Matters – Local Counsel to Loan Parties

J-3

 

Opinion Matters – General Counsel to Borrower

K

 

Incremental Term Facility Supplement

L

 

Joinder Agreement

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of March 29, 2007, among Alliant Techsystems Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”), the Swing Line Lender (as hereinafter
defined) party hereto, each L/C Issuer (as hereinafter defined) party hereto,
BANK OF AMERICA, N.A., as Administrative Agent (as hereinafter defined), CALYON,
NEW YORK BRANCH (“Calyon”), as Syndication Agent (as hereinafter defined), ROYAL
BANK OF SCOTLAND and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents,
BANC OF AMERICA SECURITIES LLC (“BAS”) and CALYON, as Joint Lead Arrangers, and
BAS, as Sole Bookrunning Manager.

PRELIMINARY STATEMENTS:

The Borrower and certain of its Subsidiaries (as hereinafter defined) have
entered into the Credit Agreement, dated as of March 31, 2004, as amended by
Amendment No. 1 dated as of May 5, 2005 (the “Existing Credit Agreement”) with
Bank of America, as administrative agent, with the lenders named therein (the
“Existing Lenders”) and the other parties thereto.

In order to finance its ongoing working capital and general corporate purposes,
the Borrower has requested, and the Lenders have agreed, to amend and restate
the Existing Credit Agreement in order to permit the Lenders to extend credit
subject to the conditions set forth herein in the form of (a) Term Loans to the
Borrower as provided herein and (b) Revolving Credit Loans to the Borrower as
provided herein and ending on the Maturity Date of which, at any time, not more
than (i) $200,000,000 in aggregate principal, notional or stated amount may be
in the form of L/C Credit Extensions provided by any L/C Issuer, and (ii)
$40,000,000 in aggregate principal amount may be in the form of Swing Line Loans
provided by the Swing Line Lender.

By execution of this Agreement, each of the Lenders shall be deemed to have
assumed from each of the Existing Lenders, as of the Restatement Closing Date,
an undivided interest in all of the rights and obligations of the Existing
Lenders under the Existing Credit Agreement such that, after giving effect to
such sale and assignment as of the Restatement Closing Date, the Commitments of
and the amount of Borrowings owing to each of the Lenders will be set forth on
Schedule 2.01.

In consideration of the mutual covenants and agreements herein contained and
subject to the satisfaction of the conditions set forth in Section 4.01, the
parties hereto agree to amend and restate the Existing Credit Agreement, in its
entirety, as follows:

1


--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of all of
the Equity Interests of another Person or all or substantially all of the
property, assets or business of another Person or of the assets constituting a
business unit, line of business or division of another Person.

“Additional Revolving Credit Lender” means any Eligible Assignee who agrees to
provide Revolving Credit Commitments in accordance with the provisions of
Section 2.14 in connection with a request for a Revolving Credit Commitment
Increase.

“Additional Term Loan Lender” means any Eligible Assignee who agrees to provide
Term Commitments in respect of one of the Term Facilities in accordance with the
provisions of Section 2.15 in connection with a request for a Term Commitment
Increase.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

“Agent-Related Persons” means the Administrative Agent and the other Agents,
together with the respective Affiliates (including, in the case of Bank of
America as Administrative Agent, BAS as an Arranger), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents and any other “collateral agent” appointed pursuant
to Section 9.01(c) and for purposes of the Mortgages, any “supplemental
collateral agent”.

2


--------------------------------------------------------------------------------


“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Yen and any other currency
that is readily available and freely transferable and convertible into Dollars.

“Applicable Rate” means for any day, (a) in case of the Revolving Credit Loans
and the Term A Loans, with respect to Base Rate Loans and Eurodollar Rate Loans,
and the commitment fee payable in respect of the unutilized portion of the
Revolving Credit Facility, the applicable rate per annum set forth below in the
grid captioned “Revolving Credit Facility and Term A Facility – Applicable
Rate”, under the captions “Base Rate Percentage”, “Eurodollar Percentage” or
“Commitment Fee” cited therein, as the case may be, based upon the Senior
Secured Credit Rating and (b) in the case of any Incremental Term Loans, the
applicable rate per annum set forth in the applicable Incremental Term Facility
Supplement for Base Rate Loans and Eurodollar Rate Loans:

Revolving Credit Facility and Term A Facility – Applicable Rate

Pricing

 

Senior Secured

 

Commitment

 

Eurodollar

 

Base Rate

 

Level

 

Credit Ratings

 

Fee

 

Percentage

 

Percentage

 

1

 

Baa2 or BBB

 

0.175

%

0.750

%

0.000

%

2

 

Baa3 or BBB-

 

0.200

%

0.875

%

0.000

%

3

 

Ba1 or BB+

 

0.250

%

1.000

%

0.000

%

4

 

Ba2 or BB or no
Senior Secured
Credit Rating

 

0.375

%

1.250

%

0.250

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Credit Rating shall become effective as of the first Business Day
immediately following the date of such change in Senior Secured Credit Rating.

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the appropriate L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Fund” has the meaning specified in Section 10.07(g).

“Arrangers” means, collectively, (a) BAS, in its capacity as joint lead arranger
and sole bookrunning manager and (b) Calyon, in its capacity as joint lead
arranger.

“Assignable Government Contract Claims” means any Government Contract Claims
that may be assignable pursuant to the Assignment of Claims Act and Assignment
of Claims Regulations.

3


--------------------------------------------------------------------------------


“Assigned Government Contract Claims” means any Assignable Government Contract
Claims, with respect to which the applicable Loan Party shall have duly complied
with the provisions of Section 4(c) of the Security Agreement.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.07(b), and accepted by the Administrative Agent substantially in
the form of Exhibit E or any other form approved by the Administrative Agent and
consented to by the Borrower, which consent shall not be unreasonably withheld
or delayed.

“Assignment of Claims Act” means the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. § 3727 and 41 U.S.C. § 15, each as may be amended, modified
or superseded from time to time.

“Assignment of Claims Regulations” means 48 C.F.R. subpart 32.8, the
supplemental provisions with respect to any Governmental Party contained in the
Federal Acquisition Regulation and each other provision of the Federal
Acquisition Regulation that may be applicable to 48 C.F.R. subpart 32.8, each as
may be amended, modified or superseded from time to time.

“Assignment of Government Contract Claims” has the meaning specified in the
Security Agreement.

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and all out-of-pocket expenses and
disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount of all obligations of
such Person in respect thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease, the capitalized amount of the remaining Synthetic Lease
Obligations in respect of such Synthetic Lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
Synthetic Lease were accounted for as a Capitalized Lease and (c) in respect of
any Securitization Transaction of any Person, the outstanding principal amount
of such financing, after taking into account reserve accounts.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended March
31, 2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
consolidated Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability Period” means, in the case of the Revolving Credit Facility, the
period from and including the Restatement Closing Date to the earliest of (a)
the Maturity Date

4


--------------------------------------------------------------------------------


for the Revolving Credit Facility, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.06, and (c) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and of the obligations of the L/C Issuers to make L/C Credit Extensions pursuant
to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“BAS” means Banc of America Securities LLC and its successors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and under the Laws of the State of New York and, if such day relates to any
Eurodollar Rate Loan, including, without limitation, determination, fundings or
payments in connection therewith, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

“Calyon” means Calyon, New York Branch and its successors.

“Capitalized Leases” means, with respect to any Person, all leases that have
been or should be, in accordance with GAAP, recorded as capitalized leases, on
the balance sheet of such Person.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and Specified
Statutory Liens and, solely for purposes of Investments under Section 7.03(a),
any other Permitted Liens):

5


--------------------------------------------------------------------------------


(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b)           readily marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after the
date of acquisition thereof and having, at the time of the acquisition thereof,
a rating of at least P-1 from Moody’s or at least A-1 from S&P;

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank or trust company that (i) (A) is a Lender,
(B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, or (C) any branch of a commercial bank that is organized in a
jurisdiction outside of the United States so long as such branch is a licensed
“bank” under the laws of the United States, any state thereof or the District of
Columbia and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (d) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;

(d)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 360 days from the
date of acquisition thereof; and

(e)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
or mutual funds registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and substantially all the assets of which are
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition;

(f)            repurchase obligations entered into with any commercial bank or
trust company meeting the criteria specified in clause (c) above, covering the
securities of the type described in clauses (a) and (b) above; and

(g)           tax exempted instruments including, without limitation, municipal
bonds, auction rate preferred stock and variable rate demand obligations with
the highest short-term ratings by either Moody’s or S&P or a long-term rating of
Aaa by Moody’s or AAA by S&P maturing within 360 days after the acquisition
thereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

6


--------------------------------------------------------------------------------


“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means, an event or series of events by which:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)           during any period of 12 consecutive calendar months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or

(c)           a “change of control” in the Senior Subordinated Notes Indenture,
“fundamental change” in the Convertible Notes Indenture and any such term or any
comparable term defined or used in, or comparable event described under, any
Material Debt Documents shall have occurred in respect of the Borrower.

“Code” means the Internal Revenue Code of 1986 as amended from time to time.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property and assets that are or
are intended under the express terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Collateral Account” has the meaning specified in the Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, Mortgage Modifications,
Security Agreement Supplements, IP Security Agreement Supplements, and any other
mortgages, security agreements, pledge agreements, collateral assignments or
other similar agreements delivered to

7


--------------------------------------------------------------------------------


the Administrative Agent or otherwise for the benefit of the Lenders pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion (which shall not constitute a new
Borrowing) of Loans from one Type to the other, or (d) a continuation (which
shall not constitute a new Borrowing) of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Company Stock” means the capital stock of the Borrower other than any
Disqualified Equity Interests.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Charges for such period,
(ii) income tax expense for such period, (iii) depreciation and amortization for
such period, (iv) non-recurring or extraordinary expenses which do not represent
a cash item in such period and are not expected to represent a cash item in any
future period occurring during the term of this Agreement, (v) write off of
deferred financing costs, (vi) non-cash charges related to stock-based employee
compensation, (vii) charges associated with the mark-to-market of non-qualifying
Swap Contracts and (viii) impairment charges or write-offs with respect to
goodwill and other intangible assets, and minus net income of all SPV
Subsidiaries that has not been distributed to the Borrower or any of its other
Subsidiaries and the Indebtedness of which has been excluded from Consolidated
Indebtedness pursuant to clause (h) of the definition of “Consolidated Funded
Indebtedness”.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct or contingent obligations arising under Financial
Letters of Credit, bankers’ acceptances, bank guaranties and similar instruments
at such time, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness, (f) all obligations in respect of
Disqualified Equity Interests, (g) without duplication, all Guarantees (other
than Performance Guarantees) with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Subsidiary,

8


--------------------------------------------------------------------------------


and (h) all Indebtedness of the types referred to in clauses (a) through (g)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company or other legal entity in
respect of which the equity holders are not liable for the obligations of such
entity as a matter of law) in which the Borrower or a Subsidiary (other than a
SPV Subsidiary, provided that Indebtedness under this clause (h) of SPV
Subsidiaries shall be excluded from the calculation in this clause (h) only to
the extent that the aggregate principal amount of such Indebtedness does not
exceed $100,000,000) is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary
(subject to customary exceptions).

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses (but not
amortization or write-off of the costs of issuance) of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense of the Borrower and its Subsidiaries on a consolidated basis with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period; provided that Consolidated EBITDA and Consolidated Interest Charges for
such four fiscal quarter period or other applicable period shall be determined
on a pro forma basis with respect to any Subject Disposition or any Acquisition
(together with any related transactions, including, without limitation, the
incurrence, assumption, refinancing or repayment of any Indebtedness) as if such
Disposition or Acquisition had occurred in the first day of such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recent four fiscal quarter period ended as of the last
fiscal period for which financial statements were required to have been
delivered pursuant to Section 6.01; provided that Consolidated EBITDA and
Consolidated Funded Indebtedness for such four fiscal quarter period or other
applicable period shall be determined on a pro forma basis with respect to any
Subject Disposition or any Acquisition as if such Disposition or Acquisition had
occurred in the first day of such period.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding (i) all extraordinary noncash gains and (ii)
extraordinary noncash losses).

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness, which constitutes Senior Debt, as
of such date to (b) Consolidated EBITDA for the four fiscal quarter period ended
as of the last fiscal period for which financial statements were required to
have been delivered pursuant to Section 6.01; provided that Consolidated EBITDA
and Consolidated Funded Indebtedness, which constitutes Senior Debt for such
four fiscal quarter period or other applicable period shall be determined on

9


--------------------------------------------------------------------------------


a pro forma basis with respect to any Subject Disposition or any Acquisition
(together with any related transactions, including, without limitation, the
incurrence, assumption, refinancing or repayment of any Indebtedness) as if such
Disposition or Acquisition had occurred in the first day of such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Convertible Notes Documents” means the Convertible Notes Indenture, the
Convertible Notes and all other agreements, instruments and other documents
pursuant to which the Convertible Notes have been issued or otherwise setting
forth the terms of the Convertible Notes, in each case as such agreement,
instrument or other document may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, but to the extent
permitted under the terms of the Loan Documents.

“Convertible Notes Indenture” means (i) the indenture dated as of February 19,
2004, among the Borrower, certain Subsidiaries of the Borrower party thereto, as
guarantors, and BNY Midwest Trust Company, as trustee, (ii) the indenture dated
as of August 13, 2004, among the Borrower, certain Subsidiaries of the Borrower
party thereto, as guarantors, and BNY Midwest Trust Company, as trustee; and
(iii) the indenture dated as of September 12, 2006, among the Borrower, certain
Subsidiaries of the Borrower party thereto, as guarantors, and The Bank of New
York Trust Company N.A., as trustee, as each such Indenture may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but to the extent permitted under the terms of the Loan
Documents.

“Convertible Notes” means (a) the 2.75% convertible senior subordinated notes
due February 15, 2024 in an aggregate original principal amount of $280,000,000,
(b) the 2.75% convertible senior subordinated notes due September 15, 2011 in an
aggregate principal amount of $300,000,000, and (c) the 3.00% convertible senior
subordinated notes due August 15, 2024 in an aggregate principal amount of
$200,000,000.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (it being understood that if any default is cured or waived
prior to becoming an Event of Default, such default shall no longer constitute a
Default).

10


--------------------------------------------------------------------------------


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.0% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the applicable
Letter of Credit Fee plus 2% per annum, in all cases to the fullest extent
permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, and such
failure has not been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, and such failure has
not been cured, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means, as to any Person, any Equity Interests of
such Person or any other Person which, pursuant to the certificate of
designation, or other corporate document or other agreement governing the terms
thereof, such Person is obligated to purchase, redeem, retire, defease or
otherwise acquire for value such Equity Interests or any warrants, rights or
options to acquire such Equity Interests, on or prior to the date that is 91
days after (x) the latest scheduled Maturity Date of any Term Facility or (y) if
later, or if no Term Facility is in effect, the scheduled Maturity Date of the
Revolving Credit Facility; the amount of the obligation to purchase, redeem,
retire, defease or acquire any of the foregoing shall be with respect to (a)
preferred Equity Interests, the liquidation preference or value of all shares,
units or interests (including all accrued, accreted and paid-in-kind amounts as
of any date of determination) in respect of such Disqualified Equity Interests,
and (b) all other Equity Interests, the aggregate amount of all such obligations
in respect of such Disqualified Equity Interests as of any date of
determination.

“Documentary Letter of Credit” means any Letter of Credit that is a documentary
letter of credit.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” has the meaning specified in Section 10.07(g).

11


--------------------------------------------------------------------------------


“Environmental Action” means any claim, order, notice of violation, or notice of
potential liability, issued against the Borrower or any of its Subsidiaries, or
any proceeding or governmental investigation, instituted with respect to the
Borrower or any of its Subsidiaries, under or pursuant to any Environmental Law.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to

12


--------------------------------------------------------------------------------


Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan or a
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any Loan
Party or any ERISA Affiliate.

“Euro” or “€” means lawful money of the European Union.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan:

(a)           the rate per annum (rounded upward to the nearest 1/100 of 1%)
equal to the rate determined by the Administrative Agent to be the offered rate
as published by Reuters (or other commercially available source as designated by
the Administrative Agent from time to time) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum (rounded upward to the nearest 1/100 of 1%) equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the first day of such Interest Period, or

(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded upward to the nearest 1/100 of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London, England time) two Business Days prior to the
first day of such Interest Period.

13


--------------------------------------------------------------------------------


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Joint Venture” means (a) any Person described in clause (a) of the
definition of Joint Venture or (b) any other Joint Venture that is entered into
in accordance with Section 7.03(g) and designated as an Excluded Joint Venture
by the Borrower and certified by the Borrower as being entered into in
compliance with Section 7.03(g).

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Existing Letters of Credit” means the letters of credit described on Schedule
1.01 hereto.

“Existing Lenders” has the meaning specified in the Preliminary Statements
hereto.

“Existing Mortgages” means each Mortgage previously delivered under the Existing
Credit Agreement.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of casualty insurance and condemnation awards (and
payments in lieu thereof).

“Facility” means the Term Facilities, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.

“Federal Acquisition Regulation” means the Federal Acquisition Regulation, Title
48 of the Code of Federal Regulations, as amended, modified and supplemented
from time to time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means, collectively, (a) the letter agreement, dated February 27,
2007, among the Borrower, BAS and Bank of America and (b) the letter agreement,
dated April 11, 2005 among the Borrower, BAS and Bank of America.

14


--------------------------------------------------------------------------------


“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).

“Financial Letter of Credit” means any Letter of Credit that is not a
Performance Letter of Credit or Documentary Letter of Credit.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” has the meaning specified in Section 10.07(g).

“Funding Indemnity Agreement” means the Funding Indemnity Agreement, dated May
5, 2005, duly executed and delivered by the Borrower to the Administrative
Agent.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.

“Government Contract” means any contract (as that term is defined in 48 C.F.R. §
2.101) between any Person and any Governmental Party; provided, that unless
otherwise specified, all references to “Government Contract” or to “Government
Contracts” shall refer to such contracts between any Loan Party and any
Governmental Party.

“Government Contract Claim” means any claims for or right to the payment of
moneys due or to become due under any Government Contract.

“Governmental Authority” means the government of any nation, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Governmental Party” means the United States Government (as used in 31 U.S.C. §
3727), the Government (as used in 48 C.F.R. subpart 32.8), the United States of
America, the executive branch of the United States of America or any department
or agency of any of the foregoing.

“Governmental Requirement” means all Laws, judgments, orders, writs,
injunctions, opinions, decrees, awards, tariff requirements, franchises,
permits, certificates, licenses, authorizations, interpretations and the like
and any other requirements of any Governmental Authority.

“Granting Lender” has the meaning specified in Section 10.07(h).

15


--------------------------------------------------------------------------------


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (A) the stated
or determinable amount of the related primary obligation and (ii) the portion
thereof expressly stated to be so guaranteed, in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule I and each other Subsidiary (other than ATK Insurance Company, COI
Ceramics, Inc. and, to the extent permitted by Section 7.11, any Excluded Joint
Ventures) of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12.

“Guaranty” means, collectively, the Subsidiary Guaranty made by the Guarantors
in favor of the Administrative Agent on behalf of the Lenders, substantially in
the form of Exhibit F, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, in
its capacity as a party to a Secured Hedge Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increase Effective Date” has the meaning specified in Section 2.14(b).

16


--------------------------------------------------------------------------------


“Incremental Effective Date” has the meaning specified in Section 2.15(c).

“Incremental Term Borrowing” means, in respect of any Incremental Term Facility,
a borrowing consisting of simultaneous Incremental Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the applicable Incremental Term Lenders in accordance with the
provisions of Section 2.01(b) and Section 2.15.

“Incremental Term Commitment” means, as to each Incremental Term Lender in
respect of an Incremental Term Facility, its obligation to make Incremental Term
Loans to the Borrower pursuant to the applicable Incremental Term Facility
Supplement and Section 2.01(b) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I to such Incremental Term Facility Supplement under the caption
“Incremental Term Commitment” in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
increased pursuant to Section 2.15 hereof or as such amount may be otherwise
adjusted from time to time in accordance with this Agreement.

“Incremental Term Facility” has the meaning set forth in Section 2.15(a).

“Incremental Term Facility Closing Date” means in respect of an Incremental Term
Facility any date on which all of the conditions to funding of the Incremental
Term Loans under such Incremental Term Facility are satisfied and the applicable
Lenders advance Incremental Term Loans.

“Incremental Term Facility Supplement” means a supplement to this Agreement, in
substantially the form of Exhibit M hereto, delivered pursuant to Section
2.15(a).

“Incremental Term Loan” means an advance made by any Incremental Term Lender
under an Incremental Term Loan Facility.

“Incremental Term Loan Lender” means each Lender (including any Additional Term
Loan Lender) having an Incremental Term Loan.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)           solely for purposes of any determination under Section 8.01, the
Swap Termination Value of any Swap Contract of such Person;

17


--------------------------------------------------------------------------------


(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

(e)           Indebtedness of the type described in clauses (a) through (d)
above and clauses (f) through (h) below (excluding prepaid interest thereon) of
others secured by a Lien on property owned by such Person (including obligations
arising under conditional sales or other title retention agreements), whether or
not such Indebtedness shall have been assumed by such Person or is limited in
recourse (the amount of such Indebtedness being the lesser of (i) the principal
amount of such Indebtedness and (ii) the book value of any assets subject to
such Lien);

(f)            all Attributable Indebtedness of such Person;

(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)           all Guarantees (other than Performance Guarantees) of such Person
in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

Intellectual Property Security Agreement” has the meaning specified in Section
15(F) of the Security Agreement together with each other intellectual property
security agreement and IP Security Agreement Supplement delivered pursuant to
Section 6.12, in each case as amended.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made,
commencing on June 29, 2007.

18


--------------------------------------------------------------------------------


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or nine or
twelve months if requested by the Borrower and available from the Appropriate
Lenders; provided that:

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)          no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect investment by such
Person, including, without limitation, (a) the purchase or other acquisition of
Equity Interests or debt of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor incurs debt of the type
referred to in clause (h) of the definition of “Indebtedness” set forth in this
Section 1.01 in respect of such Person, or (c) the purchase or other
acquisition, in one transaction or a series of transactions, of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person or any other Acquisition.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment but net of proceeds, payments and other returns thereon.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” has the meaning specified in Section 15(g) of
the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

19


--------------------------------------------------------------------------------


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuers and the Borrower (or any Subsidiary) or in favor of the
L/C Issuers and relating to any such Letter of Credit.

“Joinder Agreement” means a joinder agreement, in substantially the form of
Exhibit L hereto, pursuant to which an Eligible Assignee becomes a Revolving
Credit Lender pursuant to Section 2.14 or a Term Lender under a Term Loan
Facility pursuant to Section 2.15.

“Joint Venture” means (a) (i) any corporation, partnership, limited liability
company or other business entity (any such Person, a “Business Entity”) in which
the Borrower beneficially owns at least 20% but less than a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body of such Business Entity or (ii)
any Business Entity in which the Borrower beneficially owns at least 20% of the
economic Equity Interests and directly or indirectly controls through one or
more intermediaries at least 20% but less than a majority of the management of
such Business Entity, or (b) any Subsidiary of the Borrower at least 40% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body is beneficially owned by, or the
management of which is at least 40% is controlled, directly or indirectly,
through one or more intermediaries, by one or more Business Entities other than
the Borrower or any of its Subsidiaries engaged in substantially one or more of
the businesses in which the Borrower and its Subsidiaries are engaged.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has neither been reimbursed on the date when made nor
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuers” means (a) Bank of America, U.S. Bank and Calyon, each in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder and (b) with respect to the Existing Letters of
Credit, Bank of America, Credit Lyonnais New York Branch and U.S. Bank.

20


--------------------------------------------------------------------------------


“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit (determined, in the case of Letters
of Credit denominated in an Alternative Currency, by reference to the Spot Rate
on such date of determination) plus the aggregate of all Unreimbursed Amounts,
including, without duplication, all L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any L/C Issuer and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a documentary letter
of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an aggregate amount equal to $200,000,000. 
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) each Issuer Document,
(vii) each Incremental Term Facility Supplement and (viii) the

21


--------------------------------------------------------------------------------


Funding Indemnity Agreement and (b) for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) each Issuer Document, (vi) the Fee Letter,
(vii) each Incremental Term Facility Supplement, (viii) the Funding Indemnity
Agreement and (ix) each Secured Hedge Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the rights and remedies of any Agent or any
Lender under any Loan Document, or of the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Contract” means, with respect to any Person, each contract (a) to
which such Person is a party involving aggregate consideration payable to or by
such Person in an amount at least equal to 10% of the consolidated revenues of
the Borrower in any year or (b) which is otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole.

“Material Debt” means any Indebtedness (other than under the Loan Documents)
having an aggregate principal amount equal to or greater than $30,000,000,
including, without limitation, the Senior Subordinated Notes and the Convertible
Notes; provided, that, except for purposes of determining the Threshold Amount
(which shall include all Material Debt), Material Debt shall not include
Indebtedness of the type described under Section 7.02(g) or Guarantees in
respect of the foregoing.

“Material Debt Documents” means, collectively, (a) the Senior Subordinated Notes
Documents, (b) the Convertible Notes Documents, and (c) any agreements,
instruments and other documents in respect of any Material Debt, as such
agreement, instrument or other document may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
to the extent permitted under the terms of the Loan Documents.

“Maturity Date” means (a) with respect to the Revolving Credit Facility
(including the Letter of Credit Sublimit and Swing Line Sublimit thereunder),
the earlier of (i) the fifth anniversary of the Restatement Closing Date (or in
the case of any Letter of Credit or request for L/C Credit Extension, the Letter
of Credit Expiration Date) and (ii) the date of termination in whole of the
Revolving Credit Commitments, pursuant to Section 2.06 or 8.02, (b) with respect
to the Term A Facility, the earlier of (i) the fifth anniversary date of the
Restatement Closing Date and (ii) the date of acceleration of the Term A
Facility pursuant to Section 8.02 and (c) with respect to any Incremental Term
Facility, (i) the final maturity specified in the applicable Incremental
Facility Term Supplement and (ii) the date of acceleration of the Incremental
Term Facility pursuant to Section 8.02.

“Maximum Rate” has the meaning specified in Section 10.10.

22


--------------------------------------------------------------------------------


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means each Existing Mortgage, as modified by the related Mortgage
Modification, and each other deed of trust, trust deed, deed to secure debt and
mortgage delivered pursuant to Section 6.12, in each case as amended.

“Mortgage Modification” means each amendment, amendment and restatement,
supplement or modification in respect of each Existing Mortgage reasonably
satisfactory to the Administrative Agent delivered pursuant to Section
4.01(b)(iv) or Section 6.15.

“Mortgaged Properties” means the properties indicated on Schedule 5.08(c)
hereto.

“Mortgage Policy” has the meaning specified in Section 4.01(b)(iv)(B).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means, with respect to any Extraordinary Receipt received by
or paid to the account of the Borrower or any of its Subsidiaries, the excess,
if any, of (i) the sum of the cash and Cash Equivalents received in connection
therewith over (ii) the sum of (A) all payments required to repay any
Indebtedness that is secured by the asset that is the subject of such
Extraordinary Receipt (other than Indebtedness under the Loan Documents), (B)
the out-of-pocket fees, costs and other expenses incurred by the Borrower or
such Subsidiary in connection with such Extraordinary Receipt, and (C) income
and other taxes paid or reasonably estimated to be actually payable within two
years of the date of such Extraordinary Receipt as a result of any gain
recognized in connection therewith.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice of Assignment of Government Contract Claims” has the meaning specified
in the Security Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any of
its Subsidiaries thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of

23


--------------------------------------------------------------------------------


any Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender, in its sole discretion, may elect to pay or advance on behalf of
such Loan Party.

“Offering Memorandum” means the offering memorandum dated March 2004 used by the
Arranger in connection with the syndication of the Commitments.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (i) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
payments, indebtedness or other monetary obligations of any kind) under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing in the aerospace, defense
or commercial ammunition industries.

24


--------------------------------------------------------------------------------


“Performance Letter of Credit” means any standby letter of credit that:

(a) (x)(i) supports the performance of the obligations of another Person under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing in the aerospace, defense
or commercial ammunition industries or any warranty obligations arising out of
any of the foregoing contracts, and (ii) does not permit any payment or drawing
thereunder for failure of the account party to make a payment in respect of
indebtedness, monetary contractual obligation or other financial obligations of
any kind other than to support performance or return payment where a customer
has made advance payments in respect of the purchase of products, goods and
services or, (y) any letter of credit substantially comparable to the foregoing;

(b) would be considered to be a “performance standby letter of credit” pursuant
to each Governmental Requirement or any other rule, regulation, examination
manual or other guidelines of any Governmental Authority or other regulatory
authority, central bank or comparable agency that (i) governs any reserve,
special deposit or similar requirement against letters of credit, (ii) regulates
the amount of capital required or expected to be maintained or funded against
letters of credit or any participation obligation thereunder, or (iii)
determines the classification, risk-weighing, reporting, or capital treatment of
or with respect to letters of credit or participation obligations therein; and

(c) the issuer thereof, or any Person having a participation obligation therein,
is or would be permitted, in compliance with the matters described in clause (b)
of this definition, to convert its obligation thereunder to an on-balance sheet
credit equivalent amount at 50% or less of the maximum amount thereof.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Liens” means any Liens permitted under Section 7.01 hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.

“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.

25


--------------------------------------------------------------------------------


“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment(s) of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.  The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.07(c).

“Release” shall have the meaning ascribed to it in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42. U.S.C.
§ 9601 et. seq. or any other Environmental Law.

“Remedial Action” shall have the meaning ascribed to it in Section 101(24) of
the Comprehensive Environmental Response, Compensation and Liability Act, 42.
U.S.C. § 9601 et. seq. or any other Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Principal Payments” means, with respect to any Person for any period,
the sum of all regularly scheduled principal payments or redemptions of
outstanding Indebtedness made during such period.

26


--------------------------------------------------------------------------------


“Required Revolving Credit Lenders” means Revolving Credit Lenders holding more
than 50% of the Aggregate Commitments under the Revolving Credit Facility or, if
such Commitments have expired or terminated, more than 50% of the Total
Outstandings under the Revolving Credit Facility.

“Required Term Lenders” means, in respect of a Term Facility, Term Lenders
holding more than 50% of the Aggregate Commitments under such Term Facility or,
if such Commitments have expired or terminated, more than 50% of the Total
Outstandings under such Term Facility.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or secretary of a Loan Party. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restatement Closing Date” has the meaning specified in Section 4.01.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment; provided,
however, that no such dividend, distribution, payment or return of capital shall
constitute a “Restricted Payment” to the extent made solely with the common
Equity Interests of the Borrower or (b) any payment (excluding scheduled
interest including additional interest payable upon any registration default
under its Convertible Notes due 2011 and any contingent interest payable under
its 2.75% or 3.00% Convertible Notes due in 2024 or amortization payments),
prepayment, redemption (whether at the option of the holder or otherwise),
purchase, defeasance, distributions involving cash, acquisition or other
retirement for value in respect of any subordinated Indebtedness or any
convertible debt securities or instruments, in each case, of the Borrower or any
Subsidiary.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency; (ii) each date of issuance of an amendment of any such
Letter of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

27


--------------------------------------------------------------------------------


“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed, initially, the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be increased pursuant
to Section 2.14(b) hereof and as may be otherwise adjusted from time to time in
accordance with this Agreement.

“Revolving Credit Commitment Increase” has the meaning specified in Section
2.14(a).

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender (including any
Additional Revolving Credit Lender) that has a Revolving Credit Commitment at
such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate indebtedness of the Borrower to such Revolving
Credit Lender resulting from the Revolving Credit Loans made by such Revolving
Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any interest rate, foreign exchange and
commodities Swap Contract permitted under Article VI or VII that is entered into
by and between the Borrower and any Hedge Bank including, without limitation,
each of the Swap Contracts listed under Schedule 7.02(e).

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.01(c), and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts,

28


--------------------------------------------------------------------------------


payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose Subsidiary or Affiliate of the Borrower.

“Security Agreement” has the meaning specified in Section 4.01(b)(iii).

“Security Agreement Supplement” has the meaning specified in Section 26(b) of
the Security Agreement.

“Senior Debt” means Indebtedness that is not subordinated in right of payment to
the Obligations.

“Senior Secured Credit Rating” means, as of any date of determination, the
ratings of the Borrower’s long-term senior secured debt as determined by Moody’s
and S&P; provided that (i) the higher of such Senior Secured Credit Rating shall
apply for purposes of determining the Applicable Rate, unless there is a split
in Senior Secured Credit Ratings of more than one level, in which case, the
Applicable Rate shall be determined with respect to a Senior Secured Credit
Rating that is one level higher than the actual lowest of such Senior Secured
Credit Ratings (it being understood that Pricing Level I is the highest Pricing
Level), and (ii) if either S&P or Moody’s shall change the basis on which
ratings are established by it, each reference to the Senior Secured Credit
Rating announced by S&P or Moody’s shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be.

“Senior Subordinated Notes” means the 6.75% senior subordinated notes of the
Borrower due April 1, 2016 in an aggregate original principal amount of
$400,000,000.

“Senior Subordinated Notes Documents” means the Senior Subordinated Indenture,
the Senior Subordinated Notes and all other agreements, instruments and other
documents pursuant to which the Senior Subordinated Notes have been or will be
issued or otherwise setting forth the terms of the Senior Subordinated Notes, in
each case as such agreement, instrument or other document may be amended,
supplemented or otherwise modified prior to the Restatement Closing Date and as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but to the extent permitted under the terms
of the Loan Documents.

“Senior Subordinated Notes Indenture” means the indenture dated as of March 15,
2006, between the Borrower, as issuer, and The Bank of New York Trust Company,
N.A., as trustee, and the supplemental indenture dated March 15, 2006, between
the Borrower, the Subsidiary Guarantors (as defined therein) and The Bank of New
York Trust Company, N.A., as trustee, providing for the issuance of the Senior
Subordinated Notes, as amended, supplemented or otherwise modified prior to the
Restatement Closing Date and as such indenture may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
to the extent permitted under the terms of the Loan Documents.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

29


--------------------------------------------------------------------------------


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability; provided, that if the context in which
“Solvent” or “Solvency” is used refers to a Person together with its
Subsidiaries, Person as used above shall be deemed to be a reference to such
Person together with its Subsidiaries.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Default” means any Default under Section 8.01 (f) or (g) or any Event
of Default.

“Specified Statutory Liens” means any Liens permitted under Section 7.01(c) or
(d) with respect to any Collateral that, strictly by the operation of applicable
statute or law, would have priority over any Liens granted to or in favor of the
Administrative Agent under any Collateral Document.

“Spot Rate” for any Alternative Currency means the rate determined by the
Administrative Agent or the L/C Issuer as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such Alternative Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“SPV Subsidiary” means a Subsidiary of the Borrower substantially all of whose
assets consist of its general partnership interest or equity interest in a joint
venture.

“Sterling” or “£” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.

“Subject Disposition” means any Disposition of property or assets other than any
Disposition permitted by Section 7.05(a)(i), (b), (d), (e), (f), (g) or (h).

30


--------------------------------------------------------------------------------


“Subject Subsidiaries” means all Subsidiaries of the Borrower other than ATK
Insurance Company and COI Ceramics, Inc. and, in each case, their respective
Subsidiaries and, to the extent permitted under Section 7.11, any Excluded Joint
Ventures.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity the accounts
of which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation,
partnership, joint venture, limited liability company or other business entity
(a) of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, directly or indirectly, including through one
or more Subsidiaries of such Person, in each case in clause (a) and (b) above,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

31


--------------------------------------------------------------------------------


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the Revolving Credit Commitments.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility Commitments.

“Syndication Agent” mean Calyon, in its capacity as syndication agent under any
of the Loan Documents, or any successor syndication agent.

“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease in respect of which such
Person is the lessee and retains or obtains ownership of the property so leased
for federal income tax purposes, or (b) any so-called synthetic, off-balance
sheet or tax retention lease or any other lease or similar arrangement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person or otherwise upon application of any Debtor Relief Law to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

“Taxes” has the meaning specified in Section 3.01(a).

“Term A Borrowing” means a borrowing pursuant to Section 2.01(c) consisting of
simultaneous Term A Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term A Lenders
pursuant to Section 2.01(c).

“Term A Commitment” means, as to each Term A Lender at any time, its obligation
to make Term A Loans to the Borrower pursuant to Section 2.01(c) or Section 2.15
in an aggregate principal amount at any one time outstanding not to exceed,
initially, the amount set forth opposite such Term A Lender’s name on Schedule
2.01 under the caption “Term A Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be increased pursuant to Section 2.15 or as may be otherwise adjusted
from time to time in accordance with this Agreement.  The aggregate Commitment
of all Term A Lenders shall be $275,000,000 on the Restatement Closing Date.

“Term A Facility” means, at any time, (a) prior to the making of Term A Loans,
the aggregate Term A Commitments of all Term A Lenders at such time, and (b)
thereafter, the Outstanding Amount of Term A Loans of all Term A Lenders at such
time.

32


--------------------------------------------------------------------------------


“Term A Lender” means, at any time, any Lender (including any Additional Term
Loan Lender) that has a Term A Commitment or a Term A Loan at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility pursuant to Section 2.01(c).

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, in substantially the form of Exhibit C-1, evidencing the
aggregate indebtedness of the Borrower to such Term A Lender resulting from the
Term A Loans made or held by such Term A Lender.

“Term Borrowing” means either any Term A Borrowing or Incremental Term
Borrowing, as applicable.

“Term Commitment” means any Term A Commitment or Incremental Term Commitment, as
applicable.

“Term Commitment Increase” has the meaning specified in Section 2.15(a).

“Term Facilities” means, at any time, the aggregate Term A Facility and the
Incremental Term Facilities of all Lenders at such time.

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan, as applicable, at such time.

“Term Loan” means any Term A Loan or Incremental Term Loan, as applicable.

“Term Note” means any Term A Note or a promissory note of the Borrower payable
to the order of any Incremental Term Loan Lender, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Incremental Term Loan Lender resulting from the Incremental Term Loans made
by such Incremental Term Loan Lender.

“Threshold Amount” means $30,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are or are intended to be a party, (b) the
refinancing or replacement hereunder of certain outstanding Indebtedness under
the Existing Credit Agreement and (c) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

33


--------------------------------------------------------------------------------


“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Bank” means U.S. Bank National Association and its successors.

“Yen” or “¥” mean lawful money of Japan.

1.02         Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)           The meanings of defined terms are, unless the context otherwise
requires, equally applicable to the singular and plural forms of the defined
terms.

(b)           (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

(ii)           Article, Section, Exhibit and Schedule references are to the
Articles, Sections, Exhibits and Schedules of the Loan Document in which such
reference appears.

(iii)          The term “including” is by way of example and not limitation.

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words
“to”, “ending on”, and “until” each mean “to but excluding;” and the word
“through” means “to and including.”

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03         Accounting Terms.

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial

34


--------------------------------------------------------------------------------


calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04         Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05         References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.07         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Issuer Documents related thereto therefor, whether or not such maximum face
amount is in effect at such time (except for purposes of calculating
Consolidated Funded Indebtedness).

1.08         Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount, except as otherwise
provided herein, to be determined at the rate of exchange quoted by Bank of
America in New York at the close of business on the Business Day immediately

35


--------------------------------------------------------------------------------


preceding any date of determination thereof, to prime banks in New York, New
York for the spot purchase in the New York foreign exchange market of such
amount in U.S. dollars with such other currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01         The Loans.

(a)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount outstanding not to exceed at any time the amount of such Lender’s
Revolving Credit Commitment; provided, however, that, after giving effect to any
Revolving Credit Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment.  Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a), prepay under Section 2.05, and
reborrow under this Section 2.01(a).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

(b)           The Incremental Term Borrowings.  Subject to the terms and
conditions set forth herein, each Incremental Term Loan Lender under the
relevant Incremental Term Facility severally agrees to make a single loan
consisting of an Incremental Term Loan pursuant to such Incremental Term
Facility in an amount equal to its Pro Rata Share of such Incremental Term
Facility to the Borrower on the applicable Incremental Term Loan Closing Date. 
The applicable Incremental Term Borrowing shall consist of Incremental Term
Loans made simultaneously by the applicable Incremental Term Lenders in
accordance with their respective Pro Rata Share of such Incremental Term
Facility. If the Borrower requests a Term Commitment Increase in respect of an
Incremental Term Facility in accordance with the provisions of Section 2.15,
then subject to the terms and condition set forth herein, each Incremental Term
Lender agreeing to provide an additional Incremental Term Loan in accordance
with the provisions of Section 2.15 shall make a single loan in an amount equal
to its committed amount in respect of such additional Incremental Term Loans to
the Borrower on the applicable Incremental Term Loan Closing Date.  Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be reborrowed.
 Incremental Term Loans may be Base Rate Loans or Eurodollar Rate Loans as
further provided herein.

(c)           Term A Borrowings.  Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make on the Restatement Closing
Date a single loan consisting of a Term A Loan pursuant to the Term A Facility
in an amount equal to its Pro Rata Share of the Term A Facility on the
Restatement Closing Date to the Borrower.  The Term A Borrowing shall consist of
Term A Loans made simultaneously by the Term A Lenders in accordance with their
respective Pro Rata Share of the applicable Term A Facility.  If the

36


--------------------------------------------------------------------------------


Borrower requests a Term Commitment Increase in respect of the Term A Facility
in accordance with the provisions of Section 2.15, then subject to the terms and
conditions set forth herein, each Term A Lender agreeing to provide an
additional Term A Loan in accordance with the provisions of Section 2.15, shall
make a single loan in an amount equal to its committed amount in respect of such
additional Term A Loans to the Borrower on the applicable Incremental Term Loan
Closing Date. Amounts borrowed under this Section 2.01(c) and repaid or prepaid
may not be reborrowed.  Term A Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02         Borrowings, Conversions and Continuations of Loans.

(a)           Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the notice to
the Administrative Agent appropriately completed and signed by a Responsible
Officer of the Borrower.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Term Loan Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b)            Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Term Loans or Revolving Credit Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a).  In the case of a Term Loan
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the

37


--------------------------------------------------------------------------------


applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing first shall be applied to the payment in full of
any such outstanding L/C Borrowings and second, shall be made available to the
Borrower as provided above.

(c)             Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e)           After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten Interest Periods in effect.

(f)            The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

2.03         Letters of Credit.

(a)           The Letter of Credit Commitment.

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Restatement Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit, and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower and any drawings

38


--------------------------------------------------------------------------------


thereunder; provided that on the date of any L/C Credit Extension with respect
to any Letter of Credit and after giving effect thereto (w) the Total
Outstandings shall not exceed the Aggregate Commitments, (x) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of L/C Obligations denominated in any Alternative Currency
shall not exceed $50,000,000.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Restatement Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii)           No L/C Issuer shall issue any Letter of Credit if:

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twenty four months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Restatement Closing Date and which such L/C Issuer in good faith deems material
to it;

39


--------------------------------------------------------------------------------


(B)           the issuance of such Letter of Credit would violate any Laws or
one or more policies of such L/C Issuer; or

(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer (such agreement not to be unreasonably withheld or delayed), such
Letter of Credit is in an initial face amount less than $50,000, in the case of
a Documentary Letter of Credit, or $50,000, in the case of a standby Letter of
Credit (including a performance Letter of Credit); 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or 

(F)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless such L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate such L/C Issuer’s risk with respect to such
Lender.

(iv)          No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)           No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer:  (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the

40


--------------------------------------------------------------------------------


requested Letter of Credit; and (H) if such Letter of Credit is intended to be a
Performance Letter of Credit or Financial Letters of Credit or Documentary
Letter of Credit; and (I) such other matters as such L/C Issuer may require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require.  Additionally, the Borrower shall furnish to the applicable L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable L/C Issuer or the Administrative Agent
may require.

(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a specified date (the “Non Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to the applicable L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the

41


--------------------------------------------------------------------------------


provisions of clauses (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
any Loan Party that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)           Drawings and Reimbursements; Funding of Participations.

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  If the Borrower shall
have received notice of such drawing, (A) prior to 12:00 Noon on the date of any
payment by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in the currency of such drawing and in an amount equal to
the amount of such drawing by not later than 3:00 p.m. on the Honor Date, and
(B) after 12:00 Noon on the Honor Date, the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing by not later than 3:00 p.m. on the Business Day after the Honor Date. If
the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (calculated, in the case of
any drawing under a Letter of Credit denominated in any Alternative Currency at
the Spot Rate) (the “Unreimbursed Amount”), and the amount of such Revolving
Credit Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii)           Each Revolving Credit Lender (including the Lender acting as the
applicable L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer at the Administrative Agent’s Office in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section

42


--------------------------------------------------------------------------------


2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the applicable L/C Issuer.

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable L/C Issuer at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  A certificate of the applicable L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

43


--------------------------------------------------------------------------------


(d)           Repayment of Participations.

(i)            At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii)           If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Revolving Credit Lender shall pay to the Administrative Agent
for the account of such L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)          any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for

44


--------------------------------------------------------------------------------


the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; 

(v)           any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of the Borrower or any
Subsidiary in respect of such Letter of Credit; or

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)            Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the applicable
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of such L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuers, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer

45


--------------------------------------------------------------------------------


shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g)           Cash Collateral. Upon the request of the Administrative Agent, (i)
if an L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize (A) with respect to clause (i) above, the amount
of such L/C Borrowing, and (B) with respect to clause (ii) above, the Dollar
amount of the then Outstanding Amount of all L/C Obligations (in an amount equal
to such Outstanding Amount determined as of the date of such L/C Borrowing or
the Letter of Credit Expiration Date, as the case may be, and adjusted from time
to time as the Administrative Agent may, acting reasonably, determine due to
currency fluctuations).  Section 8.02(c) sets forth certain additional
requirements to deliver Cash Collateral hereunder.  “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuers
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent for the benefit of the Secured Parties or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at Bank of America as aforesaid, an amount equal to the excess
of (a) such aggregate Outstanding Amount over (b) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable law, to reimburse the
applicable L/C Issuer.

(h)           Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i)            Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a Letter of Credit Fee (the “Letter of
Credit Fee”) for each Letter of Credit in an amount equal to (i) in the case of
any Financial Letter of Credit, (A) a rate per annum equal to the Eurodollar

46


--------------------------------------------------------------------------------


Percentage for Revolving Credit Loans in effect from time to time for each day
during the applicable calculation period as set forth in the grid in the
definition of “Applicable Rate” times (B) the daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit and determined, in the case of any Letter
of Credit denominated in an Alternative Currency, at the Spot Rate as of the
most recent Revaluation Date) or (ii) in the case of any Performance Letter of
Credit or Documentary Letter of Credit, (A) a rate per annum equal to 75% of the
Eurodollar Percentage for Revolving Credit Loans in effect from time to time for
each day during the applicable calculation period as set forth in the grid in
the definition of “Applicable Rate” times (B) the daily maximum amount available
to be drawn under such Letter of Credit and determined, in the case of any
Letter of Credit denominated in an Alternative Currency, at the Spot Rate as of
the most recent Revaluation Date (whether or not such maximum amount is then in
effect under such Letter of Credit). Letter of Credit Fees shall be computed on
a quarterly basis in arrears and due and payable on the last Business Day of
each March, June, September and December, commencing on June 29, 2007, on the
Letter of Credit Expiration Date and thereafter on demand. Notwithstanding
anything to the contrary contained herein, while any Event of Default under
Section 8.01(a), Section 8.01(f) or Section 8.01(g) exists, all Letter of Credit
Fees shall accrue at the Default Rate.

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers. The Borrower shall pay directly to the applicable L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit issued by
such L/C Issuer in the amount specified in the Fee Letter, payable on the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit) determined,
in the case of any Letter of Credit denominated in an Alternative Currency, at
the Spot Rate. Such fronting fee shall be due and payable (i) in the case of any
Financial Letter of Credit or Performance Letter of Credit, on the last Business
Day of such March, June, September and December, commencing on June 29, 2007, on
the Letter of Credit Expiration Date and thereafter on demand and (ii) in the
case of any Documentary Letter of Credit, on the date of issuance of any such
Letter of Credit.  In addition, the Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

(l)            Monthly L/C Issuer Report. On the fifth Business Day of each
month, each L/C Issuer shall deliver a report to the Administrative Agent
identifying (i) each Letter of Credit and the type and currency of such Letter
of Credit issued by it during the prior month, and (ii) with respect to each
Letter of Credit issued by it that remains outstanding, (A) the face amount
thereof as of the end of the prior month and the maximum potential face amount
thereof, (B) the amount thereof that was drawn in the prior month, and (C) the
amount thereof that remains undrawn as of the last Business Day of the prior
month.

47


--------------------------------------------------------------------------------


2.04         Swing Line Loans.

(a)           The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and provided further that the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest at a fluctuating rate per annum equal to the “prime rate” as referred
to in the definition of Base Rate.  Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable written notice to the Swing Line Lender and the
Administrative Agent appropriately completed and signed by a Responsible Officer
of the Borrower. Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $500,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

48


--------------------------------------------------------------------------------


(c)           Refinancing of Swing Line Loans.

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. 
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation, and such Swing Line Loan shall
thereafter bear interest at the Base Rate.

(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right

49


--------------------------------------------------------------------------------


which such Lender may have against the Swing Line Lender, the Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d)           Repayment of Participations.

(i)            At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f)            Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05         Prepayments.

(a)           Optional. (i) The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (1) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal

50


--------------------------------------------------------------------------------


amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid.  The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment.  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied (i) ratably to the Term A Facility and, if applicable, any
Incremental Term Facilities and (ii) to the principal repayment installments
thereof on a pro rata basis and each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares.

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $500,000. Each
such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(b)           Mandatory. (i) Upon any Extraordinary Receipt received by or paid
to or for the account of the Borrower or any of its Subject Subsidiaries in
respect of its property or assets, after the first $20,000,000 of Net Cash
Proceeds relating to any Extraordinary Receipt and thereafter any amount in
excess of $3,000,000 for any one event or series of related events, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom within three Business Days after the date of
receipt thereof by the Borrower or such Subsidiary subject to the provisions of
Section 2.05(b)(iv); provided that so long as no Default shall have occurred and
be continuing, (A) if the Borrower intends to reinvest the Net Cash Proceeds
thereof in capital assets used or useful in the business which may (but are not
required to) be a replacement, restoration or repair of the assets or property
in respect of which the Extraordinary Receipt was received, it shall deliver
written notice of such intention to the Administrative Agent on or prior to the
fifth Business Day immediately following the date on which Borrower receives
such Net Cash Proceeds, (B) if the Borrower shall have delivered such notice,
the Net Cash Proceeds thereof may be reinvested so long as within 12 months
after the receipt of such Net Cash Proceeds such reinvestment shall have begun
and so long as such reinvestment has not been terminated, abandoned or
unreasonably delayed, and is substantially completed within 24 months after the
date of receipt of such Net Cash Proceeds, and (C) on the date the Borrower
consummates such restoration, repair or replacement or purchase, it shall
deliver a certificate of a Responsible Officer to the Administrative Agent
certifying that all, or, subject to the immediately succeeding proviso, part of,
such Net Cash Proceeds have been reinvested in accordance with the proviso of
this Section 2.05(b)(i) and, as a result, no mandatory prepayments are required
under this Section 2.05(b)(i); provided further that any Net Cash

51


--------------------------------------------------------------------------------


Proceeds not so reinvested at the end of such period shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05.

(ii)           Each prepayment of Loans pursuant to this Section 2.05(b) shall
be applied, first, ratably to the Term A Facility and, if applicable, the
Incremental Term Facilities and to the principal repayment installments thereof
on a pro rata basis and, thereafter, to the Revolving Credit Facility in the
manner set forth in clause (iii) of this Section 2.05(b).

(iii)          Prepayments of the Revolving Credit Facility made pursuant to
clause (i) of this Section 2.05(b), first, shall be applied to prepay L/C
Borrowings outstanding at such time until all such L/C Borrowings are paid in
full, second, shall be applied to prepay Swing Line Loans outstanding at such
time until all such Swing Line Loans are paid in full, and, third, shall be
applied to prepay Revolving Credit Loans outstanding at such time until all such
Revolving Credit Loans are paid in full; and, in the case of prepayments of the
Revolving Credit Facility required pursuant to clause (i) of this Section
2.05(b), the amount remaining, if any, after the prepayment in full of all Loans
and L/C Borrowings outstanding at such time, may be retained by the Borrower for
use in the ordinary course of its business.  Upon the drawing of any Letter of
Credit, which has been Cash Collateralized, such funds shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the applicable L/C Issuer or the Revolving Credit Lenders, as
applicable.

(iv)          Notwithstanding the provisions of Section 2.05(b)(i), if any
mandatory prepayments under Section 2.05(b)(i) would result in the Borrower
incurring any obligation (as determined in the reasonable judgment of the
Borrower) under Section 3.05 as a result of any such mandatory prepayment of
Eurodollar Loans prior to the last day of an Interest Period, so long as no
Default has occurred and is continuing, the Borrower may defer the making of
such mandatory prepayment until the earlier of (A) the last day of such Interest
Period and (B) the date thirty days after the date on which such mandatory
prepayment would otherwise have been required to be made.

2.06         Termination or Reduction of Commitments.

(a)           Optional. The Borrower may, upon notice to the Administrative
Agent, terminate the unused portions of the Term Commitments, the Letter of
Credit Sublimit, or the unused Revolving Credit Commitments, or from time to
time permanently reduce the unused portions of the Term Commitments, the Letter
of Credit Sublimit, or the unused Revolving Credit Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower
shall not terminate or reduce the unused portions of the Term Commitments, the
Letter of Credit Sublimit, or the unused Revolving Credit Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments.  

(b)           Mandatory. (i) The aggregate Term Commitments under any Term
Facility shall be automatically and permanently reduced to zero on the date of a
Term Borrowing under such Term Facility (after giving effect to such Term
Borrowing).

52


--------------------------------------------------------------------------------


(ii)           If after giving effect to any reduction or termination of unused
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess.

(c)           Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Term Commitment, the Letter of Credit
Sublimit, or the unused Revolving Credit Commitment under this Section 2.06.
Each reduction of the unused portion of the Term Commitments pursuant to Section
2.06(a) shall be applied ratably to the Term A Facility and, if applicable, the
Incremental Term Facilities and to the principal repayment installments thereof
on a pro rata basis. Upon any reduction of unused Commitments under a Facility,
the Commitment of each Lender under such Facility shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Facility is reduced.  All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

(d)           Scheduled Reduction of Incremental Term Commitments. With respect
to any Incremental Term Facility, any reduction in the Incremental Term
Commitments under such Incremental Term Facility shall be set forth in the
applicable Incremental Term Facility Supplement.

2.07         Repayment of Loans.

(a)           Term A Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Term A Lenders the aggregate principal amount of
all Term A Loans outstanding on the following dates in the respective amounts
set forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.06):

Date

 

Amount

 

June 30, 2009

 

$

3,437,500

 

September 30, 2009

 

$

3,437,500

 

December 31, 2009

 

$

3,437,500

 

March 31, 2010

 

$

3,437,500

 

June 30, 2010

 

$

3,437,500

 

September 30, 2010

 

$

3,437,500

 

December 31, 2010

 

$

3,437,500

 

March 31, 2011

 

$

3,437,500

 

June 30, 2011

 

$

6,875,000

 

September 30, 2011

 

$

6,875,000

 

December 30, 2011

 

$

6,875,000

 

March 29, 2012

 

$

6,875,000

 

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility under which
such Term A Loans were made

53


--------------------------------------------------------------------------------


and in any event shall be in an amount equal to the aggregate principal amount
of all Term A Loans outstanding on such date.

(b)           Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Maturity Date for the Revolving Credit Facility the aggregate principal
amount of all Revolving Credit Advances outstanding on such date.

(c)           Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date thirty Business Days after such Loan is
made and (ii) the Maturity Date.

(d)           Incremental Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
principal amount of all Incremental Term Loans under any applicable Incremental
Term Facility outstanding on the dates in the respective amounts on such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) as may be set
forth in the applicable Incremental Term Facility Supplement: provided, however,
that the final principal repayment installment of the applicable Incremental
Term Loans shall be repaid on the Maturity Date for the applicable Incremental
Term Facility under which such Incremental Loans were made and in any event
shall be in an amount equal to the aggregate principal amount of all applicable
Incremental Term Loans outstanding on such date.

2.08         Interest

(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a fluctuating
rate per annum equal to the “prime rate” as referred to in the definition of
Base Rate.

(b)           (i)            During all times that an Event of Default under
Section 8.01(a), Section 8.01(f) or Section 8.01(g) shall have occurred and be
continuing, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after

54


--------------------------------------------------------------------------------


judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

2.09         Fees. In addition to certain fees described in Sections 2.03(i) and
(j):

(a)           Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the aggregate Revolving Credit Commitments exceed the sum of (A)
the Outstanding Amount of Revolving Credit Loans and (B) the Outstanding Amount
of L/C Obligations; provided that any commitment fee accrued with respect to any
of the Commitments of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time; provided, further, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing on June 29, 2007, and on the Maturity Date. 
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b            Other Fees.  (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)           The Borrower shall pay to the Administrative Agent such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10         Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

55


--------------------------------------------------------------------------------


2.11         Evidence of Indebtedness.

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(b), and by each Lender in its account or
accounts pursuant to Section 2.11(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

2.12         Payments Generally.

(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received

56


--------------------------------------------------------------------------------


by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Loans to be made in the
next succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

(i)            if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing.  If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights, which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

57


--------------------------------------------------------------------------------


(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(g)           The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or, in the case of a
Lender, under the Note held by such Lender, to charge from time to time against
any or all of the Borrower’s accounts with such Lender any amount so due.

(h)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Agents and the Lenders under or in respect of
this Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Agents and the
Lenders in the order of priority set forth in Section 8.03. If the
Administrative Agent receives funds for application to the Obligations of the
Loan Parties under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the manner in which such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
Pro Rata Share of the sum of (A) the Outstanding Amount of all Loans outstanding
at such time and (b) the Outstanding Amount of all L/C Obligations outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.

2.13         Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of

58


--------------------------------------------------------------------------------


such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon.  The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation; provided further that, so long as the Obligations under
the Loan Documents shall not have been accelerated, any excess payment received
by any Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

2.14         Increase in Revolving Commitments

(a)           So long as no Default has occurred and is continuing and no
Default would result therefrom, upon notice to the Administrative Agent (which
shall promptly notify all of the Lenders), the Borrower may from time to time
request an increase in the Revolving Credit Commitments (each request for an
increase in Revolving Credit Commitments being a “Revolving Credit Commitment
Increase”; provided that (i) any such request for an increase shall be in a
minimum amount of $15,000,000, (ii) the Borrower may make a maximum of four such
requests and (iii) after giving effect to any such increase, the aggregate
amount of the Revolving Credit Commitments and the Term Facilities shall not
exceed $1,000,000,000 at any time.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase (which it may determine in its sole
discretion) its Revolving Credit Commitment and, if so, whether by an amount
equal to, greater than, or less than its Pro Rata Share of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.  The Administrative Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder.  In the event that insufficient Revolving Credit Commitments are
received, the Borrower may request additional Revolving Credit Commitments from
new lenders that are Eligible Assignees and upon execution of a Joinder
Agreement, such Eligible Assignee shall become a Revolving Credit Lender
hereunder and the Borrower also may reduce the amount of such requested
increase, so

59


--------------------------------------------------------------------------------


long as such reduced amount is not less than the minimum amount.  Schedule 2.01
shall be modified accordingly for all such new Revolving Credit Commitments.

(b)           If the Commitments are increased in accordance with this Section
2.14, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase. 
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date.  As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Extension Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists.

(c)           On each Increase Effective Date, (x) the Borrower shall prepay
Revolving Credit Loans outstanding on such Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05), including with the
proceeds of new Revolving Credit Borrowings, to the extent necessary to keep
Revolving Credit Loans ratable with any revised Pro Rata Shares arising from any
nonratable increase in the Commitments under this Section 2.14, and (y) if any
L/C Advances are then outstanding pursuant to Section 2.03(c)(iii) or any
participations in Swing Line Loans pursuant to Section 2.04(c)(ii) are
outstanding, each Additional Revolving Credit Lender and each existing Revolving
Credit Lender increasing its Revolving Credit Commitments shall make such L/C
Advances or fund such participations in Swing Line Loans, and the L/C Advances
or participations in Swing Line Loans of existing Revolving Credit Lenders not
increasing their Revolving Credit Commitments shall be repaid, in each case, to
the extent necessary to keep such L/C Advances and participations ratable with
any revised Pro Rata Shares arising from any nonratable increase in the
Commitments pursuant to this Section 2.14.

(d)           This Section shall supersede any provisions in Section 10.01 to
the contrary.

2.15         Increase in Term Loan Commitments.

(a)           So long as no Default has occurred and is continuing and no
Default would result therefrom, upon notice to the Administrative Agent (which
shall promptly notify all of the Lenders), the Borrower may from time to time,
request the addition of one or more new term loan facilities (each an
“Incremental Term Facility”) or one or more increases in the Term Commitments
under a Term Facility existing at the time of such request (each such request
for an Incremental Term Facility or an increase in Term Commitments being a
“Term Commitment

60


--------------------------------------------------------------------------------


Increase”); provided that (i) any such request for Incremental Term Commitments
shall be in a minimum amount of $50,000,000, (ii) the Borrower may make a
maximum of three such requests and (iii) after giving effect to any such Term
Commitment Increase, the aggregate amount of the Revolving Credit Commitments
and the Term Facilities shall not exceed $1,000,000,000 at any time.  At the
time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify:

(A)          The time period within which each Lender is requested to respond,
which shall in no event be less than ten Business Days from the date of delivery
of such notice to the Lenders,

(B)           If the request is for an Incremental Term Facility, the requested
Maturity Date for such Incremental Term Facility, which shall not be prior to
six months after the Maturity Date in respect of the Term A Facility, 

(C)           If the request is for an Incremental Term Facility, the requested
amortization schedule for such Incremental Term Loans, which shall not amortize
more rapidly (determined on the basis of amortization as a percentage of the
initial principal amount) than quarterly installments of Term A Loans, and 

(D)          If the request is for an Incremental Term Facility, any scheduled
reduction of Incremental Term Commitments for such Incremental Term Facility.  

(b)           Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to participate (which it may determine in its
sole discretion) in such Incremental Term Facility and, if so, by what amount. 
Any Lender not responding within such time period shall be deemed to have
declined to participate.  The Administrative Agent shall notify the Borrower and
each Lender of the Lenders’ responses to each request made hereunder. In the
event that insufficient Incremental Term Commitments are received, the Borrower
may request additional Incremental Term Commitments from new lenders that are
Eligible Assignees and also may reduce the amount of such requested Incremental
Term Commitments so long as such reduced amount is not less than the minimum
amount.  Any Eligible Assignee agreeing to a Commitment in respect of an
existing Term Facility shall, upon execution of a Joinder Agreement, become a
Term Lender hereunder.  Such Incremental Term Facility, and the terms thereof,
shall be set forth in an Incremental Term Facility Supplement to this Agreement
among the Borrower and the Lenders under the Incremental Term Facility (upon
execution of an Incremental Term Facility Supplement any Eligible Assignee shall
become a Term Lender hereunder). Schedule I to such Incremental Term Facility
Supplement shall set forth the Incremental Term Commitments of each Term Lender.

(c)           If Incremental Term Commitments are effected in accordance with
this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Incremental Effective Date”) and the final allocation of
such Incremental Term Facility.  The Administrative Agent shall promptly notify
the Borrower and the Lenders of the final allocation of such increase and the
Incremental Effective Date.  As a condition precedent to such increase, (i) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Incremental Effective Date (in sufficient copies for each
Lender) signed by a

61


--------------------------------------------------------------------------------


Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Incremental Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (y) no Default exists, and (ii) each Guarantor shall reaffirm its
obligations under the Guaranty.

(d)           This Section shall supersede any provisions in Section 10.01 to
the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01         Taxes.

(a)           Unless provided otherwise in Section 10.15(a)(iii), any and all
payments by the Borrower to or for the account of the Administrative Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Administrative
Agent and each Lender, (i) taxes imposed on or measured by its overall net
income or its overall gross income and franchise taxes imposed in lieu thereof,
by the United States or by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Administrative Agent or such Lender, as the
case may be, is organized or maintains a lending office or its principal
executive office, and (ii) any branch profits tax imposed by the United States
or any similar tax imposed by any other jurisdiction in which such lending
office or principal executive office is located or is deemed to be doing
business (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, unless provided otherwise in
Section 10.15(a)(iii), (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01(a)), the Administrative Agent or
such Lender, as applicable receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other Governmental Authority in accordance with
applicable Laws, and (iv) within 30 days after the date of such payment, the
Borrower shall furnish to the Administrative Agent (which shall forward the same
to the applicable Lender) or such Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or such other written evidence of payment thereof
that is reasonably satisfactory to the Administrative Agent.

62


--------------------------------------------------------------------------------


(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or similar charges or levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”). If the Borrower is
required to pay material amounts of any Other Taxes with respect to any Loan
Document, then the applicable Lender shall take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including designation of a different lending
office, if any) to eliminate or substantially reduce the amount of such taxes
otherwise payable by the Borrower under this Section 3.01(b).

(c)           Unless provided otherwise in Section 10.15(a)(iii), the Borrower
agrees to indemnify the Administrative Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by the
Administrative Agent or such Lender, and (ii) any liability (including additions
to tax, penalties, interest and reasonable expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Payment under this Section 3.01(c) shall be made within 30 days
after the date such Lender or the Administrative Agent makes a demand therefor. 
A certificate setting forth the amount of such payment delivered by a Lender or
the Administrative Agent to the Borrower shall be conclusive absent the manifest
error of the Lender or the Administrative Agent, as the case may be.

(d)           If any Lender or the Administrative Agent receives a refund of
Taxes or Other Taxes paid by the Borrower or for which the Borrower has
indemnified any Lender party or the Administrative Agent, as the case may be,
pursuant to this Section 3.01, then such Lender or the Administrative Agent, as
applicable, shall pay the amount of such refund, net of any expenses incurred by
or any Taxes or Other Taxes imposed on such Lender or the Administrative Agent,
to the Borrower within 30 days of the receipt of such amount; provided that the
Borrower agrees, upon the request of such Lender or the Administrative Agent, to
promptly return the amount of such refund (or a portion thereof) to such Lender
or the Administrative Agent (together with the amount of any applicable
penalties, interest or other charges in respect thereof) if such Lender or the
Administrative Agent is required to repay such refund (or a portion thereof) to
the relevant Governmental Authority.  Notwithstanding the foregoing, (i) the
Borrower shall not be entitled to review the tax records or financial
information of any Lender or the Administrative Agent and (ii) neither the
Administrative Agent nor any Lender shall have any obligation to pursue any
refund of Taxes or Other Taxes paid by the Borrower.

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent),

63


--------------------------------------------------------------------------------


prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

3.03         Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04         Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans

(a)           If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law that becomes effective
after the date hereof (and in the case of a Lender acquiring its interest in any
Loan or Commitment in an Assignment and Assumption, after the date of such
Assignment and Assumption) or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income of such Lender by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or has its Lending Office, and (iii) reserve requirements contemplated
by Section 3.04(c) utilized in the determination of the Eurodollar Rate), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.  A
certification as to the amount of such increased cost, including a calculation
thereof in reasonable detail, shall be submitted to the Borrower upon the making
of any demand pursuant to this Section.

64


--------------------------------------------------------------------------------


(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, in each case, that becomes effective after the date
hereof (and in the case of a Lender acquiring its interest in any Loan or
Commitment in an Assignment and Assumption, after the date of such Assignment
and Assumption), or compliance by such Lender (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction. A certification as to
the amount of such additional amounts owed to such Lender under this Section
3.04(b), including a calculation thereof in reasonable detail, shall be
submitted to the Borrower upon the making of any demand pursuant to this
Section.

(c)                                  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.

(d)                                 Notwithstanding the foregoing subsections
(a) and (b) of this Section 3.04, the Borrower shall only be obliged to
compensate any Lender for any amount arising or accruing during (i) any time
period commencing not more than (A) in the case of subsection (a), six months
and (B) in the case of subsection (b), three months, prior to the date on which
such Lender notifies the Administrative Agent and the Borrower that it proposes
to demand such compensation and identifies to the Administrative Agent and the
Borrower the statute, regulation or other basis upon which the claimed
compensation is or will be based and (ii) any time period during which, because
of the retroactive application of such statute, regulation or other basis, such
Lender did not know that such amount would arise or accrue.

3.05                           Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

65


--------------------------------------------------------------------------------


(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.16;  

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06                           Matters Applicable to all Requests for
Compensation.

(a)                                  A certificate of any Agent or any Lender
claiming compensation under this Article III and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.  In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

(b)                                 Upon any Lender’s making a claim for
compensation under Section 3.01 or 3.04, the Borrower may replace such Lender in
accordance with Section 10.16.

3.07                           Survival. All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01                           Conditions of Restatement. The amendment and
restatement of the Existing Credit Agreement pursuant hereto shall become
effective on and as of the date (the “Restatement Closing Date”), which shall
occur on or prior to March 29, 2007, on which each of the following conditions
precedent shall have been satisfied or duly waived: 

(a)                                  Substantially contemporaneously with the
Restatement Closing Date and the making of the initial Loans hereunder, all
principal of, and interest on, Loans owed to the Existing Lenders and all
accrued fees and other amounts payable to the Existing Lenders shall have been
paid in full.

(b)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
delivery of originals to the Administrative

66


--------------------------------------------------------------------------------


Agent) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Restatement Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Restatement Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to each Agent, each
Lender and the Borrower;

(ii)                                  a Note duly executed by the Borrower in
favor of each Lender requesting a Note;

(iii)                               an amended and restated security agreement,
in substantially the form of Exhibit G hereto (together with each other security
agreement and security agreement supplement delivered pursuant to Section 6.12,
in each case as amended, the “Security Agreement”), duly executed by each Loan
Party, together with, to the extent not already delivered to the Administrative
Agent:

(A)                              certificates representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank  and
instruments evidencing the Pledged Debt indorsed in blank,

(B)                                copies of proper financing statements, to be
filed on or after the day of the initial Credit Extension under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,

(C)                                evidence of the insurance required by the
terms of the Security Agreement,

(D)                               to the extent not previously delivered under
the Existing Credit Agreement, executed Assignments of Government Contract
Claims and Notices of Assignment of Government Contract Claims with respect to
each Assignable Government Contract Claim (remaining as of the Restatement
Closing Date) in excess of $40,000,000 in effect as of the Restatement Closing
Date, in accordance with Section 4(c) of the Security Agreement, and 

(E)                                 evidence that all other action that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority liens and security interests created under the
Security Agreement has been taken (including, without limitation, receipt of
duly executed UCC-3 termination statements);

67


--------------------------------------------------------------------------------


(iv)                              to the extent requested by the Administrative
Agent and available as of the Restatement Closing Date, Mortgage Modifications
covering the Mortgaged Properties, duly executed by the appropriate Loan Party,
together with:

(A)                              to the extent requested by the Administrative
Agent in its sole discretion, evidence that counterparts of the Mortgage
Modifications have been duly executed, acknowledged and delivered and are in a
form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may deem necessary or desirable in order to create a
valid first (subject to Permitted Encumbrances) and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing and recording taxes, if any, and fees
have been paid or will be paid upon recordation or filing of the Mortgage
Modifications,

(B)                                to the extent required by the Administrative
Agent in its sole discretion, fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (the “Mortgage Policies”) or
endorsements (including, but not limited to, “date-down” endorsements), updates
or confirmations thereof (in respect of Mortgage Policies previously delivered
under the Existing Credit Agreement) in form and substance, with endorsements
and in amount reasonably acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects and
encumbrances, excepting Permitted Encumbrances, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents and for mechanics’ and materialmen’s Liens) and such coinsurance and
direct access reinsurance as the Administrative Agent may deem reasonably
necessary or desirable,

(C)                                to the extent required by the Administrative
Agent and in any Loan Party’s possession, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, and dated as of a date
reasonably satisfactory to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, 

(D)                               evidence of the insurance required by the
terms of the Mortgages, and

68


--------------------------------------------------------------------------------


(E)                                 such other consents, agreements and
confirmations of third parties relating to the Mortgaged Properties or
amendments, amendments and restatements, supplements, modifications, updates or
confirmations thereof (in respect of the Existing Mortgages) as the
Administrative Agent may deem reasonably necessary or desirable and evidence
that all other actions that the Administrative Agent may deem reasonably
necessary or desirable in order to create valid first (subject to Permitted
Encumbrances) and subsisting Liens on the property described in the Mortgages
have been taken;

(v)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;

(vi)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party (A)
is duly organized or formed, including, without limitation, certified true and
correct copies of the charter of each Loan Party, and each amendment thereto, as
in effect on the Restatement Closing Date, and (B) is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(vii)                           a favorable opinion of Gibson, Dunn & Crutcher
LLP, special counsel to the Loan Parties, addressed to each Agent and each
Lender, as to the matters (including intellectual property matters) set forth in
Exhibit J-1;

(viii)                        to the extent requested by the Administrative
Agent, favorable opinions of local counsel for the Loan Parties (i) in
jurisdictions in which the Mortgaged Properties are located, including, among
other things, opinions with respect to the enforceability and continuing
perfection of the Existing Mortgages as modified by the Mortgage Modifications
covering the Mortgaged Properties and any related fixture filings, substantially
in the form of Exhibit J-2 hereto and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) if any Mortgage Modifications
are delivered after the Restatement Closing Date pursuant to Section 6.15
hereof, in jurisdictions in which the Loan Parties party to such Mortgage
Modifications are organized or formed, with respect to the valid existence,
corporate power and authority of such Loan Parties in the execution and delivery
of such Mortgage Modifications, in form and substance reasonably satisfactory to
the Administrative Agent;

(ix)                                a favorable opinion of general counsel to
the Borrower, as to the matters set forth in Exhibit J-3;

69


--------------------------------------------------------------------------------


(x)                                   a certificate of a Responsible Officer of
the Borrower either  (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
each Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(xi)                                a certificate signed by a Responsible
Officer of the Borrower certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied and (B) that there has been no event or
circumstance since March 31, 2006 that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(xii)                             a certificate attesting to the Solvency of the
Loan Parties, on a consolidated basis, before and after giving effect to the
Transaction, from the Chief Financial Officer of the Borrower, in substantially
the form of Exhibit I hereto;

(xiii)                          to the extent requested by the Administrative
Agent and available to the Borrower and its Subject Subsidiaries, any currently
relevant environmental assessment report, as to any Environmental Liabilities to
which any Loan Party or any of its Subsidiaries may be subject, and the Lenders
shall be satisfied that such Environmental Liabilities were adequately reflected
in the Borrower’s financial reserves shown on the financial statements included
in the Information Memorandum or that, to the extent not so reflected, the
Borrower has made adequate provision for such Environmental Liabilities
(including as may have been disclosed in any filing with the SEC prior to the
date of the Offering Memorandum);

(xiv)                         evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;
and

(xv)                            such financial, business and other information
regarding the Borrower and its Subsidiaries and such other assurances,
certificates, documents, consents or opinions as any Agent or any Lender
reasonably may require.

(c)                                  The Borrower shall have paid, prior to the
Restatement Closing Date, (i) all fees and expenses (including the reasonable
fees and expenses of Shearman & Sterling LLP) required to be paid on the
Restatement Closing Date pursuant to the Fee Letter, and (ii) all other fees and
expenses required to be paid pursuant to Section 10.04(a) for which invoices
shall have been presented to the Borrower prior to the Restatement Closing Date.

(d)                                 There shall exist no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries pending or threatened before any Governmental Authority or
arbitrator that (i) could be reasonably likely to have a Material Adverse
Effect, or (ii) purports to affect the legality, validity or enforceability of
any Loan Document or the consummation of the Transaction.

70


--------------------------------------------------------------------------------


(e)                                  All governmental authorizations and all
third party consents and approvals necessary in connection with the Transaction
shall have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect; and no Law shall be
applicable in the judgment of the Lenders, in each case that restrains, prevents
or imposes materially adverse conditions upon the Transaction or the rights of
the Loan Parties or their Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.

4.02                           Conditions to all Credit Extensions. The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

(a)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.

(c)                                  The Administrative Agent and, if
applicable, an L/C Issuer or the Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied or will be satisfied on and as of the date of the applicable Credit
Extension and the Administrative Agent shall have received for the account of
such Lender or such L/C Issuer a certificate signed by a duly authorized officer
of the Borrower, dated the date of such Credit Extension, stating that such
statements are true.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:

5.01                           Existence, Qualification and Power; Compliance
with Laws. The Borrower and each of its Subsidiaries (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all

71


--------------------------------------------------------------------------------


requisite corporate or other organizational power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws (such compliance to include, without limitation,
compliance with the Racketeer Influenced and Corrupt Organizations Chapter of
the Organized Crime Control Act of 1970, and with the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub.L.107-56 and all other laws and regulations relating
to money laundering and terrorist activities); except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02                           Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party, and the consummation of the Transaction, are
within such Loan Party’s corporate or other organizational powers, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) violate any Law; or (d)
result in the creation of any Lien other than a Lien expressly permitted under
Section 7.01.

5.03                           Governmental Authorization; Other Consents. As of
the Restatement Date and as of each date for which Schedule 5.03 has been
supplemented in accordance with Section 6.02(i), no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Material
Debt Document, or for the consummation of the Transaction, (ii) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(iii) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority (subject to Specified Statutory Liens)
nature thereof) or (iv) the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except for the authorizations, approvals, actions,
notices and filings listed on Schedule 5.03 hereto, all of which have been duly
obtained, taken, given or made and are in full force and effect except as
otherwise stated in such Schedule 5.03.

5.04         Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

72


--------------------------------------------------------------------------------


5.05                           Financial Statements; No Material Adverse Effect.

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material Debt
and other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(b)                                 The unaudited consolidated financial
statements of the Borrower and its Subsidiaries dated December 31, 2006, and the
related consolidated statements of income or operations and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal yearend audit adjustments. 
As of the Restatement Date and as of each date for which such Schedule 5.05 has
been supplemented in accordance with Section 6.02(i), Schedule 5.05 sets forth
all Material Debt and other material liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the date of such financial
statements, including liabilities for taxes, material commitments and
Indebtedness and, except for Indebtedness under the Convertible Notes, since the
date of such financial statements through the Restatement Closing Date, there
has been no material change in such indebtedness or liabilities.

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. 

5.06                           Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
after due and diligent investigation, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement, any other Loan Document, or the
consummation of the Transaction or any part thereof, or (b) either individually
or in the aggregate, if determined adversely, could reasonably be expected to
have a Material Adverse Effect.

5.07                           No Default. Neither the Borrower nor any
Subsidiary is in default under or with respect to, or a party to, any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

73


--------------------------------------------------------------------------------


5.08                           Ownership of Property; Liens; Investments.

(a)                                  The Borrower and each Subject Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business as it is currently conducted, except for Permitted Liens and such other
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)                                 The property of the Borrower and its Subject
Subsidiaries is subject to no Liens, other than Permitted Liens.

(c)                                  As of the Restatement Date and as of each
date for which such Schedule 5.08(c) has been supplemented in accordance with
Section 6.02(i), set forth on Schedule 5.08(c) hereto is a complete and accurate
list, as of the Restatement Closing Date, of all owned real property with a book
value in excess of $10,000,000 owned by the Borrower and its Subject
Subsidiaries, as of the date hereof showing the street address, county or other
relevant jurisdiction, state, and record owner thereof.  The Borrower and each
Subsidiary has good, marketable and insurable fee simple title to such real
property, free and clear of all Liens other than Permitted Liens. 

5.09                           Environmental Matters.

(a)                                  Borrower and its Subsidiaries have been and
are in compliance with all Environmental Laws, including obtaining and complying
with all required Environmental Permits, other than non-compliances that could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(b)                                 Neither the Borrower nor any of its
Subsidiaries nor any property currently or, to the knowledge of Borrower or any
of its Subsidiaries, previously owned, operated or leased by or for Borrower or
any of its Subsidiaries is subject to any pending or, to the knowledge of
Borrower or any of its Subsidiaries, threatened, claim, order, agreement, notice
of violation, notice of potential liability or is the subject of any pending or
threatened proceeding or governmental investigation under or pursuant to
Environmental Laws other than those that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(c)                                  Except as set forth on Schedule 5.09(c), as
of the Restatement Closing Date and as of each date for which such Schedule has
been supplemented in accordance with Section 6.02(i), neither the Borrower nor
any of its Subsidiaries is a treatment, storage or disposal facility requiring a
permit under the Resource Conservation and Recovery Act, 42  U.S.C. § 6901 et
seq., the regulations thereunder or any state analog.  

(d)                                 There are no facts, circumstances or
conditions known to Borrower or any of its subsidiaries arising out of or
relating to the operations or ownership of Borrower or any of its Subsidiaries
or of the property owned, operated or leased by Borrower or any of its
Subsidiaries that are not specifically included in the financial information
furnished to the Lenders that could be reasonably expected to result in any
material Environmental Liabilities,

74


--------------------------------------------------------------------------------


unless such liabilities are (i) covered by environmental liability insurance,
(ii) subject to an indemnity from a Governmental Party, or (iii) subject to an
indemnity satisfactory to the Borrower from a Person that is not an Affiliate of
the Borrower that the board of directors of the Borrower have determined in good
faith is appropriately credit worthy in relation to the potential amount of such
liabilities.

(e)                                  As the date hereof, no Environmental Lien
has attached to any property of Borrower or its Subsidiaries and, to the
knowledge of Borrower or its Subsidiaries, no facts, circumstance or conditions
exist that could, individually or in the aggregate, reasonably be expected to
result in an Environmental Lien that would have a Material Adverse Effect.

(f)                                    Neither Borrower nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, as of the Restatement
Closing Date, any investigation or assessment or Remedial Action relating to any
actual or threatened release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by Borrower or any of
its Subsidiaries have been disposed of in a manner that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

5.10                           Insurance. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.11                           Taxes. The Borrower and its Subsidiaries have
filed all federal and all material state and other tax returns and reports
required to be filed, and have paid all federal and all material state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are not yet due or are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

5.12                           ERISA Compliance

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws.  Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of the Borrower or any ERISA Affiliate after due and diligent
investigation, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Loan Party and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

75


--------------------------------------------------------------------------------


(b)                                 There are no pending or, to the knowledge of
the Borrower or any ERISA Affiliate after due and diligent investigation,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has an “accumulated funding
deficiency” (as defined in Section 412 of the Code), whether or not waived, and
no application for a waiver of the minimum funding standard has been filed with
respect to any Pension Plan; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
material liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction described in Sections
4069 or 4212(c) of ERISA.

(d)                                 (i) With respect to each scheme or
arrangement mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangements”), any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices; and (ii) except for Foreign Government Schemes
or Arrangements, no Loan Party or Subsidiary of any Loan Party maintains or
contributes to any employee benefit plan that is not subject to the Laws of the
United States of America.

5.13                           Subsidiaries; Equity Interests.  As of the
Restatement Date and as of each date for which such Schedule 5.13 has been
supplemented in accordance with Section 6.02(i): (i) the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries (other
than COI Ceramics, Inc.) have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and liens permitted under Section 7.01(c); (ii) the
Borrower and its Subject Subsidiaries have no Investments constituting Equity
Interests in any Person other than (x) Subject Subsidiaries and (y) those
specifically disclosed in Part (b) of Schedule 5.13; (iii) set forth on Part (c)
of Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as
of the Restatement Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation; and (iv) the
charter of each Loan Party and each amendment thereto (in the form of the copies
provided pursuant to Section 4.01(b)(vi)) is valid and in full force and effect.

76


--------------------------------------------------------------------------------


5.14                           Margin Regulations; Investment Company Act

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock.

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.  Neither the
making of any Loan, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
SEC thereunder.

5.15                           Disclosure. The Borrower has disclosed to the
Agents and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time.

5.16                           Compliance with Laws. Each Loan Party and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17                           Intellectual Property; Licenses, Etc.  Except as
would not reasonably be expected to result in a Material Adverse Effect, the
Borrower and its Subsidiaries own, or have secured licenses for, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights, and
other intellectual property rights used in the operation of their respective
business (collectively, “IP Rights”). To the knowledge of each Loan Party and
its Subject Subsidiaries, the use of the IP Rights in connection with such
businesses does not materially infringe or misappropriate the rights of any
other Person.  To the knowledge of the Borrower and its Subject Subsidiaries, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any of its Subject Subsidiaries materially infringes upon any rights held by
any other Person.  No claim

77


--------------------------------------------------------------------------------


or litigation regarding any of the foregoing is pending or, to the knowledge of
the Borrower and its Subsidiaries, threatened in writing, that, in either case,
would reasonably be expected to have a Material Adverse Effect.

5.18                           Solvency. The Loan Parties are, on a consolidated
basis, Solvent.

5.19                           Casualty, Etc. Neither the business nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that could be reasonably likely
to have a Material Adverse Effect.

5.20                           Perfection, Etc. Except as otherwise set forth in
Section 6.15 or not required pursuant to Section 6.12, all filings and other
actions necessary or desirable to perfect and protect the security interest in
the Collateral created under the Collateral Documents have been duly made or
taken or will be duly made or taken immediately after the Restatement Closing
Date, and are in full force and effect, and the Collateral Documents create in
favor of the Administrative Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority
security interest in the Collateral subject to Specified Statutory Liens,
securing the payment of the Secured Obligations, and all filings and other
actions necessary or desirable to perfect and protect such security interest
have been duly taken or will be duly made or taken immediately after the
Restatement Closing Date.  The Loan Parties are the legal and beneficial owners
of the Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents.

5.21                           Designated Senior Indebtedness. The Indebtedness
under the Loan Documents and all other Obligations constitute (i) “Senior
Indebtedness” and “Designated Senior Indebtedness” under the Senior Subordinated
Notes Indenture and the Convertible Notes Indenture, respectively, and (ii)
senior indebtedness as defined in terms analogous to the foregoing terms under
any other Material Debt Documents with respect to Material Debt that is
subordinated in right of payment to the Obligations.

5.22                           Loan Parties Consolidated Assets. The Borrower
and the Guarantors collectively own at least 85% of the consolidated total
assets of the Borrower.

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

78


--------------------------------------------------------------------------------


6.01                           Financial Statements. Deliver to the
Administrative Agent and each Lender (including through electronic and other
customary internet-based means), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended March 31, 2007), an audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related audited consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the fiscal quarter ended July 1,
2007), an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.

6.02                           Certificates; Other Information. Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating (which certificate and the statements contained therein may be
limited in form, scope and substance to the extent required by accounting rules
or guidelines in effect from time to time and to the extent delivery of any such
certificate is permitted pursuant to such rules or guidelines) that in making
the examination necessary therefor no knowledge was obtained of any Default
existed as of

79


--------------------------------------------------------------------------------


the date of such statements or, if any such Default shall exist, stating the
nature and status of such event;

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower, and in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 7.10, a statement of reconciliation
conforming such financial statements to GAAP and (ii) a certificate of the chief
financial officer of the Borrower describing in reasonable detail (including
amounts) all Acquisitions consummated in such period pursuant to Section 7.03(f)
and all Investments in Foreign Subsidiaries, Joint Ventures and other minority
interests during such period made pursuant to Section 7.03(g);

(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any Subsidiary, or
any audit of any of them;

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(e)           promptly after the furnishing or receipt thereof, (i) copies of
any statement or report furnished to any holder of debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any Material Debt
Document (relating to Material Debt incurred under Section 7.02(c) or (d)) and
not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02, and (ii) copies of all notices, requests, demands,
waivers, forbearances and other documents received by any Loan Party or any of
its Subsidiaries under or pursuant to any Material Debt Document with respect to
any event, development or circumstance that could be adverse in any material
respect (including the occurrence of any default) to (A) the Borrower, any
Material Subsidiaries or the Borrower and its Subsidiaries taken as a whole or
(B) the rights, interests and remedies of the Secured Parties under any of the
Loan Documents; and, from time to time upon request by the Administrative Agent,
such information and reports regarding such Material Debt Document as the
Administrative Agent may reasonably request;

(f)            as soon as available and in any event within 30 days after the
end of each fiscal year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional

80


--------------------------------------------------------------------------------


information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

(g)           promptly and in any event within five Business Days after receipt
thereof by any Loan Party or any of its Subsidiaries, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non- U.S. jurisdiction) concerning any formal investigation or other
formal inquiry by such agency regarding financial or other operational results
of any Loan Party or any of its Subsidiaries;

(h)           promptly after receiving any written notice of any Environmental
Action against any Loan Party or any of its Subsidiaries or of any Loan Party or
any of its Subsidiaries obtaining knowledge of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to (i) have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
material restrictions on occupancy or use or to be subject to any restrictions
on ownership or transferability under any Environmental Law, copies of such
notice;

(i)            as soon as available and in any event within 30 days after the
end of (A) each fiscal year, a report supplementing Schedules 5.08(c) and 5.13
hereto, including an identification of (1) all owned real property of the type
described in Section 5.08(c) disposed of for $10,000,000 or more by the Borrower
or any of its Subject Subsidiaries during such fiscal year (including the street
address, county or other relevant jurisdiction, state and sales prices thereof,
(2) all owned real property acquired for $10,000,000 or more of the type
described in Section 5.08(c) during such fiscal year (including the street
address, county or other relevant jurisdiction, state, record owner, and
purchase price thereof) and (3) a description of such other changes, if any, in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete and (B) each fiscal quarter, amendments to
each Schedule referred to in Section 10 of the Security Agreement to add any
additional information or change any information required to ensure the
representations and warranties contained therein are true and correct in all
material respects; and

(j)            promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and each Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the

81


--------------------------------------------------------------------------------


Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or by customary electronic or internet postings) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions of
such documents). Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will, subject to Section 10.08, make available to the Lenders and the
L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor”.  

6.03                           Notices. Within three Business Days, notify the
Administrative Agent and each Lender:

(a)                                  upon any Responsible Officer obtaining
actual knowledge of the occurrence of any Default;

(b)           (i) of any Environmental Action or termination or cancellation of
a Government Contract by a Governmental Party or subcontract with respect to a
Government Contract that has resulted or could reasonably be expected to result
in a Material Adverse Effect, and (ii) upon any Responsible Officer obtaining
actual

82


--------------------------------------------------------------------------------


knowledge of any other matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect;

(c)                                  upon any Responsible Officer obtaining
actual knowledge of the occurrence of any ERISA Event;

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subject
Subsidiary; 

(e)                                  of the receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory repayment pursuant to
Section 2.05(b)(i); and

(f)                                    of any announcement by Moody’s or S&P of
any change in the Senior Secured Credit Rating.

Each notice pursuant to this Section, other than notices under clauses (d) and
(f) above, shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.

6.04                           Payment of Obligations. Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary and
except where the failure to so pay or discharge could not in the aggregate be
reasonably be expected to have a Material Adverse Effect.

6.05                           Preservation of Existence, Etc. (a) Preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; and (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.06                           Maintenance of Properties. Subject to Section
7.05, (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.07                           Maintenance of Insurance. Maintain with
financially sound and reputable insurance companies not Affiliates of the
Borrower (other than insurance provided through ATK Insurance Company which
shall be subject to reasonable and prudent re-insurance in light of the
capitalization of ATK Insurance Company), insurance with respect to its
properties and business,

83


--------------------------------------------------------------------------------


subject to the provisions of Section 13 of the Security Agreement, against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts (after giving effect
to any insurance provided through ATK Insurance Company which shall be subject
to reasonable and prudent re-insurance in light of the capitalization of ATK
Insurance Company compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and providing that
such insurer will endeavor to give not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance. 
The Borrower and ATK Insurance Company shall give not less than 30 days’ prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance, including all re-insurance.

6.08                           Compliance with Laws. Comply in all material
respects with the requirements of all Laws (including, without limitation,
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09                           Books and Records. (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10                           Inspection Rights. Permit representatives and
independent contractors of each Agent and each Lender at the Lender’s own
expense to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
(subject to applicable governmental confidentiality and secrecy laws and
requirements), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when a
Specified Default exists any Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

6.11                           Use of Proceeds. Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document, including, without limitation, (a) for refinancing or
replacing Credit Extensions made by the Existing Lenders, (b) for providing
working capital to the Borrower and its Subsidiaries, including to enable them
to perform their obligations under Government Contracts, (c) for share
repurchases and dividends, and (d) for financing capital expenditures and
Acquisitions.  

6.12                           Covenant to Guarantee Obligations and Give
Security.

(a)                                  Upon (x) the request of the Administrative
Agent following the occurrence and during the continuance of a Specified Default
or (y) the delivery of the report (the “Report”)

84


--------------------------------------------------------------------------------


required to be delivered pursuant to Section 6.02(i) indicating the formation or
acquisition of any new direct or indirect Domestic Subsidiaries by any Loan
Party (and as may be required in order to comply with Section 7.11) or the
acquisition of any property by any Loan Party, and such property, in the
judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest subject to Specified Statutory Liens
in favor of the Administrative Agent for the benefit of the Secured Parties,
unless expressly excluded from being required to be the subject of such security
interest by the terms of this Agreement or the terms of the Collateral
Documents, then the Borrower shall, in each case at the Borrower’s expense:

(i)                                     in connection with the formation or
acquisition of a Domestic Subsidiary, within 10 Business Days after the delivery
of the Report, cause each such Domestic Subsidiary, and cause each direct and
indirect parent of such Domestic Subsidiary (if it has not already done so), to
duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,

(ii)                                  within 5 Business Days after such request
or after the delivery of the Report, furnish to the Administrative Agent a
description of the owned real properties having a purchase price (or in the case
of a Specified Default, fair market value) of $10,000,000 or more and, in the
case of a Specified Default, other properties of the Loan Parties and their
respective Subsidiaries so acquired or upon which the Administrative Agent does
not have a valid, first priority, perfected Lien, unless expressly excluded from
being required to be the subject of such security interest by the terms of this
Agreement or the terms of the Collateral Documents, in each case in detail
reasonably satisfactory to the Administrative Agent,

(iii)                               within 10 Business Days after such request
or after the delivery of the Report, duly execute and deliver, and cause each
such Domestic Subsidiary and each direct and indirect parent of such Domestic
Subsidiary (if it has not already done so) to duly execute and deliver, to the
Administrative Agent mortgages, deeds of trust, trust deeds, deeds to receive
debt, pledges, assignments, Security Agreement Supplements, IP Security
Agreement Supplements and other security agreements, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (including
delivery of all Pledged Equity in and of such Domestic Subsidiary, and other
instruments of the type specified in Section 4.01(b)(iii)), securing payment of
all the Obligations of the applicable Loan Party, such Subsidiary or such
parent, as the case may be, under the Loan Documents and constituting Liens on
all such properties, except during the continuation of a Specified Default, only
to the same extent that is required in the Collateral Documents,

(iv)                              within 10 Business Days after such request or
after the delivery of the Report, take, and cause such Domestic Subsidiary or
such parent to take, whatever action (including, without limitation, the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the

85


--------------------------------------------------------------------------------


Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, deeds of trust, trust
deeds, deeds to receive debt, pledges, assignments, Security Agreement
Supplements, IP Security Agreement Supplements and security agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms, except during the continuation of a Specified
Default, only to the same extent that is required in the Collateral Documents,

(v)                                 within 10 Business Days after such request
or after the delivery of the Report, deliver to the Administrative Agent, upon
the request of the Administrative Agent in its reasonable discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (i), (iii) and (iv)
above, as to such guaranties, guaranty supplements, mortgages, deeds of trust,
trust deeds, deeds to receive debt, pledges, assignments, Security Agreement
Supplements, IP Security Agreement Supplements and security agreements being
legal, valid and binding obligations of each Loan Party party thereto
enforceable in accordance with their terms, as to the matters contained in
clause (iv) above, as to such recordings, filings, notices, endorsements and
other actions being sufficient to create valid perfected Liens on such
properties, and as to such other matters as the Administrative Agent may
reasonably request,

(vi)                              as promptly as practicable after such request
or after the delivery of the Report, deliver, upon the request of the
Administrative Agent in its reasonable discretion, to the Administrative Agent
with respect to each parcel of real property acquired for $10,000,000 or more
(except that no minimum amount shall apply in the case of a Specified Default)
owned by the entity that is the subject of such request, formation or
acquisition title policies, surveys and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent, and

(vii)                           promptly execute and deliver any and all further
instruments and documents and take all such other actions as required by the
Security Agreement and at any time and from time to time as the Administrative
Agent may deem necessary or desirable in obtaining the full benefits of, or in
perfecting and preserving the Liens of, such guaranties, mortgages, deeds of
trust, trust deeds, deeds to receive debt, pledges, assignments, Security
Agreement Supplements, IP Security Agreement Supplements and security
agreements.

(b)                                 Any Subsidiary or Excluded Joint Venture
that is not a Guarantor that becomes a guarantor with respect to any Material
Debt of any Loan Party shall immediately comply with Section 6.12(a) as if it
were a newly formed Domestic Subsidiary of a Loan Party.

6.13                           Further Assurances. Promptly upon request by any
Agent, or any Lender through the Administrative Agent, (i) correct any material
defect or error that may be discovered

86


--------------------------------------------------------------------------------


in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as any Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (A) carry out more effectively the purposes of the Loan Documents, (B)
to the fullest extent permitted by applicable law, subject any Loan Party’s or
any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents, (C)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.14                           Material Contracts. Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract (including each Government Contract) in
full force and effect, enforce each such Material Contract in accordance with
its terms, except, in any case, where the failure to do so, either individually
or in the aggregate, would not be reasonably likely to have a Material Adverse
Effect.

6.15                           Conditions Subsequent to the Restatement Closing
Date. (a) Within 60 days after the Restatement Closing Date (which time period
may be extended by an additional 60 days at the sole discretion of the
Administrative Agent), furnish to the Administrative Agent such items required
under Section 4.01(b)(iv) and Section 4.01(b)(viii) that were not delivered on
or prior to the Restatement Closing Date in accordance with such sections, in
each case in compliance with the provisions of, and together with the other
requirements set forth in, such sections, (b) within 30 days after the
Restatement Closing Date (which time period may be extended by an additional 30
days at the sole discretion of the Administrative Agent), at the sole discretion
of the Administrative Agent, furnish to the Administrative Agent a supplement to
the Intellectual Property Security Agreement, and (c) comply with the
requirements of Section 15(h) of the Security Agreement, if applicable.

6.16                           Assignable Government Contract Claims. The
Borrower and each other Loan Party shall (a) within thirty days following the
date thereof, notify the Administrative Agent upon (i) entering into any
individual Government Contract with Assignable Government Contract Claims in
excess of $40,000,000 (with descriptions of the contract, Government Party and
Loan Party), and (ii) the termination or cancellation of any Government Contract
with Government Contract Claims (remaining as of such time) in excess of
$50,000,000 and (b) comply with each provision in the Security Agreement with
respect to Government Contract Claims, including, without limitation, execution
and delivery of Assignments of Government Contract Claims and Notices of
Assignments of Government Contract Claims.

6.17                           Preparation of Environmental Reports. At the
request of the Administrative Agent after the Administrative Agent shall have
obtained knowledge of any circumstances that has the reasonable likelihood of
Borrower or any of its Subsidiaries incurring

87


--------------------------------------------------------------------------------


any Environmental Liability that could reasonably be expected to result in a
Default or a Material Adverse Effect as a result of any information provided
under Section 6.02(h) or (j) or Section 6.03(a) or (b) hereunder or through
other publicly available information filed with the SEC, the Borrower shall
provide to the Lenders within sixty days after such request, at the expense of
the Borrower, an environmental site assessment report for any of its properties
described in such request, prepared by an environmental consulting firm
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary
that owns any property described in such request to grant access at the time of
such request to the Administrative Agent, the Lenders, such firm and any agents
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment subject to government approvals, if such approvals are required. 
The Borrower shall take all reasonable steps to obtain any such required
government approvals.

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

7.01                           Liens. Create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the
Borrower or any of its Subsidiaries as debtor, or sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement, or assign any accounts or other right to receive income,
other than the following:  

(a)                                  Liens created pursuant to any Loan
Document;

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01(b) and any renewals or extensions thereof, provided that (i)
the property covered thereby is not changed, (ii) the amount of the obligations
secured thereby is not increased except, in respect of Indebtedness, if
permitted by Section 7.02(e), (iii) no additional Loan Party shall become a
direct or contingent obligor of the obligations secured thereby and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(e);

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

88


--------------------------------------------------------------------------------


(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)                                 (i) easements, rights-of-way, zoning and
similar restrictions and other similar encumbrances or title defects which do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person, and (ii) Permitted Encumbrances; provided further, that if a Loan Party
or any Subsidiary is permitted to create or suffer any of the Permitted Liens
described in this Section 7.01(g) that have been or will be recorded against the
applicable property after the date hereof, the Administrative Agent shall
subordinate the lien of the mortgage to such Permitted Lien, promptly after any
such written request by a Loan Party or Subsidiary, as applicable;

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments;

(i)                                     Liens securing Indebtedness permitted
under Section 7.02(g); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, (ii) the
principal amount of the Indebtedness secured thereby does not exceed the cost of
the property being acquired, constructed or improved on the date such
Indebtedness is incurred and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any Collateral or assets other than
the assets subject to such Capitalized Leases;

(j)                                     Liens on property of a Person existing
at the time such Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower or on any
Property acquired, in each case, in connection with any Acquisition permitted
under Section 7.03(f); provided that such Liens were not created in
contemplation of such Acquisition and do not extend to any assets other than
those of the Person merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary and the obligations
secured thereby are permitted under Section 7.02(g);

89


--------------------------------------------------------------------------------


(k)                                  (i) Liens created by any Loan Party in
favor of any other Loan Party and (ii) Liens created by any Subsidiary that is
not a Loan Party in favor of the Borrower or any other Subsidiary;

(l)                                     (i) precautionary Uniform Commercial
Code filings by lessors under operating leases covering solely the property
subject to such leases and (ii) Uniform Commercial Code filings in respect of
Liens permitted under this Section 7.01;

(m)                               Liens on equipment, inventory and goods,
including supplies, materials and work in process, created in the ordinary
course of business in favor of a Governmental Party by operation of Parts 32 and
45 of the Federal Acquisition Regulation, all implementing contract provisions
at Part 52, and any corresponding provisions in any applicable agency Federal
Acquisition Regulation Supplement in connection with the performance by the
Borrower and its Subsidiaries under a Government Contract (and not arising out
of a default under such Government Contract);

(n)                                 other Liens securing obligations outstanding
in an aggregate amount not to exceed $50,000,000; and

(o)                                 Liens on any segregated and identifiable
proceeds of any assets subject to a Lien permitted by the foregoing clauses of
this Section 7.01 to the extent the documents governing such Liens expressly
provide therefor or such Liens arise as a matter of law.

7.02                           Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:

(a)                                  Indebtedness under the Loan Documents;

(b)                                 Indebtedness of the Borrower under the
Senior Subordinated Notes and the Convertible Notes and guarantees thereof by
the Guarantors;

(c)                                  so long as no Default is continuing or
would result therefrom, Indebtedness of the Borrower that (i) is subordinated in
right of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent, (ii) has a scheduled maturity no
earlier than six months after the latest scheduled maturity of any Facility,
(iii) has no scheduled amortization or mandatory prepayment or redemption
(including at the option of the holders thereof) except customary provisions for
offers to purchase upon a change of control or an asset sale, (iv) has covenants
and defaults (A) no more restrictive to the Borrower and its Subsidiaries than
those contained in the Senior Subordinated Indenture, taken as a whole, (which,
if reasonably requested by the Borrower, may be confirmed by the Administrative
Agent, it being understood that the Administrative Agent may, but shall not be
obligated to, seek the consent of the Required Lenders prior to giving such
confirmation), or (B) otherwise acceptable to the Required Lenders, and (v)
which may be guaranteed by the Guarantors on the same subordination terms as in
clause (i) above; provided, that if such Indebtedness is to be in the form of
subordinated Indebtedness convertible into common Equity Interests of the
Borrower, such convertible Indebtedness may have customary conversion and
voluntary

90


--------------------------------------------------------------------------------


or mandatory redemption provisions for convertible debt securities which may be
payable in (x) common Equity Interests of the Borrower at any time or (y) in
cash only if exercisable by the Borrower or the holders thereof after a date six
months after the latest scheduled maturity of any Facility (it being agreed that
conversion and redemption provisions substantially similar to the conversion and
redemption provisions of any Convertible Notes shall in any event be permitted);

(d)                                 so long as (i) no Default is continuing or
would result therefrom, and (ii) after giving pro forma effect to the incurrence
thereof, the Borrower would have been in compliance with the Consolidated
Leverage Ratio covenant set forth in Section 7.10(b) for the fiscal quarter most
recently ended for which a Compliance Certificate has been delivered, unsecured
Senior Debt of the Borrower that (A) has a scheduled maturity no earlier than
six months after the latest scheduled maturity of any Facility, (B) has no
scheduled amortization or mandatory prepayment or redemption (including at the
option of the holders thereof) except customary offers to purchase upon a change
of control, and, to the extent then customary, an asset sale, and (C) has
covenants and defaults applicable to the Borrower and its Subsidiaries
customarily contained in senior note indentures (and in any event, without
limiting the foregoing, less restrictive than those contained in this Agreement,
it being understood that the Senior Subordinated Notes Indenture is less
restrictive than this Agreement); provided, that if such Indebtedness is to be
in the form of Indebtedness convertible into common Equity Interests of the
Borrower, such convertible Indebtedness may have customary voluntary or
mandatory redemption provisions for convertible debt securities which may be
payable in (x) common Equity Interests of the Borrower at any time or (y) in
cash only if exercisable by the Borrower or the holders thereof after a date six
months after the latest scheduled maturity of any Facility (it being agreed that
conversion and redemption provisions substantially similar to the conversion and
redemption provisions of any Convertible Notes shall in any event be permitted);

(e)                                  Indebtedness outstanding on the date hereof
and listed on Schedule 7.02(e) and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct and contingent obligors thereof shall not be changed,
as a result of or in connection with such refinancing, refunding, renewal or
extension; provided still further that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such extending, refunding or
refinancing Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being extended, refunded or refinanced and
the interest rate applicable to any such extending, refunding or refinancing
Indebtedness does not exceed the then applicable market interest rate;

91


--------------------------------------------------------------------------------


(f)                                    (i) Guarantees of the Borrower or any
Subsidiary in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary, and (ii) intercompany Indebtedness among the
Borrower and its Subsidiaries, in each of clauses (i) and (ii), so long as such
Guarantee or intercompany Indebtedness is an Investment permitted under Section
7.03;

(g)                                 Indebtedness in respect of Capitalized
Leases, Synthetic Leases and purchase money obligations for fixed or capital
assets acquired, constructed or improved within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate principal amount of all
such Indebtedness at any one time outstanding shall not exceed $50,000,000; and

(h)                                 Indebtedness not otherwise permitted by this
Section 7.02 in an aggregate principal amount outstanding at any time not to
exceed $100,000,000.

7.03                           Investments. Make or hold any Investments,
except:

(a)                                  Investments held by the Borrower or a
Subsidiary in the form of Cash Equivalents; provided, that ATK Insurance Company
may also hold any other reasonable Investments in the ordinary course of its
operations;

(b)                                 (i) Investments of the Borrower in any
Guarantor, (ii) Investments of any Guarantor in the Borrower or another
Guarantor, and (iii) Investments by Subsidiaries that are not Loan Parties in
any Loan Party;

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

(d)                                 Investments existing on the date hereof and
set forth on Schedule 7.03(d);

(e)                                  Investments by the Borrower in Swap
Contracts in the ordinary course of business not prohibited under Section 7.16;
and

(f)                                    Investments consisting of Acquisitions;
provided that, with respect to each Acquisition made pursuant to this Section
7.03(f):

(A)                              if such Acquisition is in respect of (i) a
Person, such Person shall become a wholly-owned Domestic Subsidiary and such
Domestic Subsidiary shall comply with the requirements of Section 6.12, and (ii)
the assets of a Person, a Loan Party shall acquire such assets and such Loan
Party shall comply with the requirements of Section 6.12;

(B)                                the lines of business of the Person to be (or
the property and assets of which are to be) so purchased or otherwise acquired
shall be in, or substantially related to, the aerospace, defense or commercial
ammunition industries;

92


--------------------------------------------------------------------------------


(C)                                such Acquisition shall not include or result
in any Environmental Liabilities that could reasonably be expected to be
material to the business, financial condition, operations or prospects of any
Material Subsidiary or of the Borrower and its Subsidiaries, taken as a whole
unless such liabilities are (x) covered by environmental liability insurance,
(y) subject to an indemnity from a Governmental Party or (z) subject to an
indemnity satisfactory to the Borrower from the seller of such Person, property
or assets (or an Affiliate thereof) and the board of directors of the Borrower
have determined in good faith that the seller or such Affiliate thereof is
appropriately creditworthy in relation to the potential amount of such
Environmental Liabilities;

(D)                               immediately before and immediately after
giving pro forma effect to any such Acquisition, (i) no Default shall have
occurred and be continuing and (ii) the noncash consideration for such
Acquisition may consist solely of Company Stock; provided that (1) the Borrower
shall demonstrate in reasonable detail that after giving pro forma effect to the
Acquisition (including, without limitation, the incurrence and assumption of any
Indebtedness in connection therewith), the Borrower would be in compliance by
more than 0.25:1.00 with the Consolidated Leverage Ratio covenant set forth in
Section 7.10(b); and (2) for the purposes of this Section 7.03, pro forma
compliance with respect to Section 7.10 shall be computed for the fiscal quarter
most recently ended for which a Compliance Certificate has been delivered; 

(E)                                 the Borrower shall have delivered to the
Administrative Agent, on behalf of the Lenders, at least two Business Days
following the date on which any such purchase or other acquisition is to be
consummated a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this Section 7.03(f) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
and

(g)                                 Investments by the Borrower and its
Subsidiaries not otherwise permitted under this Section 7.03 in an aggregate
amount not to exceed 10% of the consolidated total assets of the Borrower
(determined on a pro forma basis as of the end of the prior fiscal year);
provided that, with respect to each Investment made pursuant to this Section
7.03(g):

(A)                              such Investment shall not include and would not
reasonably be expected to result in any Environmental Liabilities material to
the business, financial condition, operations or prospects of any Material
Subsidiary or of the Borrower and its Subsidiaries, taken as a whole unless such
liabilities are (x) covered by environmental liability insurance, (y) subject to
an indemnity from a Governmental Party, or (z) subject to an indemnity
satisfactory to the Borrower from the seller of such Person, property or assets
(or an Affiliate thereof) and the board of directors of the Borrower have
determined in good faith that the seller or such Affiliate thereof is
appropriately creditworthy in relation to the potential amount of such
Environmental Liabilities;

93


--------------------------------------------------------------------------------


(B)                                such Investment shall be in Persons, property
and assets which are part of, or in lines of business which are in, or
substantially related to, the aerospace, defense or commercial ammunition
industries; provided, that the aggregate amount of Investments under this
Section 7.03(g) shall be permitted only if, after giving pro forma effect
thereto, the Loan Parties would be in compliance with Section 7.11;

(C)                                any determination of the amount of such
Investment shall include all cash consideration and noncash consideration
(including, without limitation, the fair market value of all Equity Interests
issued or transferred to the sellers thereof, all write-downs of property and
assets and reserves for liabilities with respect thereto) paid by or on behalf
of the Borrower and its Subsidiaries in connection with such Investment; 

(D)                               immediately before and immediately after
giving pro forma effect to any such Investment, no Default shall have occurred
and be continuing; provided that pro forma compliance with respect to Section
7.10 shall be computed for the fiscal quarter most recently ended for which a
Compliance Certificate has been delivered; and

(h)                                 Investments by the Borrower in respect of,
including by way of any contributions to, any employee benefit, pension or
retirement plan, including any Pension Plan or Mulitiemployer Plan.

7.04                           Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of a Person,
except that, so long as no Default exists or would result therefrom:

(a)                                  any Domestic Subsidiary may merge with (i)
the Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary, a Guarantor shall be the
continuing or surviving Person; 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

(c)                                  any Subsidiary which is not a Loan Party
may dispose of all or substantially all its assets to (i) another Subsidiary
which is not a Loan Party or (ii) to a Loan Party for no consideration, or, in
the case of this clause (ii), pursuant to a Disposition which is in the nature
of a liquidation; and

(d)                                 in connection with any Acquisition permitted
under Section 7.03(f), any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that the Person surviving such merger shall be a
wholly owned Domestic Subsidiary of the Borrower that complies or is in
compliance with Section 6.12.

94


--------------------------------------------------------------------------------


7.05         Dispositions. Make any Disposition, except:

(a)           Dispositions of (i) obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business or (ii) property
which the Borrower in good faith determines is surplus property and as a result
is no longer useful or economic in the conduct of the business of the Borrower
and its Subsidiaries;

(b)           Dispositions of inventory in the ordinary course of business;

(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are, within 30
days after such Disposition, applied to the purchase price of such replacement
property;

(d)           Dispositions of property by (x) the Borrower to any Guarantor and
(y) any Subsidiary to the Borrower or to a wholly-owned Subsidiary; provided
that for Dispositions described in clause (y) above, if the transferor of such
property is a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor; 

(e)           (i) Dispositions permitted by Section 7.04 and (ii) the grant of
any Lien permitted by Section 7.01;

(f)            Dispositions of Cash Equivalents;

(g)           Non-exclusive licenses of IP Rights (i) in the ordinary course of
business, and (ii) in favor of a Governmental Party in respect of IP Rights
developed during the performance of a Government Contract with such Governmental
Party to the extent that such license was (A) required by the Federal
Acquisition Regulation or (B) contemplated by the Federal Acquisition Regulation
and included in such Government Contract if the Borrower reasonably determines
that such license was necessary or advisable in order to procure such Government
Contract;

(h)           concurrently with the acquisition of any fixed or capital assets,
the sale and leaseback thereof so long as such lease is an operating lease and
such acquisition, sale and leaseback transaction was entered into in order to
obtain favorable governmental pricing of such assets; and

(i)            Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the aggregate fair market value of all property Disposed of in reliance on this
clause (i) during the term of this Agreement shall not exceed 15% of the
consolidated total assets of the Borrower in any one fiscal year and 20% of the
consolidated total assets of the Borrower in the aggregate since the Restatement
Closing Date (in each case, determined as of the date of the most recently
delivered financial statements pursuant to Section 6.01) and (iii) the price for
such asset shall be paid to the Borrower or such Subsidiary for at least 80%
cash consideration;

95


--------------------------------------------------------------------------------


provided, however, that any (x) Disposition pursuant to Section 7.05(a)(ii),
Section 7.05(b) through Section 7.05(f) (other than Section 7.05(d) and Section
7.05(e)(ii)) shall be for fair market value, (y) any Disposition of Equity
Interests in a Subsidiary pursuant to Section 7.05(i) resulting in a Joint
Venture shall only be permitted to the extent that the fair market value of the
remaining Equity Interests in such Joint Venture is an Investment permitted
under Section 7.03(g), and (z) any Disposition of assets to another Person
pursuant to Section 7.05(i) the consideration for which are Equity Interests or
other interests of another Person resulting in a Joint Venture, shall only be
permitted to the extent the fair market value of such assets would constitute an
Investment permitted under Section 7.03(g); provided, further, that no assets
shall be Disposed of under Section 7.05(i) in connection with an asset
securitization transaction.

7.06         Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a)           each Subsidiary may make Restricted Payments to the Borrower and
to wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other Equity Interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);

(b)           each Subsidiary of the Borrower may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)           the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common Equity Interests with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;

(d)           the Borrower may make Restricted Payments so long as (1) the
Material Debt Documents then outstanding would permit such Restricted Payment,
and (2) if, after giving effect thereto, either (A) the pro forma Consolidated
Senior Leverage Ratio would be less than 2.00:1.00 or (B) the aggregate amount
of such Restricted Payments would be less than the sum of (x) $50,000,000 in
each fiscal year plus (y) up to 100% of the Net Cash Proceeds from the sale or
issuance by the Borrower of any of its Equity Interest since the Restatement
Closing Date not used to make any Restricted Payments under Section 7.06(c)
above plus (z) 50% of the Consolidated Net Income since the Restatement Closing
Date; and

(e)           so long as such Restricted Payment would be permitted under the
Material Debt Documents then outstanding, the Borrower may (A) redeem or
purchase the Convertible Notes, in whole or in part, at a redemption or purchase
price not to exceed 100% of the principal amount of the Convertible Notes to be
redeemed, together with accrued or unpaid interest thereon with any premium or
other additional cash amounts with respect thereto to be paid pursuant to
Section 7.06(d); provided, that after giving pro

96


--------------------------------------------------------------------------------


forma effect to such redemption or repurchase and any transactions related
thereto, (i) the Borrower shall be in compliance with the covenants set forth in
Section 7.10, and (ii) the Borrower shall have a minimum of $75,000,000 of any
combination of cash on hand and availability under a revolving credit facility
or (B) refinance the Convertible Notes, in whole or in part, using subordinated
Indebtedness having a maturity date longer than the debt being refinanced and
having subordination terms not materially less favorable to the Lenders than the
terms of the debt being refinanced.  

7.07         Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.08         Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to (a) transactions between or among any Loan Parties, (b) Restricted
Payments permitted to be made pursuant to Section 7.06, (c) issuances of
securities or other payments pursuant to, or the funding of, employment
arrangements, indemnification agreements, stock options and stock ownership
plans approved by the board of directors of the Borrower or such Subsidiary, (c)
the grant of stock options or similar rights  to employees and directors of the
Borrower pursuant to plans approved by the board of directors of the Borrower,
(d) loans or advances to employees in the ordinary course of business in
accordance with past practices of the Borrower and its Subsidiaries to the
extent permitted under Section 7.03, but in any event not to exceed $2,000,000
in the aggregate outstanding at any one time, and (e) the payment of reasonable
fees to directors of the Borrower and its Subsidiaries who are not employees of
the Borrower or its Subsidiaries.

7.09         Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or to make
Investments in the Borrower or any Guarantor, except for any agreement in effect
(A) on the date hereof, (B) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, or (C) any
other agreement or instrument entered into after the Restatement Closing Date,
provided that the encumbrances or restrictions in any such other agreement or
instrument are no more restrictive in any material respect than those contained
in this Agreement, the Senior Subordinated Notes Indenture or the Convertible
Notes Indenture, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower other than the Senior Subordinated Notes Indenture as in effect on the
date hereof, the Convertible Notes Indenture as in effect on the date hereof and
any Material Debt Document governing Indebtedness permitted under Section
7.02(c), (d) or (h) so long as the applicable provisions thereof are no more
restrictive in any material respect than the Senior Subordinated Notes Indenture
or this Agreement as in effect on the date hereof or (iii) of the Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person other than the Senior Subordinated Notes Indenture as in effect on
the date hereof, the

97


--------------------------------------------------------------------------------


Convertible Notes Indenture as in effect on the date hereof, any Material Debt
Document governing Indebtedness permitted under Section 7.02(c) or (h) so long
as the applicable provisions thereof are no more restrictive in any material
respect than the Senior Subordinated Notes Indenture as in effect on the date
hereof, and any Material Debt Document governing Indebtedness permitted under
Section 7.02(d) or (h) so long as such provisions are no more restrictive in any
material respect than customary provisions contained in senior note or senior
discount note indentures as determined in the reasonable discretion of the
Administrative Agent; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(g) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person
other than customary provisions in the indentures and the Material Debt
Documents referred to in clause (a)(iii) above so long such indentures and the
Material Debt Documents do not require the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure any obligations of the
Borrower or its Subsidiaries with respect to any of the Loan Documents.

7.10         Financial Covenants.

(a)           Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 3.00:1.00.

(b)           Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio on the last day of any fiscal quarter to be greater than the ratio set
forth below opposite such fiscal quarter.

Fiscal Quarters Ending

 

Maximum Consolidated Leverage Ratio



 

 

Restatement Closing Date through March 31, 2007

 

4.50:1:00

April 1, 2007 through July 1, 2007

 

4.50:1:00

July 2, 2007 through September 30, 2007

 

4.25:1:00



 

 

October 1, 2007 through June 29, 2008

 

4.25:1:00

June 30, 2008 and each fiscal quarter thereafter

 

4.00:1:00

 

7.11         Loan Parties Consolidated Assets. Notwithstanding anything to the
contrary, permit the Borrower and the Guarantors collectively at any time to own
less than 85% of the consolidated total assets of the Borrower determined as of
the date of the last financial statements delivered pursuant to Section 6.01,
including, without limitation, as the result of any Disposition or Investment.

7.12         Amendments of Organization Documents. Amend any of its Organization
Documents in a manner that adversely affects the rights of the Agents or the
Lenders under the Loan Documents on their ability to enforce the same.

98


--------------------------------------------------------------------------------


7.13         Accounting Changes. Make any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) fiscal year.

7.14         Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
subordinated Indebtedness, except the refinancing of subordinated Indebtedness
with other Indebtedness to the extent permitted under Section 7.02(c), (d) or
(h) and except to the extent permitted under clause (d) or (e) of Section 7.06
or (b) voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner any Indebtedness incurred under
Section 7.02(d), except so long as no Default is continuing or would result
therefrom.

7.15         Amendment, Etc. of Related Documents. Cancel or terminate any
Senior Subordinated Notes Document, the Convertible Notes Document or any
Material Debt Documents with respect to subordinated Material Debt or consent to
or amend, modify or change in any manner any term or condition thereof or give
any consent, waiver or approval thereunder, waive any default under or any
breach of any term or condition thereof, agree in any manner to any other
amendment, modification or change of any term or condition thereof or take any
other action in connection therewith that would impair the value of the interest
or rights of any Loan Party thereunder or that would impair the rights or
interests of any Agent or any Lender, other than any termination thereof in
connection with the payment in full of all Obligations thereunder.

7.16         Speculative Transactions. Engage, or permit any of its Subsidiaries
to engage, in any transaction involving Swap Contracts, including commodity
options or futures contracts, which are speculative in nature and not in the
ordinary course of business.

7.17         Material Contracts. Cancel or terminate, or, to the extent it has
the power to do so (including through compliance with and performance of all
terms and obligations of Material Contracts), permit the cancellation or
termination of, Material Contracts involving aggregate consideration payable to
the Borrower and its Subsidiaries in any fiscal year of more than 25% of the
consolidated revenues of the Borrower and its Subsidiaries for the prior fiscal
year.

7.18         No Other Designated Senior Indebtedness. Designate any
Indebtedness, other than Indebtedness arising under the Loan Documents, as
“Designated Senior Indebtedness” or analogous provision under the Senior
Subordinated Notes Indenture, or the Convertible Notes Indenture or any
analogous term describing senior indebtedness under any Material Debt Document
in respect of subordinated Material Debt.

99


--------------------------------------------------------------------------------


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

(a)           Non-Payment. The Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) pay within five Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or

(b)           Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of 6.03(a), 6.05, 6.11, or Article
VII; or

(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after a Responsible Officer of such Loan Party
shall have become aware of such failure; or

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

(e)           Cross-Default. Any Loan Party or any Subsidiary (i) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after giving effect to any applicable grace
period in respect of any Indebtedness (including Swap Contracts) or Guarantee of
Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or otherwise
relating to such Indebtedness, or any other event occurs (including any
termination event or analogous provision in any Swap Contract), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or

100


--------------------------------------------------------------------------------


(f)            Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)           Inability to Pay Debts. Any Loan Party or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or 

(h)           Judgments. There is entered against any Loan Party or any
Subsidiary  a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage)
and  (A) enforcement proceedings are commenced by any creditor upon such
judgment or order or (B) there is a period of 30 consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or 

(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the $25,000,000; or

(j)            Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k)           Change of Control. There occurs any Change of Control; or

(l)            Collateral Document. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof or as expressly permitted thereby) cease to create
a valid and perfected first priority lien (subject to Specified Statutory Liens
and, in the case of Mortgaged

101


--------------------------------------------------------------------------------


Properties only, Liens permitted under Section 7.01(g)) on and security interest
in the Collateral purported to be covered thereby or any Loan Party shall so
assert such invalidity or lack of perfection or priority.

8.02         Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated; 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

(d)           exercise on behalf of itself, the other Agents and the Lenders all
rights and remedies available to it, the other Agents and the Lenders under the
Loan Documents or applicable Law;

provided, however, that upon the occurrence of an Event of Default under Section
8.01(f) or an actual or deemed entry of an order for relief with respect to the
Borrower under the Bankruptcy Code of the United States, the obligation of each
Lender to make Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of any Agent or any Lender.

8.03         Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III, but excluding principal and interest under the Loans)
payable to the Agents in their capacities as such ratably among them in
proportion to the amounts described in this clause First payable to them;

102


--------------------------------------------------------------------------------


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; 

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the Agents and
the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. 

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01         Appointment and Authorization of Agents.

(a)           Each Lender hereby irrevocably appoints, designates and authorizes
each Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall any Agent
have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.  Without limiting the generality

103


--------------------------------------------------------------------------------


of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b)           Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits (including indemnities) and
immunities (i) provided to the Agents in this Article IX with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

(c)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), the L/C Issuers (if applicable) and a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.02 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX
(including, without limitation, Section 9.07, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

9.02         Delegation of Duties. Any Agent may execute any of its duties under
this Agreement or any other Loan Document (including for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents or of exercising any rights and remedies thereunder at the
direction of the Administrative Agent) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  No
Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

9.03         Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to

104


--------------------------------------------------------------------------------


or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

9.04         Reliance by Agents.

(a)           Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent.  Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Restatement Closing
Date specifying its objection thereto.

9.05         Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless such Agent shall
have received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.”  The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

105


--------------------------------------------------------------------------------


9.06         Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder. 
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

9.07         Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section; provided, further, that to the extent any L/C Issuer
is entitled to indemnification under this Section 9.07 solely in its capacity
and role as an L/C Issuer, only the Revolving Credit Lenders shall be required
to indemnify such L/C Issuer in accordance with this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document

106


--------------------------------------------------------------------------------


contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of such Agent.

9.08         Agents in their Individual Capacities. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Bank of America were
not the Administrative Agent hereunder and without notice to or consent of the
Lenders or the L/C Issuers. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or an L/C Issuer, and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.  

9.09         Successor Agents. Any Agent may resign as Agent upon 30 days’
notice to the Lenders; provided that any such resignation by Bank of America
shall also constitute its resignation as L/C Issuer and Swing Line Lender.  If
any Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of such Agent, such Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders. 
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent, L/C Issuer and Swing Line Lender and the
respective terms “Administrative Agent,” “L/C Issuer” and “Swing Line Lender”
shall mean such successor agent, Letter of Credit issuer and swing line lender,
and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated and the retiring L/C Issuer’s and Swing Line Lender’s rights, powers
and duties as such shall be terminated, without any other or further act or deed
on the part of such retiring L/C Issuer or Swing Line Lender or any other
Lender, other than the obligation of the successor L/C Issuer to issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or to make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article IX and Sections
10.04 and 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under this Agreement.  If no successor
agent has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of such Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as Agent

107


--------------------------------------------------------------------------------


hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder as an Agent, the provisions of this Article IX shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as an Agent.

9.10         Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

108


--------------------------------------------------------------------------------


9.11         Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit, (ii) that is Disposed of or
to be Disposed of as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders; and

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment, security interest and Lien granted under the
Collateral Documents, and, if applicable, return any possessory collateral or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

9.12         Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent,” “sole bookrunning manager,” or
“joint lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

ARTICLE X
MISCELLANEOUS

10.01       Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

109


--------------------------------------------------------------------------------


(a)           waive any condition set forth in Section 4.01(b), or, in the case
of the initial Credit Extension, Section 4.02, without the written consent of
each Lender;

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)           postpone any date scheduled for any payment of principal or
interest under Sections 2.07 or 2.08, or any date fixed by the Administrative
Agent for the payment of fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e)           change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(f)            release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; or

(g)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.11 (in which case such release
may be made by the Administrative Agent acting alone); 

and provided further that no amendment, waiver or consent shall (i) change the
order of application of any reduction in the Commitments or any prepayment of
Loans between the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b), 2.06(b) or 8.03, respectively, in any
manner that materially and adversely affects the Lenders under the Revolving
Credit Facility or a Term Facility unless in writing and signed by the Required
Revolving Credit Lenders and the applicable Required Term Lenders, as the case
may be, under the adversely affected Facility or (ii) require the permanent
reduction of the Revolving Credit Facility at any time when all or a portion of
the Term Facilities remains in effect unless in writing and signed by the
applicable Required Term Lenders; and provided further that (i) no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuers in
addition to the Lenders required above, affect the rights or duties of the L/C
Issuers under this Agreement

110


--------------------------------------------------------------------------------


or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by an Agent in addition to the Lenders required above, affect the rights
or duties of, or any fees or other amounts payable to, such Agent under this
Agreement or any other Loan Document; and (iv) Section 10.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender, and the Borrower
may replace any Defaulting Lender with the consent of the Administrative Agent
(such consent not to be unreasonably withheld) in accordance with Section 10.16.
In the event that any amendment or waiver to this Agreement or any Loan Document
or any consent to departure therefrom has been requested and any Lender does not
agree to such amendment, waiver or consent, the Borrower may replace any such
Lender not agreeing to such amendment, waiver or consent in accordance with
Section 10.16.

10.02       Notices and Other Communications; Facsimile Copies.

(a)           General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed certified or registered mail, faxed or delivered to the
applicable address, facsimile number or (subject to Section 10.02(b)) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)            if to the Borrower, the Administrative Agent, any L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the

111


--------------------------------------------------------------------------------


recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including electronic-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(c)           Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or executed and delivered by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(d)           Reliance by Agents and Lenders. The Agents and the Lenders shall
be entitled to rely and act upon any notices purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All other communications
with any Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.

(e)           Updated Notice Information, Etc. Any party hereto may change its
address, telephone number, electronic mail address or facsimile number for
notices and other communications hereunder by notice to the other parties hereto
as provided in this Section 10.02. In addition, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

10.03       No Waiver; Cumulative Remedies. No failure by any Lender or any
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or any other Loan Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other

112


--------------------------------------------------------------------------------


or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04       Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse each Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse each Agent and each Lender for all costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs.  The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by any
Agent and the cost of independent public accountants and other outside experts
retained by any Agent or any Lender.  All amounts due under this Section 10.04
shall be payable within ten Business Days after demand therefor.  The agreements
in this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, including, without limitation, Attorney Costs and indemnities, such
amount may be paid on behalf of such Loan Party by any Agent or any Lender, in
its sole discretion.

10.05       Indemnification by the Borrower. Whether or not the Transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact and, with
respect to funds, their respective trustees and advisors (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation

113


--------------------------------------------------------------------------------


for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Restatement Closing Date).  In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 10.05 shall be
payable within ten Business Days after demand therefor.  The agreements in this
Section shall survive the resignation of any Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.06       Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

10.07       Successors and Assigns.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be

114


--------------------------------------------------------------------------------


construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loan of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed);
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (x) apply to rights in respect of Swing Line Loans or (y)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis; (iii) any
assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuers, the Swing Line Lender and, so long as no
Event of Default has occurred and is continuing, the Borrower (such consent not
to be unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Revolving Credit Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (except, in the case of contemporaneous assignments by any Lender to one
or more Approved Funds of such Lender, only a single processing and recording
fee shall be payable for such assignments).  Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 10.07(c), from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection

115


--------------------------------------------------------------------------------


shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.07(d).

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agents and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.  In addition, at any time that a request for
a consent for a material or other substantive change to the Loan Documents is
pending, any Lender may request and receive from the Administrative Agent a copy
of the Register.

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to Section
10.07(e), the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
10.15 as though it were a Lender.

116


--------------------------------------------------------------------------------


(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g)           As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment or in the case of an Eligible Assignee that shall become a
party hereto in accordance with Section 2.14(a), the L/C Issuers and the Swing
Line Lender, and (iii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.12(c)(ii). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder.  The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or

117


--------------------------------------------------------------------------------


other senior debt of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $2,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(i)            Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitments and Loans pursuant to
Section 10.07(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit issued by it and outstanding as of the effective date
of its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). In
addition, notwithstanding anything to the contrary contained herein, if at any
time any other L/C Issuer, in its capacity as Lender, assigns all of its
Commitments and Loans pursuant to Section 10.07(b), such Lender may, upon 30
days’ notice to the Borrower and the other Lenders, resign as L/C Issuer.  In
the event of any such resignation as L/C Issuer, the Borrower shall be entitled
to appoint from among the Lenders (subject to such Lender’s acceptance of such
appointment) a successor L/C Issuer hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as L/C Issuer. If such Lender resigns as L/C Issuer,
it shall retain all the rights and obligations of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).

10.08       Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it; (c) to the extent  required
by applicable Laws or regulations or by any

118


--------------------------------------------------------------------------------


subpoena or similar legal process; (d) to any other party to this Agreement; (e)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.08, to (i) any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.08 or (ii) becomes
available to any Agents or any Lender on a nonconfidential basis from a source
other than the Borrower; (i) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; or (j) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender).  In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. Each of the Administrative Agent and the Lenders acknowledges that
(a) the Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Law.  For the purposes of
this Section, “Information” means all information received from any Loan Party
relating to any Loan Party or its business, other than any such information that
is available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party; provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.08
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.09       Setoff. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender and each of their respective Affiliates is authorized at
any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not such Agent or such Lender shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or

119


--------------------------------------------------------------------------------


denominated in a currency different from that of the applicable deposit or
Indebtedness.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent, such Lender and their
respective Affiliates may have.

10.10       Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

10.11       Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery by telecopier of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier be confirmed by a manually-signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by telecopier, facsimile or pdf.

10.12       Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement.  Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

10.13       Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice

120


--------------------------------------------------------------------------------


or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

10.14       Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15       Tax Forms. (a) (i) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Borrower and to the Administrative Agent, at least three Business
Days prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to, or for the account of, such
Foreign Lender by the Borrower pursuant to the Loan Documents) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to, or for
the account of, such Foreign Lender by the Borrower pursuant to the Loan
Documents) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code, and in the case of a Foreign Lender claiming such an
exemption under Section 881(c) of the Code, a certificate that establishes in
writing to the Borrower and to the Administrative Agent that such Foreign Lender
is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a
10-percent shareholder within the meaning of Section 871(h)(3)(B) of the Code,
and (iii) a controlled foreign corporation related to the Borrower with the
meaning of Section 864(d) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Borrower and to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to, or for the account of, such Foreign Lender by the
Borrower pursuant to the Loan Documents, (B) promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (C) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that the
Borrower make any deduction or withholding for taxes from amounts payable to
such Foreign Lender.

(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any

121


--------------------------------------------------------------------------------


of the Loan Documents (for example, in the case of a typical participation by
such Lender), shall deliver to the Borrower and the Administrative Agent at
least three Business Days prior to the date when such Foreign Lender ceases to
act for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (in each case, in the reasonable exercise
of its discretion), (A) two duly signed completed copies of the forms or
statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender is required to
transmit with such form pursuant to the Code and the Treasury Regulations, and
any other certificate or statement of exemption required under the Code or the
Treasury Regulations, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

(iii)          The Borrower shall not be required to pay any additional amount
to, or for the account of, any Foreign Lender under Section 3.01 (A) with
respect to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8BEN or W-8IMY (or any successor form thereto) pursuant to this
Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 10.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to Section
3.01 to the extent that, as a result of any change in any applicable Law, treaty
or governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, (A) such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate, or (B)
the rate at which such Lender or other Person is subject to tax is increased.

(iv)          The Administrative Agent may withhold any Taxes required to be
deducted and withheld from any payment under any of the Loan Documents with
respect to which the Borrower is not required to pay additional amounts under
this Section 10.15(a).

(b)           Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9.  If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code.

(c)           If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 10.15, and

122


--------------------------------------------------------------------------------


costs and expenses (including Attorney Costs) of the Administrative Agent.  The
obligation of the Lenders under this Section 10.15 shall survive the termination
of the Aggregate Commitments, repayment of all other Obligations hereunder and
the resignation of the Administrative Agent.

10.16       No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i)(A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
Arrangers are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative and the other Arrangers, on
the other hand, (b) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii)(A) the Administrative Agent and each other Arranger is and
has been acting solely as a principal with respect to the Borrower or any of its
Affiliates and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for such Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, nor any other Arranger has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the other Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, nor any other Lead Arranger, has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
other Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.  

10.17       Replacement of Lenders. Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Loans and Commitments (with the assignment fee to be paid by the Borrower in
such instance) pursuant to Section 10.07(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower.  Upon the making of any such
assignment, the Borrower shall (x) pay in full any amounts payable pursuant to
Section 3.05 and (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuers and the Swing Line Lender as each
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding; provided, however, that (i) each such assignment made as a result
of a demand by the Borrower shall be arranged by the Borrower after consultation
with the Administrative Agent and shall be an assignment or assignments pursuant
to Section 10.07(b) of all of the rights and obligations of the assigning Lender
under this Agreement, and (ii) no Lender shall be obligated to make any such
assignment pursuant to Section 10.07(b) as a result of a demand by the Borrower
unless and until such Lender shall have received one or more payments

123


--------------------------------------------------------------------------------


from either the Borrower or one or more Eligible Assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement.   

10.18       Governing Law.

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
THE BORROWER, EACH AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

10.19       Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.20       Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent shall have been
notified by each Lender, Swing Line Lender and the L/C Issuers that each such
Lender, Swing Line Lender and the L/C Issuers has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender and their respective successors and assigns, except that

124


--------------------------------------------------------------------------------


the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

10.21       USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT ACT (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

125


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be  duly
executed as of the date first above written.

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

/s/ John L. Shroyer

 

 

Name:

John L. Shroyer

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

 

 

By:

/s/ Keith D. Ross

 

 

Name:

Keith D. Ross

 

Title:

Senior Vice President, Secretary and

 

 

General Counsel

 


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NA., as

 

Administrative Agent

 

 

 

By:

/s/ Robert Rittelmeyer

 

 

Name:

Robert Rittelmeyer

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

BANK OF AMERICA NA., as a Lender, an L/C

 

issuer and a Swing Line Lender

 

 

 

By:

/s/ Michael J. Colon

 

 

Name:

 

Michael J. Colon

 

 

Title:

 

Vice-President

 

 


--------------------------------------------------------------------------------


 

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY,

 

as a lender

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

Name:

Charles Stewart

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

CALYON NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Michael Madnick

 

 

Name: Michael Madnick

 

Title: Managing Director

 

 

 

By:

/s/ Yun Muzichenko

 

 

Name:Yun Muzichenko

 

Title: Director

 


--------------------------------------------------------------------------------


 

Commerzbank AG, New York and Grand Cayman

 

Branches, as a Lender

 

 

 

By:

/s/ Al Morrow

 

 

Name:

Al Morrow

 

Title:

Assistant Vice President

 

 

 

 

 

By:

/s/ Graham Warning

 

 

Name: Graham Warning

 

Title: Assistant Vice President

 


--------------------------------------------------------------------------------


 

FORTIS CAPITAL CORP., as a Lender

 

 

 

By:

/s/ John W. Deegan

 

 

Name:

 John W. Deegan

 

 

Title:

   Senior Vice President

 

 

 

 

By:

/s/ Steven Silverstein

 

 

Name:

Steven Silverstein

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as a Lender

 

 

 

By:

/s/ Alison Trapp

 

 

Name:

Alison Trapp

 

 

Title:

Duly Authorized Signatory

 

 


--------------------------------------------------------------------------------


 

GOLDMAN SACHS CREDIT PARTNERS LP.,

 

as a Lender

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

 


--------------------------------------------------------------------------------


 

HUA NAN COMMERCIAL BANK, LTD.

 

NEW YORK AGENCY as a Lender

 

 

 

By:

/s/ Te-Chin Wang

 

 

Name:

Te-Chin Wang

 

 

Title:

   Assistant Vice President

 

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Richard C. Smith

 

 

Name:

                Richard C. Smith

 

 

Title:

                  Executive Director

 

 


--------------------------------------------------------------------------------


 

MERRILL LYNCH BANK USA, as a Lender

 

 

 

By:

/s/ Louis Alder

 

 

Name: Louis Alder

 

 

Title: Director

 

 


--------------------------------------------------------------------------------


 

Mizuho Corporate Bank, Ltd., as a Lender

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name:

Bertram H. Tang

 

 

Title:

 Senior Vice President & Team Leader

 

 


--------------------------------------------------------------------------------


 

NATIONAL CITY BANK, as a Lender

 

 

 

By:

/s/ Daniel R. Raynor

 

 

 

Daniel R. Raynor

 

 

 

Vice President

 

 


--------------------------------------------------------------------------------


 

PEOPLE’S BANK, as a Lender

 

 

 

/s/ George F. Paik

 

 

George F. Paik

 

 

Vice President

 

 


--------------------------------------------------------------------------------


 

REGIONS BANK, as a Lender

 

 

 

By:

/s/ Jay Ingram

 

 

Name:

           Jay Ingram

 

 

Title:

             Vice President

 

 


--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC, as a

 

Lender

 

 

 

By:

/s/ L. Peter Yetman

 

 

Name: L. Peter Yetman

 

 

Title: Senor Vice President

 

 


--------------------------------------------------------------------------------


 

The Bank of New York, as a Lender

 

 

 

By:

/s/ Walter C. Parelli

 

 

Name:

Walter C. Parelli

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


                               

THE NORTHERN TRUST COMPANY, as a

 

Lender

 

 

 

By:

/s/ Courtney L. O’Connor

 

 

Name:

Courtney L. O’Connor

 

 

Title:

2nd Vice President

 

 


--------------------------------------------------------------------------------


 

UNITED OVERSEAS BANK LIMITED, NEW

 

YORK AGENCY, as a Lender

 

 

 

By:

/s/ George Lim

 

 

Name: George Lim

 

 

Title: SVP and GM

 

 

 

 

By:

/s/ Mario Sheng

 

 

Name: Mario Sheng

 

 

Title: AVP

 

 


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Peter I. Bystol

 

 

Name:

        Peter I. Bystol

 

 

Title:

          Assistant Vice President

 

 


--------------------------------------------------------------------------------


Schedule I

GUARANTORS

Ammunition Accessories Inc.
ATK Commercial Ammunition Company Inc.
ATK Commercial Ammunition Holdings Company Inc.
ATK Launch Systems Inc.
ATK Space Systems Inc.
Federal Cartridge Company
Micro Craft Inc.

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                       ,           

To:          Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 29, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, the other Agents and
the Arrangers.

The undersigned hereby requests pursuant to Section 2.02(a) of the Agreement
(select one):

o A Borrowing of [Term] [Revolving] Loans

o A conversion or continuation of [Term] [Revolving] Loans

1.             On
                                                               (a Business Day).

2.             In the aggregate principal amount of $
                             .

3.             Comprised of [Eurodollar Loans] [Base Rate Loans] [to be
borrowed] [to be continued] [to be converted into [Eurodollar Loans] [Base Rate
Loans]].

4.             For Eurodollar Rate Loans to be borrowed, continued or converted
into: with an Interest Period of         months.

Any request for a Revolving Credit Borrowing herein complies with the proviso to
the first sentence of Section 2.01(a) of the Agreement.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                       ,           

To:

 

Bank of America, N.A., as Swing Line Lender and

 

 

Administrative Agent

 

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 29, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, the other Agents and
the Arrangers.

The undersigned hereby requests a Swing Line Loan pursuant to Section 2.04(b) of
the Agreement:

1.             On
                                                                               (a
Business Day).

2.             In the principal amount of $                                 .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C-1

FORM OF TERM NOTE

$                      

, 2007

 

FOR VALUE RECEIVED, the undersigned, Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of            DOLLARS AND            CENTS ($         ) or, if
less, the unpaid principal amount of the [Term A Loan] [Incremental Term Loan]
made by the Lender to the Borrower under that certain Amended and Restated
Credit Agreement, dated as of March 29, 2007 (as amended, restated, extended,
supplemented [(including pursuant to the Incremental Term Facility Supplement
dated           ,         )] or otherwise modified in writing from time to time,
the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, the other Agents and the Arrangers.

The Borrower promises to pay interest on the unpaid principal amount of the
[Term A Loan] [Incremental Term Loan] until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement.  The [Term A Loan] [Incremental Term Loan] made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

Except as provided in the Agreement, this [Term A Note] [Incremental Term Loan]
may not be assigned by the Lender to any Person.


--------------------------------------------------------------------------------


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

Amount of

 

Outstanding

 

 

 

 

 

 

 

 

End of

 

Principal or

 

Principal

 

 

 

 

Type of

 

Amount of

 

Interest

 

Interest Paid

 

Balance This

 

Notation

Date

 

Loan Made

 

Loan Made

 

Period

 

This Date

 

Date

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

$

, 2007

 

FOR VALUE RECEIVED, the undersigned, Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of        DOLLARS AND          CENTS ($          ) or, if less,
the aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Borrower under that certain Amended and Restated Credit Agreement,
dated as of March 29, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, the other Agents and the Arrangers.

The Borrower promises to pay interest on the unpaid principal amount of all
Revolving Credit Loans until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

Except as provided in the Agreement, this Revolving Credit Note may not be
assigned by the Lender to any Person.


--------------------------------------------------------------------------------


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

Amount of

 

Outstanding

 

 

 

 

 

 

 

 

End of

 

Principal or

 

Principal

 

 

 

 

Type of

 

Amount of

 

Interest

 

Interest Paid

 

Balance This

 

Notation

Date

 

Loan Made

 

Loan Made

 

Period

 

This Date

 

Date

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                  , 20    

To:          Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 29, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, the other Agents and
the Arrangers.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
                                                                                             
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant or independent chartered accountant
required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

[select one:]


--------------------------------------------------------------------------------


[to the actual knowledge of the undersigned as of the date of this Compliance
Certificate, during such fiscal period the Borrower performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.             The representations and warranties of the Borrower contained in
Article V of the Agreement, or which are contained in the other Loan Documents,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                 ,                           .

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


For the Quarter/Year ended                                                     
(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.

Section 7.10 (a) — Consolidated Interest Coverage Ratio.

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

$

 

 

 

 

 

 

 

2.

Consolidated Interest Charges (see below) for Subject Period:

$

 

 

 

 

 

 

 

3.

Income tax expenses for Subject Period:

$

 

 

 

 

 

 

4.

Depreciation and amortization for Subject Period:

$

 

 

 

 

 

 

 

5.

Non-recurring or extraordinary, non-cash expenses for Subject Period or any
future period in an amount not to exceed $25,000,000 for Subject Period:

$

 

 

 

 

 

 

 

6.

Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5):

$

 

 

 

 

 

 

B.

Consolidated Interest Charges for Subject Period:

 

 

 

 

 

 

 

 

1.

Sum of interest, premium payments, debt discount, fees, charges and related
expenses (excluding expenses of issuance) in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP for Subject Period:

$

 

 

 

 

 

 

 

2.

Portion of rent expense on a consolidated basis for Subject Period under
Capitalized Leases treated as interest in accordance with GAAP:

$

 

 

 

 

 

 

 

3.

Consolidated Interest Charges (Lines I.B.1 + 2)

$

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.6 ÷ Line I.B.3):

         to 1.00

 

 

 

 

 

 

Minimum required: 3.00 to 1.00 as of the end of each Statement Date.

 

 


--------------------------------------------------------------------------------


 

II.

Section 7.10 (b) – Consolidated Leverage Ratio.

 

 

 

 

 

A.

Consolidated Funded Indebtedness at Statement Date:

 

 

 

 

 

 

 

 

1.

Outstanding principal amount of all obligations for borrowed money (whether
current or long term) and all obligations evidenced by bonds, debentures, notes,
loan agreements and similar instruments:

$

 

 

 

 

 

 

 

2.

Outstanding principal amount of all purchase money Indebtedness:

$

 

 

 

 

 

 

 

3.

Direct or contingent obligations arising under Financial Letters of Credit,
bankers’ acceptances, bank guarantees and similar instruments:

$

 

 

 

 

 

 

 

4.

Obligations in respect of the deferred price of property or services (other than
trade accounts payable in the ordinary course of business):

$

 

 

 

 

 

 

 

5.

Attributable Indebtedness:

$

 

 

 

 

 

 

 

6.

All obligations in respect of Disqualified Equity Interests:

$

 

 

 

 

 

 

 

7.

Off-Balance Sheet Liabilities:

 

 

 

 

 

 

 

 

8.

Without duplication, all Guarantees (excluding Performance Guarantees) with
respect to outstanding Indebtedness described above of Persons other than the
Borrower and its Subsidiaries:

$

 

 

 

 

 

 

 

9.

All Indebtedness of the types described above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company or other legal entity in respect of which the equity holders
are not liable for the obligations of such entity as a matter of law) in which
the Borrower or a Subsidiary is a general partner or joint venturer unless such
Indebtedness is expressly non-recourse to the Borrower and its Subsidiaries:

$

 

 

 

 

 

 

 

10.

Consolidated Funded Indebtedness (Line II.A.1+2+3+4+5+6+7+8+9):

$

 

 

 

 

 

 

B

Consolidated EBITDA for Subject Period (Line I.A.6 above):

$

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line II.A.10 ÷ Line II.B):

        to 1.00

 


--------------------------------------------------------------------------------


Maximum permitted:  From Restatement Closing Date through
March 31, 2007, 4.5:1:00;
from April 1, 2007 through June 30, 2007, 4.5:1:00; 
from July 1, 2007 through September 30, 2007, 4.25:1:00; 
from October 1, 2007 through June 30, 2008, 4.25:100; 
from July 1, 2008 and each fiscal quarter thereafter, 4.00:1:00.


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[             ] (the “Assignor”) and [             ] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

1.

 

Assignor:

                                                                            

 

 

 

2.

 

Assignee:                                                              [and is
an

 

 

 

Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

3.

 

Borrower:

Alliant Techsystems Inc.

 

 

 

 

4.

 

Administrative  Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement, dated as of March 29, 2007 among
Alliant Techsystems Inc., the Lenders party thereto, Bank of America, N.A., as
Administrative Agent, the other Agents and the Arrangers.

 


--------------------------------------------------------------------------------


6. Assigned Interest:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/Loans(1)

 

 

 

$             

 

$             

 

 

%

 

 

$             

 

$             

 

 

%

 

 

$             

 

$             

 

 

%

 

[7. Trade Date:                                           ](2)

Effective Date:                                         , 20     [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments for Term A Loans [Incremental Term Loan].

(2)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

(3) To be added for the Borrower and/or other parties (e.g. Swing Line Lender or
L/C Issuer) only to the extent such consent is required by the terms of the
Credit Agreement.


--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Amended and Restated Credit Agreement, dated as of March 29,
2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among
Alliant Techsystems Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, the other Agents and the
Arrangers.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1.          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the


--------------------------------------------------------------------------------


Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement and the other Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Lender.

2.             Payments. [From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.] [From and after
the Effective Date, the Administrative Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.](4)

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

--------------------------------------------------------------------------------

(4) Administrative Agent to select first or second alternative.


--------------------------------------------------------------------------------


EXHIBIT F

EXECUTION COPY

AMENDED AND RESTATED SUBSIDIARY GUARANTY

Dated as of March 29, 2007

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

 

 

Page

 

 

 

 

 

Section 1.

 

Guaranty; Limitation of Liability

 

1

 

 

 

 

 

Section 2.

 

Guaranty Absolute

 

2

 

 

 

 

 

Section 3.

 

Waivers and Acknowledgments

 

4

 

 

 

 

 

Section 4.

 

Subrogation

 

4

 

 

 

 

 

Section 5.

 

Payments Free and Clear of Taxes, Etc.

 

5

 

 

 

 

 

Section 6.

 

Representations and Warranties

 

8

 

 

 

 

 

Section 7.

 

Covenants

 

8

 

 

 

 

 

Section 8.

 

Amendments, Guaranty Supplements, Etc.

 

8

 

 

 

 

 

Section 9.

 

Notices, Etc.

 

9

 

 

 

 

 

Section 10.

 

No Waiver; Remedies

 

10

 

 

 

 

 

Section 11.

 

Right of Set-off

 

10

 

 

 

 

 

Section 12.

 

Indemnification

 

10

 

 

 

 

 

Section 13.

 

Subordination

 

11

 

 

 

 

 

Section 14.

 

Continuing Guaranty; Assignments under the Credit Agreement

 

12

 

 

 

 

 

Section 15.

 

Execution in Counterparts

 

12

 

 

 

 

 

Section 16.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

12

 

Exhibit A - Guaranty Supplement


--------------------------------------------------------------------------------


AMENDED AND RESTATED SUBSIDIARY GUARANTY

AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of March 29, 2007 (this
“Guaranty”), made by the Persons listed on the signature pages hereof and the
Additional Guarantors (as defined in Section 8(b)) (such Persons so listed and
the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Secured Parties (as defined in
the Credit Agreement referred to below).

PRELIMINARY STATEMENT. Alliant Techsystems Inc., a Delaware corporation (the
“Borrower”), is party to that certain Amended and Restated Credit Agreement
dated as of March 29, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined) with certain Lenders party thereto, BANK OF AMERICA, N.A, as
Administrative Agent for such Lenders, the other Agents and the Arrangers. Each
Guarantor may receive, directly or indirectly, a portion of the proceeds of the
Loans under the Credit Agreement and will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement. It is a
condition precedent to the making of Loans by the Lenders and the issuance of
Letters of Credit by the L/C Issuers under the Credit Agreement and the entry by
the Hedge Banks into Secured Hedge Agreements from time to time that each
Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement and the Hedge Banks to enter into Secured Hedge Agreements from
time to time, each Guarantor, jointly and severally with each other Guarantor,
hereby agrees as follows:


SECTION 1.        GUARANTY; LIMITATION OF LIABILITY.  (A)  EACH GUARANTOR HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES THE PUNCTUAL PAYMENT WHEN
DUE, WHETHER AT SCHEDULED MATURITY OR ON ANY DATE OF A REQUIRED PREPAYMENT OR BY
ACCELERATION, DEMAND OR OTHERWISE, OF ALL OBLIGATIONS OF EACH OTHER LOAN PARTY
NOW OR HEREAFTER EXISTING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY EXTENSIONS, MODIFICATIONS, SUBSTITUTIONS, AMENDMENTS OR
RENEWALS OF ANY OR ALL OF THE FOREGOING OBLIGATIONS), WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, AND WHETHER FOR PRINCIPAL, INTEREST, PREMIUMS,
FEES, INDEMNITIES, CONTRACT CAUSES OF ACTION, COSTS, EXPENSES OR OTHERWISE (SUCH
OBLIGATIONS BEING THE “GUARANTEED OBLIGATIONS”), AND AGREES TO PAY ANY AND ALL
EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL) INCURRED
BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY IN ENFORCING ANY RIGHTS
UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EACH GUARANTOR’S LIABILITY SHALL EXTEND TO ALL AMOUNTS THAT
CONSTITUTE PART OF THE GUARANTEED OBLIGATIONS AND WOULD BE OWED BY ANY OTHER
LOAN PARTY TO ANY SECURED PARTY UNDER OR IN RESPECT OF THE LOAN DOCUMENTS BUT
FOR THE FACT THAT THEY ARE UNENFORCEABLE OR NOT ALLOWABLE DUE TO THE EXISTENCE
OF A BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING INVOLVING SUCH OTHER LOAN
PARTY.


(B)       EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE
ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, HEREBY CONFIRMS THAT IT IS
THE INTENTION OF ALL SUCH PERSONS THAT THIS GUARANTY AND THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER NOT CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE FOR
PURPOSES OF DEBTOR RELIEF LAWS, THE UNIFORM FRAUDULENT CONVEYANCE


--------------------------------------------------------------------------------



ACT, THE UNIFORM FRAUDULENT TRANSFER ACT OR ANY SIMILAR FOREIGN, FEDERAL OR
STATE LAW TO THE EXTENT APPLICABLE TO THIS GUARANTY AND THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER. TO EFFECTUATE THE FOREGOING INTENTION, THE ADMINISTRATIVE
AGENT, THE OTHER SECURED PARTIES AND THE GUARANTORS HEREBY IRREVOCABLY AGREE
THAT THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS GUARANTY AT ANY TIME SHALL BE
LIMITED TO THE MAXIMUM AMOUNT AS WILL RESULT IN THE OBLIGATIONS OF SUCH
GUARANTOR UNDER THIS GUARANTY NOT CONSTITUTING A FRAUDULENT TRANSFER OR
CONVEYANCE.


(C)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY AGREES THAT IF
ANY PAYMENT SHALL BE REQUIRED TO BE MADE TO ANY SECURED PARTY UNDER THIS
GUARANTY OR ANY OTHER GUARANTY BY SUCH GUARANTOR, SUCH GUARANTOR WILL
CONTRIBUTE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, SUCH AMOUNTS TO EACH OTHER
GUARANTOR AND EACH OTHER GUARANTOR SO AS TO MAXIMIZE THE AGGREGATE AMOUNT PAID
TO THE SECURED PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS.


(D)       TO THE EXTENT THAT ANY GUARANTOR SHALL MAKE A PAYMENT UNDER THIS
GUARANTY OF ALL OR ANY OF THE GUARANTEED OBLIGATIONS (A “GUARANTOR PAYMENT”)
WHICH, TAKING INTO ACCOUNT ALL OTHER GUARANTOR PAYMENTS THEN PREVIOUSLY OR
CONCURRENTLY MADE BY THE OTHER GUARANTORS, EXCEEDS THE AMOUNT WHICH SUCH
GUARANTOR WOULD OTHERWISE HAVE PAID IF EACH GUARANTOR HAD PAID THE AGGREGATE
GUARANTEED OBLIGATIONS SATISFIED BY SUCH GUARANTOR PAYMENT IN THE SAME
PROPORTION THAT SUCH GUARANTOR’S “ALLOCABLE AMOUNT” (AS DEFINED BELOW) (IN
EFFECT IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT) BORE TO THE AGGREGATE
ALLOCABLE AMOUNTS OF ALL GUARANTORS IN EFFECT IMMEDIATELY PRIOR TO THE MAKING OF
SUCH GUARANTOR PAYMENT, THEN, SUBJECT TO SECTION 4 HEREOF SUCH GUARANTOR SHALL
BE ENTITLED TO RECEIVE CONTRIBUTION AND INDEMNIFICATION PAYMENTS FROM, AND BE
REIMBURSED BY, EACH OF THE OTHER GUARANTORS FOR THE AMOUNT OF SUCH EXCESS, PRO
RATA IN ACCORDANCE WITH THEIR RESPECTIVE ALLOCABLE AMOUNTS IN EFFECT IMMEDIATELY
PRIOR TO SUCH GUARANTOR PAYMENT. AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE
AMOUNT” OF ANY GUARANTOR SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF THE CLAIM WHICH
COULD THEN BE RECOVERED FROM SUCH GUARANTOR UNDER THIS GUARANTY AFTER GIVING
EFFECT TO SECTION 1(B) HEREOF. THIS SECTION 1(D) IS INTENDED ONLY TO DEFINE THE
RELATIVE RIGHTS OF GUARANTORS AND NOTHING SET FORTH IN THIS SECTION 1(D) IS
INTENDED TO OR SHALL IMPAIR THE OBLIGATIONS OF GUARANTORS, JOINTLY AND
SEVERALLY, TO PAY ANY AMOUNTS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE
IN ACCORDANCE WITH THE TERMS OF THIS GUARANTY.


SECTION 2.        GUARANTY ABSOLUTE.  EACH GUARANTOR GUARANTEES THAT THE
GUARANTEED OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THE
LOAN DOCUMENTS, REGARDLESS OF ANY LAW, REGULATION OR ORDER NOW OR HEREAFTER IN
EFFECT IN ANY JURISDICTION AFFECTING ANY OF SUCH TERMS OR THE RIGHTS OF ANY
SECURED PARTY WITH RESPECT THERETO. THE OBLIGATIONS OF EACH GUARANTOR UNDER OR
IN RESPECT OF THIS GUARANTY ARE INDEPENDENT OF THE GUARANTEED OBLIGATIONS OR ANY
OTHER OBLIGATIONS OF ANY OTHER LOAN PARTY UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS, AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED
AGAINST EACH GUARANTOR TO ENFORCE THIS GUARANTY, IRRESPECTIVE OF WHETHER ANY
ACTION IS BROUGHT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR WHETHER THE
BORROWER OR ANY OTHER LOAN PARTY IS JOINED IN ANY SUCH ACTION OR ACTIONS. THE
LIABILITY OF EACH GUARANTOR UNDER THIS GUARANTY SHALL BE IRREVOCABLE, ABSOLUTE
AND UNCONDITIONAL IRRESPECTIVE OF, AND EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY DEFENSES IT MAY NOW HAVE OR HEREAFTER ACQUIRE IN ANY WAY RELATING TO, ANY OR
ALL OF THE FOLLOWING:


(A)       ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO;


--------------------------------------------------------------------------------



(B)       ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER
TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS OF
ANY OTHER LOAN PARTY UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED OBLIGATIONS
RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OR OTHERWISE;


(C)       ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY COLLATERAL OR
ANY OTHER COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR
CONSENT TO DEPARTURE FROM, ANY OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED
OBLIGATIONS;


(D)       ANY MANNER OF APPLICATION OF COLLATERAL OR ANY OTHER COLLATERAL, OR
PROCEEDS THEREOF, TO ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF
SALE OR OTHER DISPOSITION OF ANY COLLATERAL OR ANY OTHER COLLATERAL FOR ALL OR
ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS OF ANY LOAN PARTY
UNDER THE LOAN DOCUMENTS OR ANY OTHER ASSETS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES;


(E)       ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE STRUCTURE OR
EXISTENCE OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


(F)        ANY FAILURE OF ANY SECURED PARTY TO DISCLOSE TO ANY LOAN PARTY ANY
INFORMATION RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY NOW OR
HEREAFTER KNOWN TO SUCH SECURED PARTY (EACH GUARANTOR WAIVING ANY DUTY ON THE
PART OF THE SECURED PARTIES TO DISCLOSE SUCH INFORMATION);


(G)       THE FAILURE OF ANY OTHER PERSON TO EXECUTE OR DELIVER THIS GUARANTY,
ANY GUARANTY SUPPLEMENT (AS HEREINAFTER DEFINED) OR ANY OTHER GUARANTY OR
AGREEMENT OR THE RELEASE OR REDUCTION OF LIABILITY OF ANY GUARANTOR OR OTHER
GUARANTOR OR SURETY WITH RESPECT TO THE GUARANTEED OBLIGATIONS; OR


(H)       ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE OF
LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY ANY
SECURED PARTY THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY LOAN PARTY OR ANY OTHER GUARANTOR OR SURETY.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.


--------------------------------------------------------------------------------



SECTION 3.        WAIVERS AND ACKNOWLEDGMENTS.  (A)  EACH GUARANTOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES PROMPTNESS, DILIGENCE, NOTICE OF
ACCEPTANCE, PRESENTMENT, DEMAND FOR PERFORMANCE, NOTICE OF NONPERFORMANCE,
DEFAULT, ACCELERATION, PROTEST OR DISHONOR AND ANY OTHER NOTICE WITH RESPECT TO
ANY OF THE GUARANTEED OBLIGATIONS AND THIS GUARANTY AND ANY REQUIREMENT THAT ANY
SECURED PARTY PROTECT, SECURE, PERFECT OR INSURE ANY LIEN OR ANY PROPERTY
SUBJECT THERETO OR EXHAUST ANY RIGHT OR TAKE ANY ACTION AGAINST ANY LOAN PARTY
OR ANY OTHER PERSON OR ANY COLLATERAL.


(B)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY RIGHT
TO REVOKE THIS GUARANTY AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING IN
NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN THE
FUTURE.


(C)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES (I) ANY
DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE BASED UPON AN ELECTION OF
REMEDIES BY ANY SECURED PARTY THAT IN ANY MANNER IMPAIRS, REDUCES, RELEASES OR
OTHERWISE ADVERSELY AFFECTS THE SUBROGATION, REIMBURSEMENT, EXONERATION,
CONTRIBUTION OR INDEMNIFICATION RIGHTS OF SUCH GUARANTOR OR OTHER RIGHTS OF SUCH
GUARANTOR TO PROCEED AGAINST ANY OF THE OTHER LOAN PARTIES, ANY OTHER GUARANTOR
OR ANY OTHER PERSON OR ANY COLLATERAL AND (II) ANY DEFENSE BASED ON ANY RIGHT OF
SET-OFF OR COUNTERCLAIM AGAINST OR IN RESPECT OF THE OBLIGATIONS OF SUCH
GUARANTOR HEREUNDER.


(D)       EACH GUARANTOR ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT MAY, WITHOUT
NOTICE TO OR DEMAND UPON SUCH GUARANTOR AND WITHOUT AFFECTING THE LIABILITY OF
SUCH GUARANTOR UNDER THIS GUARANTY, FORECLOSE UNDER ANY MORTGAGE, TRUST DEEDS OR
DEED OF TRUST BY NONJUDICIAL SALE, AND EACH GUARANTOR HEREBY WAIVES ANY DEFENSE
TO THE RECOVERY BY THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES
AGAINST SUCH GUARANTOR OF ANY DEFICIENCY AFTER SUCH NONJUDICIAL SALE AND ANY
DEFENSE OR BENEFITS THAT MAY BE AFFORDED BY APPLICABLE LAW.


(E)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY DUTY
ON THE PART OF ANY SECURED PARTY TO DISCLOSE TO SUCH GUARANTOR ANY MATTER, FACT
OR THING RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY OR ANY
OF ITS SUBSIDIARIES NOW OR HEREAFTER KNOWN BY SUCH SECURED PARTY.


(F)        EACH GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIAL DIRECT
AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED BY THE LOAN
DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION 2 AND THIS SECTION 3 ARE
KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


SECTION 4.        SUBROGATION.  EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY AGREES NOT TO EXERCISE ANY RIGHTS THAT IT MAY NOW HAVE OR HEREAFTER
ACQUIRE AGAINST THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER INSIDER
GUARANTOR THAT ARISE FROM THE EXISTENCE, PAYMENT, PERFORMANCE OR ENFORCEMENT OF
SUCH GUARANTOR’S OBLIGATIONS UNDER OR IN RESPECT OF THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF SUBROGATION,
REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNIFICATION AND ANY RIGHT TO
PARTICIPATE IN ANY CLAIM OR REMEDY OF ANY SECURED PARTY AGAINST THE BORROWER,
ANY OTHER LOAN PARTY OR ANY OTHER INSIDER GUARANTOR OR ANY COLLATERAL, WHETHER
OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES IN EQUITY OR UNDER CONTRACT, STATUTE
OR COMMON LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO TAKE OR RECEIVE FROM
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER INSIDER GUARANTOR, DIRECTLY OR
INDIRECTLY, IN


--------------------------------------------------------------------------------



CASH OR OTHER PROPERTY OR BY SET-OFF OR IN ANY OTHER MANNER, PAYMENT OR SECURITY
ON ACCOUNT OF SUCH CLAIM, REMEDY OR RIGHT, UNLESS AND UNTIL ALL OF THE
GUARANTEED OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY SHALL
HAVE BEEN PAID IN FULL IN CASH, ALL LETTERS OF CREDIT AND ALL SECURED HEDGE
AGREEMENTS SHALL HAVE EXPIRED OR BEEN TERMINATED AND THE COMMITMENTS SHALL HAVE
EXPIRED OR BEEN TERMINATED. IF ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR IN
VIOLATION OF THE IMMEDIATELY PRECEDING SENTENCE AT ANY TIME PRIOR TO THE LATEST
OF (A) THE PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS GUARANTY, (B) THE MATURITY DATE FOR THE REVOLVING
CREDIT FACILITY AND (C) THE LATEST DATE OF EXPIRATION, TERMINATION OR CASH
COLLATERALIZATION OR PROVISION OF CREDIT SUPPORT (AS DEFINED BELOW) THEREFOR OF
ALL LETTERS OF CREDIT AND THE EXPIRATION OR TERMINATION OF ALL SECURED HEDGE
AGREEMENTS, SUCH AMOUNT SHALL BE RECEIVED AND HELD IN TRUST FOR THE BENEFIT OF
THE SECURED PARTIES, SHALL BE SEGREGATED FROM OTHER PROPERTY AND FUNDS OF SUCH
GUARANTOR AND SHALL FORTHWITH BE PAID OR DELIVERED TO THE ADMINISTRATIVE AGENT
IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT OR ASSIGNMENT)
TO BE CREDITED AND APPLIED TO THE GUARANTEED OBLIGATIONS AND ALL OTHER AMOUNTS
PAYABLE UNDER THIS GUARANTY, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH
THE TERMS OF THE LOAN DOCUMENTS, OR TO BE HELD AS COLLATERAL FOR ANY GUARANTEED
OBLIGATIONS OR OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY THEREAFTER ARISING. IF
(I) ANY GUARANTOR SHALL MAKE PAYMENT TO ANY SECURED PARTY OF ALL OR ANY PART OF
THE GUARANTEED OBLIGATIONS, (II) ALL OF THE GUARANTEED OBLIGATIONS AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS GUARANTY SHALL HAVE BEEN PAID IN FULL IN CASH,
(III) THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY SHALL HAVE OCCURRED
AND (IV) ALL LETTERS OF CREDIT SHALL HAVE EXPIRED OR BEEN TERMINATED OR, PRIOR
TO THE DATE OF EXPIRATION OR TERMINATION, BEEN CASH COLLATERALIZED OR CREDIT
SUPPORT THEREFOR SHALL OTHERWISE HAVE BEEN PROVIDED IN A MANNER SATISFACTORY TO
THE RESPECTIVE L/C ISSUER IN ITS SOLE DISCRETION (“CREDIT SUPPORT”) AND ALL
SECURED HEDGE AGREEMENTS SHALL HAVE EXPIRED OR BEEN TERMINATED, THE SECURED
PARTIES WILL, AT SUCH GUARANTOR’S REQUEST AND EXPENSE, EXECUTE AND DELIVER TO
SUCH GUARANTOR APPROPRIATE DOCUMENTS, WITHOUT RECOURSE AND WITHOUT
REPRESENTATION OR WARRANTY, NECESSARY TO EVIDENCE THE TRANSFER BY SUBROGATION TO
SUCH GUARANTOR OF AN INTEREST IN THE GUARANTEED OBLIGATIONS RESULTING FROM SUCH
PAYMENT MADE BY SUCH GUARANTOR PURSUANT TO THIS GUARANTY.


SECTION 5.        PAYMENTS FREE AND CLEAR OF TAXES, ETC.  (A)  UNLESS PROVIDED
OTHERWISE IN SECTION 5(G), ANY AND ALL PAYMENTS MADE BY ANY GUARANTOR TO, OR FOR
THE ACCOUNT OF A SECURED PARTY, UNDER OR IN RESPECT OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT SHALL BE MADE, IN ACCORDANCE WITH SECTION 3.01 OF THE CREDIT
AGREEMENT, FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR
FUTURE TAXES. IF ANY GUARANTOR SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM
OR IN RESPECT OF ANY SUM PAYABLE UNDER OR IN RESPECT OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT TO ANY SECURED PARTY, UNLESS PROVIDED OTHERWISE IN SECTION
5(G), (I) THE SUM PAYABLE BY SUCH GUARANTOR SHALL BE INCREASED AS MAY BE
NECESSARY SO THAT AFTER SUCH GUARANTOR AND THE ADMINISTRATIVE AGENT HAVE MADE
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION 5(A)), SUCH SECURED PARTY RECEIVES AN AMOUNT EQUAL TO
THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH
GUARANTOR SHALL MAKE SUCH DEDUCTIONS AND (III) SUCH GUARANTOR SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)       IN ADDITION, EACH GUARANTOR AGREES TO PAY ANY PRESENT OR FUTURE OTHER
TAXES THAT ARISE FROM ANY PAYMENT MADE BY OR ON BEHALF OF SUCH GUARANTOR UNDER
OR IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF,


--------------------------------------------------------------------------------



PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS GUARANTY AND THE OTHER
LOAN DOCUMENTS. IF A GUARANTOR IS REQUIRED TO PAY MATERIAL AMOUNTS OF ANY OTHER
TAXES WITH RESPECT TO ANY LOAN DOCUMENT, THEN THE APPLICABLE SECURED PARTY SHALL
TAKE SUCH STEPS AS SHALL NOT BE MATERIALLY DISADVANTAGEOUS TO IT, IN THE
REASONABLE JUDGMENT OF SUCH SECURED PARTY, AND AS MAY BE REASONABLY NECESSARY
(INCLUDING DESIGNATION OF A DIFFERENT LENDING OFFICE, IF ANY) TO ELIMINATE OR
SUBSTANTIALLY REDUCE THE AMOUNT OF SUCH TAXES OTHERWISE PAYABLE BY THE GUARANTOR
UNDER THIS SECTION 5(B).


(C)       UNLESS OTHERWISE PROVIDED IN SECTION 5(G), EACH GUARANTOR WILL
INDEMNIFY EACH SECURED PARTY FOR AND HOLD IT HARMLESS AGAINST THE FULL AMOUNT OF
TAXES AND OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 5, IMPOSED ON OR PAID BY SUCH SECURED PARTY AND ANY LIABILITY (INCLUDING
PENALTIES, ADDITIONS TO TAX, INTEREST AND REASONABLE EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT SUCH TAXES OR OTHER TAXES
WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY. PAYMENT UNDER THIS SECTION 5 SHALL BE MADE WITHIN 30 DAYS AFTER THE
DATE SUCH SECURED PARTY MAKES WRITTEN DEMAND THEREFOR. A CERTIFICATE SETTING
FORTH THE AMOUNT OF SUCH PAYMENT DELIVERED BY A SECURED PARTY TO A GUARANTOR
SHALL BE CONCLUSIVE ABSENT THE MANIFEST ERROR OF SUCH SECURED PARTY. IF ANY
SECURED PARTY RECEIVES A REFUND OF TAXES OR OTHER TAXES PAID BY ANY GUARANTOR
FOR WHICH SUCH GUARANTOR INDEMNIFIED ANY SECURED PARTY PURSUANT TO THIS SECTION
5(C), THEN SUCH SECURED PARTY SHALL PAY THE AMOUNT OF SUCH REFUND, NET OF ANY
EXPENSES INCURRED BY OR ANY TAXES OR OTHER TAXES IMPOSED ON SUCH SECURED PARTY,
TO THE APPLICABLE GUARANTOR WITHIN 30 DAYS OF THE RECEIPT OF SUCH AMOUNT;
PROVIDED THAT SUCH GUARANTOR AGREES, UPON THE REQUEST OF SUCH SECURED PARTY, TO
PROMPTLY RETURN THE AMOUNT OF SUCH REFUND TO SUCH SECURED PARTY (TOGETHER WITH
THE AMOUNT OF ANY APPLICABLE PENALTIES, INTEREST OR OTHER CHARGES IN RESPECT
THEREOF) IF SUCH SECURED PARTY IS REQUIRED TO REPAY SUCH REFUND TO THE RELEVANT
GOVERNMENTAL AUTHORITY. NOTHWITHSTANDING THE FOREGOING, (I) NO GUARANTOR SHALL
BE ENTITLED TO REVIEW THE TAX RECORDS OR FINANCIAL INFORMATION OF ANY SECURED
PARTY AND (II) NO SECURED PARTY SHALL HAVE ANY OBLIGATION TO PURSUE ANY REFUND
OF TAXES OR OTHER TAXES PAID BY ANY GUARANTOR.


(D)       WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE RELEVANT
GUARANTOR SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO
IN SECTION 9, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH
PAYMENT. IN THE CASE OF ANY PAYMENT HEREUNDER BY OR ON BEHALF OF ANY GUARANTOR
THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE UNITED STATES OR BY OR ON BEHALF OF
SUCH GUARANTOR BY A PAYOR THAT IS NOT A UNITED STATES PERSON, IF SUCH GUARANTOR
DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT THEREOF, SUCH GUARANTOR SHALL
FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO THE ADMINISTRATIVE AGENT, AT
SUCH ADDRESS, AN OPINION OF COUNSEL ACCEPTABLE TO THE ADMINISTRATIVE AGENT
STATING THAT SUCH PAYMENT IS EXEMPT FROM TAXES. FOR PURPOSES OF SUBSECTIONS (D)
AND (E) OF THIS SECTION 5, THE TERMS “UNITED STATES” AND “UNITED STATES PERSON”
SHALL HAVE THE MEANINGS SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.


(E)       EACH SECURED PARTY THAT IS NOT A UNITED STATES PERSON (A “FOREIGN
SECURED PARTY”) SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY OF
THE CREDIT AGREEMENT, IN THE CASE OF EACH INITIAL SECURED PARTY, AS THE CASE MAY
BE, AND ON OR PRIOR TO THE DATE OF THE ASSIGNMENT AND ASSUMPTION OR SECURED
HEDGE AGREEMENT PURSUANT TO WHICH IT BECOMES A SECURED PARTY, IN THE CASE OF
EACH OTHER SECURED PARTY, PROVIDE EACH OF THE ADMINISTRATIVE AGENT AND SUCH
GUARANTOR WITH TWO DULY SIGNED COMPLETED COPIES OF EITHER IRS FORM W-8BEN OR ANY
SUCCESSOR THERETO (RELATING TO SUCH FOREIGN SECURED PARTY AND ENTITLING IT TO AN
EXEMPTION FROM,


--------------------------------------------------------------------------------



OR REDUCTION OF, WITHHOLDING TAX ON ALL PAYMENTS TO BE MADE TO, OR FOR THE
ACCOUNT OF, SUCH FOREIGN SECURED PARTY BY SUCH GUARANTOR UNDER OR IN RESPECT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT) OR IRS FORM W-8ECI OR ANY SUCCESSOR
THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO, OR FOR THE ACCOUNT OF, SUCH
FOREIGN SECURED PARTY BY THE GUARANTOR UNDER OR IN RESPECT OF THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT) OR SUCH OTHER EVIDENCE SATISFACTORY TO THE GUARANTOR
AND THE ADMINISTRATIVE AGENT THAT SUCH FOREIGN SECURED PARTY IS ENTITLED TO AN
EXEMPTION FROM, OR REDUCTION OF, U.S. WITHHOLDING TAX, INCLUDING ANY EXEMPTION
PURSUANT TO SECTION 881(C) OF THE CODE, AND IN THE CASE OF A FOREIGN SECURED
PARTY CLAIMING SUCH AN EXEMPTION UNDER SECTION 881(C) OF THE CODE, A CERTIFICATE
THAT ESTABLISHES IN WRITING TO THE GUARANTOR AND TO THE ADMINISTRATIVE AGENT
THAT SUCH FOREIGN SECURED PARTY IS NOT (I) A “BANK” AS DEFINED IN SECTION
881(C)(3)(A) OF THE CODE, (II) A 10-PERCENT SHAREHOLDER WITHIN THE MEANING OF
SECTION 871(H)(3)(B) OF THE CODE, AND (III) A CONTROLLED FOREIGN CORPORATION
RELATED TO ANY GUARANTOR WITHIN THE MEANING OF SECTION 864(D) OF THE CODE.
THEREAFTER AND FROM TIME TO TIME, EACH SUCH FOREIGN SECURED PARTY SHALL (A)
PROMPTLY SUBMIT TO SUCH GUARANTOR AND TO THE ADMINISTRATIVE AGENT SUCH
ADDITIONAL DULY COMPLETED AND SIGNED COPIES OF ONE OF SUCH FORMS (OR SUCH
SUCCESSOR FORMS AS SHALL BE ADOPTED FROM TIME TO TIME BY THE RELEVANT UNITED
STATES TAXING AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER THEN CURRENT UNITED
STATES LAWS AND REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS SATISFACTORY TO
SUCH GUARANTOR AND THE ADMINISTRATIVE AGENT OF ANY AVAILABLE EXEMPTION FROM OR
REDUCTION OF, UNITED STATES WITHHOLDING TAXES IN RESPECT OF ALL PAYMENTS TO BE
MADE TO, OR FOR THE ACCOUNT OF, SUCH FOREIGN SECURED PARTY BY SUCH GUARANTOR
UNDER OR IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, (B) PROMPTLY
NOTIFY SUCH GUARANTOR AND THE ADMINISTRATIVE AGENT OF ANY CHANGE IN
CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION OR
REDUCTION, AND (C) TAKE SUCH STEPS AS SHALL NOT BE MATERIALLY DISADVANTAGEOUS TO
IT, IN THE REASONABLE JUDGMENT OF SUCH FOREIGN SECURED PARTY, AND AS MAY BE
REASONABLY NECESSARY (INCLUDING THE RE-DESIGNATION OF ITS LENDING OFFICE) TO
AVOID ANY REQUIREMENT OF APPLICABLE LAWS THAT SUCH GUARANTOR MAKE ANY DEDUCTION
OR WITHHOLDING FOR TAXES FROM AMOUNTS PAYABLE TO SUCH FOREIGN SECURED PARTY.


(F)        EACH FOREIGN SECURED PARTY, TO THE EXTENT IT DOES NOT ACT OR CEASES
TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUMS PAID OR
PAYABLE TO SUCH FOREIGN SECURED PARTY UNDER ANY OF THE LOAN DOCUMENTS (FOR
EXAMPLE, IN THE CASE OF A TYPICAL PARTICIPATION BY SUCH FOREIGN SECURED PARTY),
SHALL DELIVER TO SUCH GUARANTOR AND THE ADMINISTRATIVE AGENT AT LEAST THREE
BUSINESS DAYS PRIOR TO THE DATE WHEN SUCH FOREIGN SECURED PARTY CEASES TO ACT
FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUCH SUMS PAID OR
PAYABLE, AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION OF
SUCH GUARANTOR OR THE ADMINISTRATIVE AGENT (IN EACH CASE, IN THE REASONABLE
EXERCISE OF ITS DISCRETION), (A) TWO DULY SIGNED COMPLETED COPIES OF THE FORMS
OR STATEMENTS REQUIRED TO BE PROVIDED BY SUCH FOREIGN SECURED PARTY AS SET FORTH
ABOVE, TO ESTABLISH THE PORTION OF ANY SUCH SUMS PAID OR PAYABLE WITH RESPECT TO
WHICH SUCH  FOREIGN SECURED PARTY ACTS FOR ITS OWN ACCOUNT THAT IS NOT SUBJECT
TO U.S. WITHHOLDING TAX, AND (B) TWO DULY SIGNED COMPLETED COPIES OF IRS
FORM W-8IMY (OR ANY SUCCESSOR THERETO), TOGETHER WITH ANY INFORMATION SUCH
FOREIGN SECURED PARTY IS REQUIRED TO TRANSMIT WITH SUCH FORM PURSUANT TO THE
CODE AND THE TREASURY REGULATIONS, AND ANY OTHER CERTIFICATE OR STATEMENT OF
EXEMPTION REQUIRED UNDER THE CODE OR THE TREASURY REGULATIONS, TO ESTABLISH THAT
SUCH FOREIGN SECURED PARTY IS NOT ACTING FOR ITS OWN ACCOUNT WITH RESPECT TO A
PORTION OF ANY SUCH SUMS PAYABLE TO SUCH FOREIGN SECURED PARTY.


--------------------------------------------------------------------------------



(G)       A GUARANTOR SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO, OR
FOR THE ACCOUNT OF, ANY FOREIGN SECURED PARTY UNDER SECTION 5(A) AND 5(C) WITH
RESPECT TO (A) ANY TAXES REQUIRED TO BE DEDUCTED OR WITHHELD ON THE BASIS OF THE
INFORMATION, CERTIFICATES OR STATEMENTS OF EXEMPTION SUCH FOREIGN SECURED PARTY
TRANSMITS WITH AN IRS FORM W-8BEN OR W-8IMY (OR ANY SUCCESSOR FORM THERETO)
PURSUANT TO SECTION 5(E) OR 5(F) OR (B) IF SUCH FOREIGN SECURED PARTY SHALL HAVE
FAILED TO SATISFY THE PROVISIONS OF SECTION 5(E) OR 5(F); PROVIDED, THAT IF SUCH
FOREIGN SECURED PARTY SHALL HAVE SATISFIED THE REQUIREMENTS OF SECTION 5(E) AND
5(F) ON THE DATE SUCH FOREIGN SECURED PARTY BECAME A FOREIGN SECURED PARTY OR
CEASED TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PAYMENT UNDER ANY OF THE
LOAN DOCUMENTS, NOTHING IN SECTION 5(E) SHALL RELIEVE SUCH GUARANTOR OF ITS
OBLIGATION TO PAY ANY AMOUNTS PURSUANT TO SECTION 5(A) OR 5(C) TO THE EXTENT
THAT, AS A RESULT OF ANY CHANGE IN ANY APPLICABLE LAW, TREATY OR GOVERNMENTAL
RULE, REGULATION OR ORDER, OR ANY CHANGE IN THE INTERPRETATION, ADMINISTRATION
OR APPLICATION THEREOF, (X) SUCH FOREIGN SECURED PARTY IS NO LONGER PROPERLY
ENTITLED TO DELIVER FORMS, CERTIFICATES OR OTHER EVIDENCE AT A SUBSEQUENT DATE
ESTABLISHING THE FACT THAT SUCH FOREIGN SECURED PARTY OR OTHER PERSON FOR THE
ACCOUNT OF WHICH SUCH FOREIGN SECURED PARTY RECEIVES ANY SUMS PAYABLE UNDER ANY
OF THE LOAN DOCUMENTS IS NOT SUBJECT TO WITHHOLDING OR IS SUBJECT TO WITHHOLDING
AT A REDUCED RATE, OR (Y) THE RATE AT WHICH SUCH FOREIGN SECURED PARTY OR OTHER
PERSON IS SUBJECT TO TAX IS INCREASED.


SECTION 6.        REPRESENTATIONS AND WARRANTIES.  EACH GUARANTOR HEREBY MAKES
EACH REPRESENTATION AND WARRANTY MADE IN THE LOAN DOCUMENTS BY THE BORROWER WITH
RESPECT TO SUCH GUARANTOR AND EACH GUARANTOR HEREBY FURTHER REPRESENTS AND
WARRANTS AS FOLLOWS:


(A)       THERE ARE NO CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
GUARANTY THAT HAVE NOT BEEN SATISFIED OR WAIVED.


(B)       SUCH GUARANTOR HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY
SECURED PARTY AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
GUARANTY AND EACH OTHER LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, AND
SUCH GUARANTOR HAS ESTABLISHED ADEQUATE MEANS OF OBTAINING FROM EACH OTHER LOAN
PARTY ON A CONTINUING BASIS INFORMATION PERTAINING TO, AND IS NOW AND ON A
CONTINUING BASIS WILL BE COMPLETELY FAMILIAR WITH, THE BUSINESS, CONDITION
(FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES AND PROSPECTS OF
SUCH OTHER LOAN PARTY.


SECTION 7.        COVENANTS.  EACH GUARANTOR COVENANTS AND AGREES THAT, SO LONG
AS ANY PART OF THE GUARANTEED OBLIGATIONS SHALL REMAIN UNPAID, ANY LETTER OF
CREDIT SHALL BE OUTSTANDING, ANY LENDER SHALL HAVE ANY COMMITMENT OR ANY SECURED
HEDGE AGREEMENT SHALL BE IN EFFECT, SUCH GUARANTOR WILL, TO THE EXTENT EXPRESSLY
SET FORTH IN THE LOAN DOCUMENTS, PERFORM AND OBSERVE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PERFORM AND OBSERVE, ALL OF THE TERMS, COVENANTS AND AGREEMENTS
SET FORTH IN THE LOAN DOCUMENTS ON ITS OR THEIR PART TO BE PERFORMED OR OBSERVED
OR THAT THE BORROWER HAS AGREED TO CAUSE SUCH GUARANTOR OR SUCH SUBSIDIARIES, AS
THE CASE MAY BE, TO PERFORM OR OBSERVE.


SECTION 8.        AMENDMENTS, GUARANTY SUPPLEMENTS, ETC.  (A)  NO AMENDMENT OR
WAIVER OF ANY PROVISION OF THIS GUARANTY AND NO CONSENT TO ANY DEPARTURE BY ANY
GUARANTOR THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS (EXCEPT
AS OTHERWISE PROVIDED IN THE CREDIT


--------------------------------------------------------------------------------



AGREEMENT), AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY ALL OF THE SECURED PARTIES (OTHER THAN ANY LENDER THAT IS, AT SUCH
TIME, A DEFAULTING LENDER), (I) REDUCE OR LIMIT THE OBLIGATIONS OF ANY GUARANTOR
HEREUNDER, RELEASE ANY GUARANTOR HEREUNDER OR OTHERWISE LIMIT ANY GUARANTOR’S
LIABILITY WITH RESPECT TO THE OBLIGATIONS OWING TO THE SECURED PARTIES UNDER OR
IN RESPECT OF THE LOAN DOCUMENTS EXCEPT AS PROVIDED IN THE NEXT SUCCEEDING
SENTENCE, (II) POSTPONE ANY DATE FIXED FOR PAYMENT HEREUNDER OR (III) CHANGE THE
NUMBER OF SECURED PARTIES OR THE PERCENTAGE OF (X) THE COMMITMENTS, (Y) THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS OR (Z) THE AGGREGATE AVAILABLE
AMOUNT OF OUTSTANDING LETTERS OF CREDIT THAT, IN EACH CASE, SHALL BE REQUIRED
FOR THE SECURED PARTIES OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER. UPON ANY
GUARANTOR CEASING TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION NOT PROHIBITED
UNDER THE CREDIT AGREEMENT, SUCH GUARANTOR SHALL BE RELEASED FROM THIS GUARANTY
IN ACCORDANCE WITH SECTION 9.11(B) OF THE CREDIT AGREEMENT.

(b)       Upon the execution and delivery by any Person of a guaranty supplement
in substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” or a “Subsidiary
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, the “Subsidiary Guaranty”, “thereunder”, “thereof”
or words of like import referring to this Guaranty, shall mean and be a
reference to this Guaranty as supplemented by such Guaranty Supplement.


SECTION 9.        NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREUNDER SHALL BE IN WRITING (INCLUDING BY FACSIMILE TRANSMISSION) AND
SHALL BE MAILED CERTIFIED OR REGISTERED MAIL, FAXED OR DELIVERED TO IT, IF TO
ANY GUARANTOR, ADDRESSED TO IT IN CARE OF THE BORROWER AT THE BORROWER’S ADDRESS
SPECIFIED IN SECTION 10.02(A) OF THE CREDIT AGREEMENT, IF TO ANY AGENT OR ANY
LENDER, AT ITS ADDRESS SPECIFIED IN SECTION 10.02(A) OF THE CREDIT AGREEMENT, IF
TO ANY HEDGE BANK, AT ITS ADDRESS SPECIFIED IN THE SECURED HEDGE AGREEMENT TO
WHICH IT IS A PARTY, OR, AS TO ANY PARTY, AT SUCH OTHER ADDRESS AS SHALL BE
DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO EACH OTHER PARTY. NOTICES SENT
BY HAND OR OVERNIGHT COURIER SERVICE, OR MAILED BY CERTIFIED OR REGISTERED MAIL,
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED; NOTICES SENT BY FACSIMILE
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT (EXCEPT THAT, IF NOT GIVEN DURING
NORMAL BUSINESS HOURS FOR THE RECIPIENT, SHALL BE DEEMED TO HAVE BEEN GIVEN AT
THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT). NOTICES AND
OTHER COMMUNICATION MAY ALSO BE DELIVERED OR FURNISHED AS PROVIDED IN SECTION
10.02(B) OF THE CREDIT AGREEMENT AND ANY SUCH NOTICES DELIVERED THROUGH
ELECTRONIC COMMUNICATIONS TO THE EXTENT PROVIDED IN SECTION 10.02(B) OF THE
CREDIT AGREEMENT SHALL BE EFFECTIVE AS PROVIDED IN SUCH SECTION 10.02(B) OF THE
CREDIT AGREEMENT. DELIVERY BY TELECOPIER OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS GUARANTY OR
OF ANY GUARANTY SUPPLEMENT TO BE EXECUTED AND DELIVERED HEREUNDER SHALL BE AS
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART THEREOF.


--------------------------------------------------------------------------------



SECTION 10.      NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY SECURED
PARTY TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT
HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT. THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF
ANY REMEDIES PROVIDED BY LAW.


SECTION 11.      RIGHT OF SET-OFF.  UPON (A) THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT AND (B) THE MAKING OF THE REQUEST OR THE
GRANTING OF THE CONSENT SPECIFIED BY SECTION 8.02 OF THE CREDIT AGREEMENT TO
AUTHORIZE THE ADMINISTRATIVE AGENT TO DECLARE THE LOANS AND OTHER OBLIGATIONS
DUE AND PAYABLE PURSUANT TO THE PROVISIONS OF SAID SECTION 8.02, EACH AGENT AND
EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES IS HEREBY AUTHORIZED AT ANY
TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF
AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL
OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH
AGENT, SUCH LENDER OR SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY
GUARANTOR AGAINST ANY AND ALL OF THE OBLIGATIONS OF SUCH GUARANTOR NOW OR
HEREAFTER EXISTING UNDER THE LOAN DOCUMENTS, IRRESPECTIVE OF WHETHER SUCH AGENT
OR SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED. EACH AGENT AND EACH
LENDER AGREES PROMPTLY TO NOTIFY SUCH GUARANTOR AFTER ANY SUCH SET-OFF AND
APPLICATION; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION. THE RIGHTS OF EACH AGENT
AND EACH LENDER AND THEIR RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, OTHER
RIGHTS OF SET-OFF) THAT SUCH AGENT, SUCH LENDER AND THEIR RESPECTIVE AFFILIATES
MAY HAVE.


SECTION 12.      INDEMNIFICATION.  (A)  WITHOUT LIMITATION ON ANY OTHER
OBLIGATIONS OF ANY GUARANTOR OR REMEDIES OF THE SECURED PARTIES UNDER THIS
GUARANTY, EACH GUARANTOR SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW,
INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS EACH SECURED PARTY AND EACH OF
THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST, AND SHALL PAY ON
DEMAND, ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL) THAT MAY BE
INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY IN CONNECTION
WITH OR AS A RESULT OF ANY FAILURE OF ANY GUARANTEED OBLIGATIONS TO BE THE
LEGAL, VALID AND BINDING OBLIGATIONS OF ANY LOAN PARTY ENFORCEABLE AGAINST SUCH
LOAN PARTY IN ACCORDANCE WITH THEIR TERMS; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNIFIED PARTY, BE AVAILABLE TO THE EXTENT THAT SUCH CLAIMS,
DAMAGES, LOSSES, LIABILITIES AND EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.


(B)       EACH GUARANTOR HEREBY ALSO AGREES THAT NONE OF THE INDEMNIFIED PARTIES
SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR
OTHERWISE) TO ANY OF THE GUARANTORS OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS FOR, AND
EACH GUARANTOR HEREBY AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY INDEMNIFIED
PARTY ON ANY THEORY OF, LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE FACILITIES, THE
ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOANS OR THE LETTERS OF CREDIT,
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS.


--------------------------------------------------------------------------------



(C)       WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OF THE OTHER AGREEMENTS OF
ANY GUARANTOR UNDER THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, THE
AGREEMENTS AND OBLIGATIONS OF EACH GUARANTOR CONTAINED IN SECTION 1(A) (WITH
RESPECT TO ENFORCEMENT EXPENSES), THE LAST SENTENCE OF SECTION 2, SECTION 5 AND
THIS SECTION 12 SHALL SURVIVE THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS
AND ALL OF THE OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY.


SECTION 13.      SUBORDINATION.  EACH GUARANTOR HEREBY SUBORDINATES ANY AND ALL
DEBTS, LIABILITIES AND OTHER OBLIGATIONS OWED TO SUCH GUARANTOR BY EACH OTHER
LOAN PARTY (THE “SUBORDINATED OBLIGATIONS”) TO THE GUARANTEED OBLIGATIONS TO THE
EXTENT AND IN THE MANNER HEREINAFTER SET FORTH IN THIS SECTION 13:


(A)       PROHIBITED PAYMENTS, ETC. EXCEPT DURING THE CONTINUANCE OF A SPECIFIED
DEFAULT, EACH GUARANTOR MAY RECEIVE PAYMENTS FROM ANY OTHER LOAN PARTY ON
ACCOUNT OF THE SUBORDINATED OBLIGATIONS. AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF A SPECIFIED DEFAULT, HOWEVER, UNLESS THE ADMINISTRATIVE AGENT
OTHERWISE AGREES, NO GUARANTOR SHALL DEMAND, ACCEPT OR TAKE ANY ACTION TO
COLLECT ANY PAYMENT ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS.


(B)       PRIOR PAYMENT OF GUARANTEED OBLIGATIONS. IN ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY, EACH GUARANTOR AGREES THAT THE
SECURED PARTIES SHALL BE ENTITLED TO RECEIVE PAYMENT IN FULL IN CASH OF ALL
GUARANTEED OBLIGATIONS (INCLUDING ALL INTEREST AND EXPENSES ACCRUING AFTER THE
COMMENCEMENT OF A PROCEEDING UNDER ANY BANKRUPTCY LAW, WHETHER OR NOT
CONSTITUTING AN ALLOWED CLAIM IN SUCH PROCEEDING (“POST PETITION INTEREST”))
BEFORE SUCH GUARANTOR RECEIVES PAYMENT OF ANY SUBORDINATED OBLIGATIONS.


(C)       TURN-OVER. AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
SPECIFIED DEFAULT, EACH GUARANTOR SHALL, IF THE ADMINISTRATIVE AGENT REQUESTS
PURSUANT TO CLAUSE (II) OF SUBSECTION (D) BELOW, COLLECT, ENFORCE AND RECEIVE
PAYMENTS ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS AS TRUSTEE FOR THE SECURED
PARTIES AND DELIVER SUCH PAYMENTS TO THE ADMINISTRATIVE AGENT ON ACCOUNT OF THE
GUARANTEED OBLIGATIONS (INCLUDING ALL POST PETITION INTEREST), TOGETHER WITH ANY
NECESSARY ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER, BUT WITHOUT REDUCING OR
AFFECTING IN ANY MANNER THE LIABILITY OF SUCH GUARANTOR UNDER THE OTHER
PROVISIONS OF THIS GUARANTY.


(D)       ADMINISTRATIVE AGENT AUTHORIZATION. AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF A SPECIFIED DEFAULT, THE ADMINISTRATIVE AGENT IS AUTHORIZED
AND EMPOWERED (BUT WITHOUT ANY OBLIGATION TO SO DO), IN ITS DISCRETION, (I) IN
THE NAME OF EACH GUARANTOR, TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN
RESPECT OF, SUBORDINATED OBLIGATIONS AND TO APPLY ANY AMOUNTS RECEIVED THEREON
TO THE GUARANTEED OBLIGATIONS (INCLUDING ANY AND ALL POST PETITION INTEREST),
AND (II) TO REQUIRE EACH GUARANTOR (A) TO COLLECT AND ENFORCE, AND TO SUBMIT
CLAIMS IN RESPECT OF, SUBORDINATED OBLIGATIONS AND (B) TO PAY ANY AMOUNTS
RECEIVED ON SUCH SUBORDINATED OBLIGATIONS TO THE ADMINISTRATIVE AGENT FOR
APPLICATION TO THE GUARANTEED OBLIGATIONS (INCLUDING ANY AND ALL POST PETITION
INTEREST).


--------------------------------------------------------------------------------



SECTION 14.      CONTINUING GUARANTY; ASSIGNMENTS UNDER THE CREDIT
AGREEMENT.  THIS GUARANTY IS A CONTINUING GUARANTY AND SHALL (A) REMAIN IN FULL
FORCE AND EFFECT UNTIL THE LATEST OF (I) THE PAYMENT IN FULL IN CASH OF THE
GUARANTEED OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY,
(II) THE MATURITY DATE AND (III) THE LATEST DATE OF EXPIRATION, TERMINATION OR
CASH COLLATERALIZATION OR PROVISION OF CREDIT SUPPORT THEREFOR OF ALL LETTERS OF
CREDIT AND THE EXPIRATION OR TERMINATION OF ALL SECURED HEDGE AGREEMENTS, (B) BE
BINDING UPON EACH GUARANTOR, ITS SUCCESSORS AND ASSIGNS AND (C) INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE SECURED PARTIES AND THEIR SUCCESSORS,
TRANSFEREES AND ASSIGNS. WITHOUT LIMITING THE GENERALITY OF CLAUSE (C) OF THE
IMMEDIATELY PRECEDING SENTENCE, ANY SECURED PARTY MAY ASSIGN OR OTHERWISE
TRANSFER ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE CREDIT
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR ANY PORTION OF ITS COMMITMENTS,
THE LOANS OWING TO IT AND THE NOTE OR NOTES HELD BY IT) TO ANY OTHER PERSON, AND
SUCH OTHER PERSON SHALL THEREUPON BECOME VESTED WITH ALL THE BENEFITS IN RESPECT
THEREOF GRANTED TO SUCH SECURED PARTY HEREIN OR OTHERWISE, IN EACH CASE AS AND
TO THE EXTENT PROVIDED IN SECTION 10.07 OF THE CREDIT AGREEMENT. SUBJECT TO
SECTION 7.04 OF THE CREDIT AGREEMENT, NO GUARANTOR SHALL HAVE THE RIGHT TO
ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR WRITTEN
CONSENT OF THE SECURED PARTIES.


SECTION 15.      EXECUTION IN COUNTERPARTS.  THIS GUARANTY AND EACH AMENDMENT,
WAIVER AND CONSENT WITH RESPECT HERETO MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES THERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE TO THIS GUARANTY BY TELECOPIER SHALL BE
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS GUARANTY.


SECTION 16.      GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.  (A) 
THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.


(B)       EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH
IT IS OR IS TO BE A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION.


(C)       EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH
IT IS OR IS TO BE A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.


--------------------------------------------------------------------------------



EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT,
ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)       EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

Address for Notices:

AMMUNITION ACCESSORIES INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK COMMERCIAL AMMUNITION

 

 

COMPANY INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK COMMERCIAL AMMUNITION

 

 

HOLDINGS COMPANY INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

Address for Notices:

 

ATK LAUNCH SYSTEMS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK SPACE SYSTEMS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

FEDERAL CARTRIDGE COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

Address for Notices:

 

MICRO CRAFT INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


Exhibit A
To The
Guaranty

FORM OF GUARANTY SUPPLEMENT

                     ,       

Bank of America, N.A., as Administrative Agent
[Address of Administrative Agent]

Attention:

Amended and Restated Credit Agreement dated as of March 29, 2007 among

Alliant Techsystems Inc., a Delaware corporation (the “Borrower”), the Lenders

party to the Credit Agreement, Bank of America, N.A., as Administrative Agent,
the other Agents and the Arrangers

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, amended and restated, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Guaranty or, if not defined in
the Guaranty, in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

Section 1.        Guaranty; Limitation of Liability.  (a)  The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty
Supplement, the Guaranty or any other Loan Document. Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b)       The undersigned, and by its acceptance of this Guaranty Supplement,
the Administrative Agent and each other Secured Party, hereby confirms that it
is the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the Obligations of the


--------------------------------------------------------------------------------


undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.

(c)       The undersigned hereby unconditionally and irrevocably agrees that if
any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty by such Guarantor, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.

(d)       To the extent that any Guarantor shall make a payment under this
Guaranty of all or any of the Guaranteed Obligations (a “Guarantor Payment”)
which, taking into account all other Guarantor Payments then previously or
concurrently made by the other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion that such Guarantor’s “Allocable Amount” (as defined below) (in
effect immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of all Guarantors in effect immediately prior to the making of
such Guarantor Payment, then, subject to Section 4 hereof such Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each of the other Guarantors for the amount of such excess, pro
rata in accordance with their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment. As of any date of determination, the “Allocable
Amount” of any Guarantor shall be equal to the maximum amount of the claim which
could then be recovered from such Guarantor under this Guaranty after giving
effect to Section 1(b) hereof. This Section 1(d) is intended only to define the
relative rights of Guarantors and nothing set forth in this Section 1(d) is
intended to or shall impair the obligations of Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

Section 2.        Obligations Under the Guaranty.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

Section 3.        Representations and Warranties.  The undersigned hereby makes
each representation and warranty set forth in Section 6 of the Guaranty to the
same extent as each other Guarantor.

2


--------------------------------------------------------------------------------


Section 4.        Delivery by Telecopier.  Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier shall be effective
as delivery of an original executed counterpart of this Guaranty Supplement.

Section 5.        Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a) 
This Guaranty Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

(b)       The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Loan Documents to which it is or is to be a party, or for recognition
or enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

(c)       The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party in any New York State or
federal court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

(d)       THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By

 

 

 

 

Title:

 

 

3


--------------------------------------------------------------------------------


EXHIBIT G

EXECUTION COPY

AMENDED AND RESTATED SECURITY AGREEMENT

Dated March 29, 2007

From

The Grantors referred to herein

as Grantors

to

BANK OF AMERICA, N.A.

as Administrative Agent


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

 

 

Page

 

 

 

 

 

Section 1.

 

Grant of Security

 

2

 

 

 

 

 

Section 2.

 

Security for Obligations

 

8

 

 

 

 

 

Section 3.

 

Grantors Remain Liable

 

8

 

 

 

 

 

Section 4.

 

Government Contract Claims

 

8

 

 

 

 

 

Section 5.

 

Delivery and Control of Security Collateral

 

10

 

 

 

 

 

Section 6.

 

Maintaining the Account Collateral

 

12

 

 

 

 

 

Section 7.

 

Investing of Amounts in the Collateral Account and the L/C Collateral Account

 

14

 

 

 

 

 

Section 8.

 

Release of Amounts

 

14

 

 

 

 

 

Section 9.

 

Maintaining Electronic Chattel Paper, Transferable Records and Letter-of-Credit
Rights and Giving Notice of Commercial Tort Claims

 

15

 

 

 

 

 

Section 10.

 

Representations and Warranties

 

15

 

 

 

 

 

Section 11.

 

Further Assurances

 

20

 

 

 

 

 

Section 12.

 

As to Equipment and Inventory

 

21

 

 

 

 

 

Section 13.

 

Insurance

 

22

 

 

 

 

 

Section 14.

 

Post-Closing Changes; Bailees; Collections on Assigned Agreements, Receivables
and Related Contracts

 

23

 

 

 

 

 

Section 15.

 

As to Intellectual Property Collateral

 

24

 

 

 

 

 

Section 16.

 

Voting Rights; Dividends; Etc.

 

27

 

 

 

 

 

Section 17.

 

As to the Assigned Agreements

 

28

 

 

 

 

 

Section 18.

 

Payments Under the Assigned Agreements

 

28

 

 

 

 

 

Section 19.

 

As to Letter-of-Credit Rights

 

29

 

 

 

 

 

Section 20.

 

Additional Shares

 

29

 

 

 

 

 

Section 21.

 

Administrative Agent Appointed Attorney-in-Fact

 

29

 

 

 

 

 

Section 22.

 

Administrative Agent May Perform

 

30

 

 

 

 

 

Section 23.

 

The Administrative Agent’s Duties

 

30

 

i


--------------------------------------------------------------------------------


 

Section 24.

 

Remedies

 

30

 

 

 

 

 

Section 25.

 

Indemnity and Expenses

 

33

 

 

 

 

 

Section 26.

 

Amendments; Waivers; Additional Grantors; Etc.

 

34

 

 

 

 

 

Section 27.

 

Notices and Other Communications; Facsimile Copies

 

34

 

 

 

 

 

Section 28.

 

Continuing Security Interest; Assignments Under the Credit Agreement

 

35

 

 

 

 

 

Section 29.

 

Release; Termination

 

36

 

 

 

 

 

Section 30.

 

Execution in Counterparts

 

36

 

 

 

 

 

Section 31.

 

The Mortgages

 

36

 

 

 

 

 

Section 32.

 

Governing Law

 

36

 

Schedules

 

 

 

 

 

Schedules I

-

Chief Executive Office, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number

Schedule II

-

Pledged Equity and Pledged Debt

Schedule III

-

Changes in Name, Location, Etc.

Schedule IV

-

Patents, Trademarks and Trade Names, Copyrights and IP Agreements

Schedule V

-

Securities Accounts; Deposit Accounts; Commodities Accounts

Schedule VI

-

New Locations of Equipment and Inventory

Schedule VII

-

Excluded Patents

Schedule VIII

-

Affected IP Collateral

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Security Agreement Supplement

Exhibit B

-

Form of Securities Account Control Agreement

Exhibit C

-

Form of Commodity Account Control Agreement

Exhibit D

-

Form of Deposit Account Control Agreement

Exhibit E

-

Form of Intellectual Property Security Agreement

Exhibit F

-

Form of Intellectual Property Security Agreement Supplement

Exhibit G

-

Form of Consent to Assignment of Letter of Credit Rights

Exhibit H-1

-

Form of Assignment for Government Contract Claims

Exhibit H-2

-

Form of Notice of Assignment of Government Contract Claims

Exhibit H-3

-

Form of Acknowledgment of Government Contract Claims

 

ii


--------------------------------------------------------------------------------


EXCUTION COPY

AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT dated March 29, 2007 made by Alliant
Techsystems Inc., a Delaware corporation (the “Borrower”), the other Persons
listed on the signature pages hereof and the Additional Grantors (as defined in
Section 26) (the Borrower, the Persons so listed and the Additional Grantors
being, collectively, the “Grantors”) to Bank of America, N.A., as administrative
agent (in such capacity, together with any successor administrative agent
appointed pursuant to Article IX of the Credit Agreement (as hereinafter
defined), the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement).

PRELIMINARY STATEMENTS.

(1)           The Borrower entered into a Credit Agreement dated as of March 31,
2004 (as amended prior to the date hereof, the “Existing Credit Agreement”) with
the Lenders, the Agents and the Arrangers (each as defined therein).

(2)           The Borrower has requested, and the Lenders have agreed, to amend
and restate the Existing Credit Agreement, have agreed that the existing loans
and other obligations outstanding under the Existing Credit Agreement shall be
governed by and deemed to be outstanding under the amended and restated terms
and conditions contained in the Amended and Restated Credit Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of March 29, 2007 with the Borrower, the
Agents and the Arrangers (each as defined therein).

(3)           Pursuant to the Credit Agreement, the Grantors are amending and
restating this Agreement in order to grant to the Administrative Agent for the
ratable benefit of the Secured Parties a security interest in the Collateral (as
hereinafter defined).

(4)           Each Grantor is the owner of the shares of stock or other Equity
Interests (the “Initial Pledged Equity”) set forth opposite such Grantor’s name
on and as otherwise described in Part I of Schedule II hereto and issued by the
Persons named therein and of the indebtedness (the “Initial Pledged Debt”) set
forth opposite such Grantor’s name on and as otherwise described in Part II of
Schedule II hereto and issued by the obligors named therein.

(5)           The Grantors have, and may have from time to time, security
entitlements (the “Pledged Security Entitlements”) with respect to all the
financial assets (the “Pledged Financial Assets”) credited from time to time to
securities accounts, including, as of the date hereof, to the accounts listed in
Part A of Schedule V hereto (collectively, the “Securities Accounts”).

(6)           The Grantors have opened, and may open from time to time, deposit
accounts with banks, including, as of the date hereof, the accounts listed in
Part B of Schedule V hereto (collectively, the “Deposit Accounts”).

(7)           The Grantors have, and may have from time to time, commodity
contracts (the “Pledged Commodity Contracts”) carried from time to time in
commodities accounts,


--------------------------------------------------------------------------------


including, as of the date hereof, to the accounts listed in Part C of Schedule V
hereto (collectively, the “Commodities Accounts”).

(8)           The Borrower has opened a collateral deposit account, Account
No. 12332-07636 (together with any substitute or additional collateral deposit
accounts opened in the name of the Administrative Agent, collectively, the
“Collateral Account”), with Bank of America, N.A. at its office at 1850 Gateway
Boulevard, Concord, California 94520, in the name of the Administrative Agent
and under the sole control and dominion of the Administrative Agent and subject
to the terms of this Agreement.

(9)           It is a condition precedent to the making of Loans by the Lenders
and the issuance of Letters of Credit by the L/C Issuers under the Credit
Agreement and the entry into Secured Hedge Agreements by the Hedge Banks from
time to time that the Grantors shall have granted the assignment and security
interest and made the pledge and assignment contemplated by this Agreement.

(10)         Each Grantor will derive substantial direct and indirect benefit
from the transactions contemplated by the Loan Documents.

(11)         Terms defined in the Credit Agreement and not otherwise defined in
this Agreement are used in this Agreement as defined in the Credit Agreement. 
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) and/or in the
Federal Book Entry Regulations (as defined below) are used in this Agreement as
such terms are defined in such Article 8 or 9 and/or the Federal Book Entry
Regulations.  “UCC” means the Uniform Commercial Code as in effect, from time to
time, in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.  The term “Federal Book Entry
Regulations” means (a) the federal regulations contained in Subpart B
(“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing book-entry
securities consisting of U.S. Treasury bonds, notes and bills and Subpart D
(“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10
through § 357.15 and § 357.40 through § 357.45 and (b) to the extent
substantially identical to the federal regulations referred to in clause (a)
above (as in effect from time to time), the federal regulations governing other
book-entry securities.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement and to induce the Hedge Banks to enter into Secured Hedge
Agreements from time to time, each Grantor hereby agrees with the Administrative
Agent for the ratable benefit of the Secured Parties as follows:

Section 1.               Grant of Security.  Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such Grantor’s right, title and interest in and to the following, in
each case, as to each type of property


--------------------------------------------------------------------------------


described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):


(A)   ALL EQUIPMENT IN ALL OF ITS FORMS, INCLUDING, WITHOUT LIMITATION, ALL
MACHINERY, TOOLS, MOTOR VEHICLES, VESSELS, AIRCRAFT, FURNITURE AND FIXTURES, AND
ALL PARTS THEREOF AND ALL ACCESSIONS THERETO AND ALL SOFTWARE RELATED THERETO,
INCLUDING, WITHOUT LIMITATION, SOFTWARE THAT IS EMBEDDED IN AND IS PART OF THE
EQUIPMENT (ANY AND ALL SUCH PROPERTY BEING THE “EQUIPMENT”);


(B)   ALL INVENTORY IN ALL OF ITS FORMS, INCLUDING, WITHOUT LIMITATION, (I) ALL
RAW MATERIALS, WORK IN PROCESS, FINISHED GOODS AND MATERIALS USED OR CONSUMED IN
THE MANUFACTURE, PRODUCTION, PREPARATION OR SHIPPING THEREOF, (II) GOODS IN
WHICH SUCH GRANTOR HAS AN INTEREST IN MASS OR A JOINT OR OTHER INTEREST OR RIGHT
OF ANY KIND (INCLUDING, WITHOUT LIMITATION, GOODS IN WHICH SUCH GRANTOR HAS AN
INTEREST OR RIGHT AS CONSIGNEE) AND (III) GOODS THAT ARE RETURNED TO OR
REPOSSESSED OR STOPPED IN TRANSIT BY SUCH GRANTOR, AND ALL ACCESSIONS THERETO
AND PRODUCTS THEREOF AND DOCUMENTS THEREFOR, AND ALL SOFTWARE RELATED THERETO,
INCLUDING, WITHOUT LIMITATION, SOFTWARE THAT IS EMBEDDED IN AND IS PART OF THE
INVENTORY (ANY AND ALL SUCH PROPERTY BEING THE “INVENTORY”);


(C)   ALL ACCOUNTS (INCLUDING, WITHOUT LIMITATION, GOVERNMENT CONTRACT CLAIMS,
AND HEALTH CARE INSURANCE RECEIVABLES), CHATTEL PAPER (INCLUDING, WITHOUT
LIMITATION, TANGIBLE CHATTEL PAPER AND ELECTRONIC CHATTEL PAPER), INSTRUMENTS
(INCLUDING, WITHOUT LIMITATION, PROMISSORY NOTES), DEPOSIT ACCOUNTS,
LETTER-OF-CREDIT RIGHTS, GENERAL INTANGIBLES (INCLUDING, WITHOUT LIMITATION,
PAYMENT INTANGIBLES AND GOVERNMENT CONTRACT CLAIMS AND ALL ASSIGNABLE RIGHTS AND
INTERESTS RELATED THERETO) AND ALL OTHER OBLIGATIONS OF ANY KIND, WHETHER OR NOT
ARISING OUT OF OR IN CONNECTION WITH THE SALE OR LEASE OF GOODS OR THE RENDERING
OF SERVICES AND WHETHER OR NOT EARNED BY PERFORMANCE, AND ALL RIGHTS NOW OR
HEREAFTER EXISTING IN AND TO ALL SUPPORTING OBLIGATIONS AND IN AND TO ALL
SECURITY AGREEMENTS, MORTGAGES, LIENS, LEASES, LETTERS OF CREDIT AND OTHER
CONTRACTS SECURING OR OTHERWISE RELATING TO THE FOREGOING PROPERTY (ANY AND ALL
OF SUCH ACCOUNTS, CHATTEL PAPER, INSTRUMENTS, DEPOSIT ACCOUNTS, LETTER-OF-CREDIT
RIGHTS, GENERAL INTANGIBLES AND OTHER OBLIGATIONS, TO THE EXTENT NOT REFERRED TO
IN CLAUSE (D), (E) OR (F) BELOW, BEING THE “RECEIVABLES”, AND ANY AND ALL SUCH
SUPPORTING OBLIGATIONS, SECURITY AGREEMENTS, MORTGAGES, LIENS, LEASES, LETTERS
OF CREDIT AND OTHER CONTRACTS BEING THE “RELATED CONTRACTS”);


(D)   THE FOLLOWING (THE “SECURITY COLLATERAL”):

(I)            THE INITIAL PLEDGED EQUITY AND THE CERTIFICATES, IF ANY,
REPRESENTING THE INITIAL PLEDGED EQUITY, AND ALL DIVIDENDS, DISTRIBUTIONS,
RETURN OF CAPITAL, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF THE INITIAL PLEDGED EQUITY AND ALL SUBSCRIPTION WARRANTS, RIGHTS
OR OPTIONS ISSUED THEREON OR WITH RESPECT THERETO;

(II)           THE INITIAL PLEDGED DEBT AND THE INSTRUMENTS, IF ANY, EVIDENCING
THE INITIAL PLEDGED DEBT, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM


--------------------------------------------------------------------------------


TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL OF THE INITIAL PLEDGED DEBT;

(III)          ALL ADDITIONAL SHARES OF STOCK AND OTHER EQUITY INTERESTS OF ANY
SUBJECT SUBSIDIARY OR JOINT VENTURE (EXCEPT TO THE EXTENT THAT THE
ORGANIZATIONAL OR OTHER GOVERNING DOCUMENTS THEREOF PROHIBIT SUCH PLEDGE) FROM
TIME TO TIME ACQUIRED BY SUCH GRANTOR IN ANY MANNER (SUCH SHARES AND OTHER
EQUITY INTERESTS, TOGETHER WITH THE INITIAL PLEDGED EQUITY, BEING THE “PLEDGED
EQUITY”), AND THE CERTIFICATES, IF ANY, REPRESENTING SUCH ADDITIONAL SHARES OR
OTHER EQUITY INTERESTS, AND ALL DIVIDENDS, DISTRIBUTIONS, RETURN OF CAPITAL,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH SHARES
OR OTHER EQUITY INTERESTS AND ALL SUBSCRIPTION WARRANTS, RIGHTS OR OPTIONS
ISSUED THEREON OR WITH RESPECT THERETO; PROVIDED THAT SUCH GRANTOR SHALL NOT BE
REQUIRED TO PLEDGE HEREUNDER, AND THE PLEDGED EQUITY SHALL NOT INCLUDE, MORE
THAN 65% OF THE AGGREGATE SHARES OF STOCK OR OTHER EQUITY INTERESTS OF A FOREIGN
SUBSIDIARY ENTITLED TO VOTE (WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.956-2(C)(2) PROMULGATED UNDER THE INTERNAL REVENUE CODE) (THE “VOTING
FOREIGN STOCK”); PROVIDED FURTHER THAT ALL OF THE SHARES OF STOCK OR OTHER
EQUITY INTERESTS OF SUCH FOREIGN SUBSIDIARY NOT ENTITLED TO VOTE (WITHIN THE
MEANING OF TREASURY REGULATION SECTION 1.956-2(C)(2) PROMULGATED UNDER THE
INTERNAL REVENUE CODE) SHALL BE PLEDGED BY SUCH GRANTOR; PROVIDED FURTHER THAT
IF, AS A RESULT OF ANY CHANGE IN THE TAX LAWS OF THE UNITED STATES OF AMERICA
AFTER THE DATE OF THIS AGREEMENT, THE PLEDGE BY SUCH GRANTOR OF ANY ADDITIONAL
SHARES OF VOTING FOREIGN STOCK IN ANY SUCH FOREIGN SUBSIDIARY UNDER THIS
AGREEMENT WOULD NOT RESULT IN AN INCREASE IN THE NET TAX LIABILITIES OF SUCH
GRANTORS, THEN, PROMPTLY AFTER THE CHANGE IN SUCH LAWS, ALL SUCH ADDITIONAL
SHARES OF VOTING FOREIGN STOCK SHALL BE SO PLEDGED UNDER THIS AGREEMENT (FOR
PURPOSES OF THIS SECTION 1(D)(III));

(IV)          ALL ADDITIONAL INDEBTEDNESS IN EXCESS OF $1,000,000 FROM TIME TO
TIME OWED TO SUCH GRANTOR BY THE BORROWER OR ANY SUBSIDIARY OR JOINT VENTURE OF
SUCH GRANTOR (SUCH INDEBTEDNESS, TOGETHER WITH THE INITIAL PLEDGED DEBT, BEING
THE “PLEDGED DEBT”) AND THE INSTRUMENTS EVIDENCING SUCH INDEBTEDNESS (INCLUDING
ALL INTERCOMPANY NOTES), AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF SUCH INDEBTEDNESS;

(V)           THE SECURITIES ACCOUNTS, ALL PLEDGED SECURITY ENTITLEMENTS WITH
RESPECT TO ALL PLEDGED FINANCIAL ASSETS FROM TIME TO TIME CREDITED TO ANY
SECURITIES ACCOUNT, AND ALL PLEDGED FINANCIAL ASSETS, AND ALL DIVIDENDS,
DISTRIBUTIONS, RETURN OF CAPITAL, INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF SUCH PLEDGED SECURITY ENTITLEMENTS OR SUCH PLEDGED
FINANCIAL ASSETS AND ALL SUBSCRIPTION WARRANTS, RIGHTS OR OPTIONS ISSUED THEREON
OR WITH RESPECT THERETO;


--------------------------------------------------------------------------------


(VI)          ALL COMMODITIES ACCOUNTS, ALL PLEDGED COMMODITY CONTRACTS FROM
TIME TO TIME CARRIED IN THE COMMODITIES ACCOUNTS, AND ALL VALUE, CASH,
INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH
PLEDGED COMMODITY CONTRACTS; AND

(VII)         ALL OTHER INVESTMENT PROPERTY (EXCLUDING ANY EQUITY INTERESTS NOT
REQUIRED TO BE, TO THE EXTENT CONSTITUTING A SECURITY, GRANTED PURSUANT TO
SECTION 1(D) BUT OTHERWISE INCLUDING, WITHOUT LIMITATION, ALL (A) SECURITIES,
WHETHER CERTIFICATED OR UNCERTIFICATED, (B) SECURITY ENTITLEMENTS,
(C) SECURITIES ACCOUNTS, (D) COMMODITY CONTRACTS AND (E) COMMODITIES ACCOUNTS)
IN WHICH SUCH GRANTOR HAS NOW, OR ACQUIRES FROM TIME TO TIME HEREAFTER, ANY
RIGHT, TITLE OR INTEREST IN ANY MANNER, AND THE CERTIFICATES OR INSTRUMENTS, IF
ANY, REPRESENTING OR EVIDENCING SUCH INVESTMENT PROPERTY, AND ALL DIVIDENDS,
DISTRIBUTIONS, RETURN OF CAPITAL, INTEREST, DISTRIBUTIONS, VALUE, CASH,
INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH
INVESTMENT PROPERTY AND ALL SUBSCRIPTION WARRANTS, RIGHTS OR OPTIONS ISSUED
THEREON OR WITH RESPECT THERETO;


(E)   EACH AGREEMENT AND CONTRACT (EXCLUDING GOVERNMENT CONTRACTS, BUT INCLUDING
ANY SUBCONTRACTS IN RESPECT OF ANY GOVERNMENT CONTRACTS OF ANY OTHER PERSON),
THE IP AGREEMENTS (AS HEREINAFTER DEFINED), AND EACH SWAP CONTRACT TO WHICH SUCH
GRANTOR IS NOW OR MAY HEREAFTER BECOME A PARTY, IN EACH CASE AS SUCH AGREEMENTS
MAY BE AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME (COLLECTIVELY, THE “ASSIGNED AGREEMENTS”), INCLUDING, WITHOUT
LIMITATION, (I) ALL RIGHTS OF SUCH GRANTOR TO RECEIVE MONEYS DUE AND TO BECOME
DUE UNDER OR PURSUANT TO THE ASSIGNED AGREEMENTS, (II) ALL RIGHTS OF SUCH
GRANTOR TO RECEIVE PROCEEDS OF ANY INSURANCE, INDEMNITY, WARRANTY OR GUARANTY
WITH RESPECT TO THE ASSIGNED AGREEMENTS, (III) CLAIMS OF SUCH GRANTOR FOR
DAMAGES ARISING OUT OF OR FOR BREACH OF OR DEFAULT UNDER THE ASSIGNED AGREEMENTS
AND (IV) THE RIGHT OF SUCH GRANTOR TO TERMINATE THE ASSIGNED AGREEMENTS, TO
PERFORM THEREUNDER AND TO COMPEL PERFORMANCE AND OTHERWISE EXERCISE ALL REMEDIES
THEREUNDER (ALL SUCH COLLATERAL BEING THE “AGREEMENT COLLATERAL”);


(F)    THE FOLLOWING (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):

(I)            THE COLLATERAL ACCOUNT, THE L/C COLLATERAL ACCOUNT (AS DEFINED
BELOW), ALL DEPOSIT ACCOUNTS AND ALL FUNDS AND FINANCIAL ASSETS FROM TIME TO
TIME CREDITED THERETO (INCLUDING, WITHOUT LIMITATION, ALL CASH EQUIVALENTS), ALL
INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY FROM
TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL OF SUCH FUNDS AND FINANCIAL ASSETS, AND ALL CERTIFICATES
AND INSTRUMENTS, IF ANY, FROM TIME TO TIME REPRESENTING OR EVIDENCING THE
COLLATERAL ACCOUNT, THE L/C COLLATERAL ACCOUNT, AND THE DEPOSIT ACCOUNTS;

(II)           ALL PROMISSORY NOTES, CERTIFICATES OF DEPOSIT, DEPOSITS, CHECKS
AND OTHER INSTRUMENTS FROM TIME TO TIME DELIVERED TO OR OTHERWISE POSSESSED BY
THE ADMINISTRATIVE AGENT FOR OR ON BEHALF OF SUCH GRANTOR, INCLUDING, WITHOUT


--------------------------------------------------------------------------------


LIMITATION, THOSE DELIVERED OR POSSESSED IN SUBSTITUTION FOR OR IN ADDITION TO
ANY OR ALL OF THE THEN EXISTING ACCOUNT COLLATERAL; AND

(III)          ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE THEN EXISTING ACCOUNT
COLLATERAL;


(G)   THE FOLLOWING (COLLECTIVELY, THE “INTELLECTUAL PROPERTY COLLATERAL”):

(I)            ALL PATENTS, PATENT APPLICATIONS, UTILITY MODELS AND STATUTORY
INVENTION REGISTRATIONS, ALL INVENTIONS CLAIMED OR DISCLOSED THEREIN AND ALL
IMPROVEMENTS THERETO (“PATENTS”);

(II)           ALL TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, TRADE DRESS, LOGOS,
DESIGNS, SLOGANS, TRADE NAMES, BUSINESS NAMES, CORPORATE NAMES AND OTHER SOURCE
IDENTIFIERS, WHETHER REGISTERED OR UNREGISTERED (PROVIDED THAT NO SECURITY
INTEREST SHALL BE GRANTED IN UNITED STATES INTENT-TO-USE TRADEMARK APPLICATIONS
TO THE EXTENT THAT, AND SOLELY DURING THE PERIOD IN WHICH, THE GRANT OF A
SECURITY INTEREST THEREIN WOULD IMPAIR THE VALIDITY OR ENFORCEABILITY OF SUCH
INTENT-TO-USE TRADEMARK APPLICATIONS UNDER APPLICABLE FEDERAL LAW), TOGETHER, IN
EACH CASE, WITH THE GOODWILL SYMBOLIZED THEREBY (“TRADEMARKS”);

(III)          ALL COPYRIGHTS, INCLUDING, WITHOUT LIMITATION, COPYRIGHTS IN
COMPUTER SOFTWARE (AS HEREINAFTER DEFINED), INTERNET WEB SITES AND THE CONTENT
THEREOF, WHETHER REGISTERED OR UNREGISTERED (“COPYRIGHTS”);

(IV)          ALL COMPUTER SOFTWARE, PROGRAMS AND DATABASES (INCLUDING, WITHOUT
LIMITATION, SOURCE CODE, OBJECT CODE AND ALL RELATED APPLICATIONS AND DATA
FILES), FIRMWARE AND DOCUMENTATION AND MATERIALS RELATING THERETO, TOGETHER WITH
ANY AND ALL MAINTENANCE RIGHTS, SERVICE RIGHTS, PROGRAMMING RIGHTS, HOSTING
RIGHTS, TEST RIGHTS, IMPROVEMENT RIGHTS, RENEWAL RIGHTS AND INDEMNIFICATION
RIGHTS AND ANY SUBSTITUTIONS, REPLACEMENTS, IMPROVEMENTS, ERROR CORRECTIONS,
UPDATES AND NEW VERSIONS OF ANY OF THE FOREGOING (“COMPUTER SOFTWARE”);

(V)           ALL CONFIDENTIAL PROPRIETARY INFORMATION, INCLUDING, WITHOUT
LIMITATION, KNOW-HOW, TRADE SECRETS, MANUFACTURING AND PRODUCTION PROCESSES AND
TECHNIQUES, INVENTIONS, RESEARCH AND DEVELOPMENT INFORMATION, DATABASES AND
DATA, INCLUDING, WITHOUT LIMITATION, TECHNICAL DATA, FINANCIAL, MARKETING AND
BUSINESS DATA, PRICING AND COST INFORMATION, BUSINESS AND MARKETING PLANS AND
CUSTOMER AND SUPPLIER LISTS AND INFORMATION (COLLECTIVELY, “TRADE SECRETS”), AND
ALL OTHER INTELLECTUAL PROPERTY OF ANY TYPE, INCLUDING, WITHOUT LIMITATION,
INDUSTRIAL DESIGNS AND MASK WORKS;

(VI)          ALL REGISTRATIONS AND APPLICATIONS FOR REGISTRATION FOR ANY OF THE
FOREGOING PATENTS, TRADEMARKS AND COPYRIGHTS WITH ANY GOVERNMENTAL AUTHORITY OF
THE UNITED STATES, INCLUDING, WITHOUT LIMITATION, THOSE REGISTRATIONS AND
APPLICATIONS FOR REGISTRATION SET FORTH ON SCHEDULE IV HERETO (AS SUCH SCHEDULE
IV MAY BE SUPPLEMENTED FROM TIME TO TIME BY SUPPLEMENTS TO THIS AGREEMENT, EACH


--------------------------------------------------------------------------------


SUCH SUPPLEMENT BEING SUBSTANTIALLY IN THE FORM OF EXHIBIT F HERETO (AN “IP
SECURITY AGREEMENT SUPPLEMENT”) EXECUTED BY SUCH GRANTOR TO THE ADMINISTRATIVE
AGENT FROM TIME TO TIME), TOGETHER WITH ALL REISSUES, DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, EXTENSIONS, RENEWALS AND REEXAMINATIONS THEREOF;

(VII)         ALL TANGIBLE EMBODIMENTS OF THE FOREGOING, ALL RIGHTS IN THE
FOREGOING PROVIDED BY INTERNATIONAL TREATIES OR CONVENTIONS, ALL RIGHTS
CORRESPONDING THERETO THROUGHOUT THE WORLD AND ALL OTHER RIGHTS OF ANY KIND
WHATSOEVER OF SUCH GRANTOR ACCRUING THEREUNDER OR PERTAINING THERETO;

(VIII)        ALL AGREEMENTS, PERMITS, CONSENTS, ORDERS AND FRANCHISES RELATING
TO THE LICENSE, DEVELOPMENT, USE OR DISCLOSURE OF ANY OF THE FOREGOING TO WHICH
SUCH GRANTOR, NOW OR HEREAFTER, IS A PARTY OR A BENEFICIARY, INCLUDING, WITHOUT
LIMITATION, THE AGREEMENTS SET FORTH ON SCHEDULE IV HERETO (“IP AGREEMENTS”);
AND

(IX)           ANY AND ALL CLAIMS FOR DAMAGES AND INJUNCTIVE RELIEF FOR PAST,
PRESENT AND FUTURE INFRINGEMENT, DILUTION, MISAPPROPRIATION, VIOLATION, MISUSE
OR BREACH WITH RESPECT TO ANY OF THE FOREGOING, WITH THE RIGHT, BUT NOT THE
OBLIGATION, TO SUE FOR AND COLLECT, OR OTHERWISE RECOVER, SUCH DAMAGES;


(H)   AS MAY BE SPECIFICALLY IDENTIFIED FROM TIME TO TIME PURSUANT TO A
SUPPLEMENT TO SECTION 9(C) (COLLECTIVELY, THE “COMMERCIAL TORT CLAIMS
COLLATERAL”);


(I)    ALL BOOKS AND RECORDS (INCLUDING, WITHOUT LIMITATION, CUSTOMER LISTS,
CREDIT FILES, PRINTOUTS AND OTHER COMPUTER OUTPUT MATERIALS AND RECORDS) OF SUCH
GRANTOR PERTAINING TO ANY OF THE COLLATERAL; AND


(J)    ALL PROCEEDS OF, COLLATERAL FOR, INCOME, ROYALTIES AND OTHER PAYMENTS NOW
OR HEREAFTER DUE AND PAYABLE WITH RESPECT TO, AND SUPPORTING OBLIGATIONS
RELATING TO, ANY AND ALL OF THE COLLATERAL (INCLUDING, WITHOUT LIMITATION,
PROCEEDS, COLLATERAL AND SUPPORTING OBLIGATIONS THAT CONSTITUTE PROPERTY OF THE
TYPES DESCRIBED IN CLAUSES (A) THROUGH (I) OF THIS SECTION 1 AND THIS
CLAUSE (J)) AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL (A) PAYMENTS UNDER
INSURANCE (WHETHER OR NOT THE ADMINISTRATIVE AGENT IS THE LOSS PAYEE THEREOF),
OR ANY INDEMNITY, WARRANTY OR GUARANTY, PAYABLE BY REASON OF LOSS OR DAMAGE TO
OR OTHERWISE WITH RESPECT TO ANY OF THE FOREGOING COLLATERAL, (B) TORT CLAIMS,
INCLUDING, WITHOUT LIMITATION, ALL COMMERCIAL TORT CLAIMS AND (C) CASH.

Notwithstanding the foregoing provisions of this Section 1, the grant of a
security interest as provided herein shall not extend to, and the term
“Collateral” shall not include, as to any Grantor: (1) any accounts, contracts,
licenses or other general intangibles of such Grantor, or any permits,
instruments, or chattel paper of such Grantor, if and to the extent such
account, contract, license, general intangible, permit, instrument or chattel
paper contains restrictions on assignments and the creation of Liens, or under
which such an assignment or Lien would cause a default to occur under such
account, contract, license, general intangible, permit, instrument of chattel
paper (other than to the extent that any such term would be rendered ineffective
pursuant


--------------------------------------------------------------------------------


to [Sections 9-407 or 9-408] of Article 9 of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable law, including Bankruptcy Law);
provided that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Grantor shall be deemed
to have granted a security interest in, all such rights, title and interests as
if such provision had never been in effect; (2) the lease of real property by
such Grantor as lessee or sublessee not required to be subject to a Mortgage
under (and as such term is defined in) the Credit Agreement; (3) any property
that would otherwise be included in the Collateral if and to the extent such
property consists of deposits permitted by clause (e) or (f) of Section 7.01 of
the Credit Agreement; (4) any United States intent-to-use trademark or service
mark application to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark or service mark application under Federal Law;
and (5) any asset subject to a Lien permitted by Sections 7.01(b), (i), (j) or
(n) of the Credit Agreement, if and for so long as the contractual obligation
governing such Lien prohibits the Lien of this Agreement applying to such
assets.

Section 2.               Security for Obligations.  This Agreement secures, in
the case of each Grantor, the payment of all Obligations of such Grantor now or
hereafter existing under the Loan Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such Obligations being the “Secured
Obligations”).

Section 3.               Grantors Remain Liable.  Anything herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in such Grantor’s Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent of any of the rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Loan Document, nor shall any Secured Party
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

Section 4.               Government Contract Claims.  (a)  For purposes of this
Agreement and the other Loan Documents, the following terms shall have the
meanings set forth below:

“Assignment of Government Contract Claims” means an Assignment of Government
Claims, in substantially the form of Exhibit H-1 attached hereto (with such
changes or modification thereto as may be required with any changes or
modifications to the Assignment of Claims Act or the Assignment of Claims
Regulations).

“CCR Database” means the Central Contractor Registration database or the CCR
database as used in 48 C.F.R. § 32.805(d)(4) and 48 C.F.R. § 4.1102.

“Notice of Assignment of Government Contract Claims” means a Notice of
Assignment of Government Claims, in substantially the form of Exhibit H-2
attached hereto (with such changes or modification thereto as may be required
with any changes or


--------------------------------------------------------------------------------


modifications to the Assignment of Claims Act or the Assignment of Claims
Regulations).


(B)   (I) OTHER THAN AS REQUIRED UNDER ANY OF THE LOAN DOCUMENTS, NO ASSIGNMENTS
OF ANY GOVERNMENT CONTRACT CLAIMS HAVE BEEN EXECUTED AND DELIVERED IN FAVOR OF
ANY PERSON, WHICH WERE NOT FORWARDED TO OR FILED WITH ANY PERSON (INCLUDING ANY
GOVERNMENTAL AUTHORITY), UNLESS ALL SUCH ASSIGNMENTS AND ANY NOTICES IN RESPECT
THEREOF EXISTING PRIOR TO THE RESTATEMENT CLOSING DATE HAVE BEEN DESTROYED, (II)
ALL ASSIGNMENTS OF ANY GOVERNMENT CONTRACT CLAIMS AND NOTICES OF SUCH
ASSIGNMENTS FORWARDED TO OR FILED WITH ANY PERSON (INCLUDING ANY GOVERNMENTAL
AUTHORITY) PURSUANT TO 48 CFR SECTIONS 32.802(E) AND 32.805(B) ON OR PRIOR TO
THE RESTATEMENT CLOSING DATE SHALL HAVE BEEN FULLY RELEASED IN ACCORDANCE WITH
48 CFR SECTION 32.805(E), AND (III) THERE ARE NO OTHER ASSIGNMENTS OF OR LIENS
ON GOVERNMENT CONTRACT CLAIMS OTHER THAN AS IN FAVOR OF A GOVERNMENTAL PARTY IN
RESPECT OF SET-OFF RIGHTS AS PROVIDED IN THE FEDERAL ACQUISITION REGULATION.


(C)   WITH RESPECT TO (X) ANY ASSIGNABLE GOVERNMENT CONTRACT CLAIMS IN EXCESS OF
$40,000,000 UNDER ANY INDIVIDUAL GOVERNMENT CONTRACT OF ANY GRANTOR, WITHIN
FORTY-FIVE (45) DAYS AFTER ENTERING INTO SUCH GOVERNMENT CONTRACT, AND (Y) ANY
ASSIGNABLE GOVERNMENT CONTRACT CLAIMS OF ANY OR ALL GRANTORS THAT DO NOT THEN
CONSTITUTE ASSIGNED GOVERNMENT CONTRACT CLAIMS, IF A SPECIFIED DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, WITHIN THIRTY (30) DAYS AFTER THE REQUEST OF
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, EACH APPLICABLE GRANTOR SHALL
TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE APPLICABLE GOVERNMENT CONTRACTS
AND ASSIGNABLE GOVERNMENT CONTRACT CLAIMS ON OR PRIOR TO THE DATES INDICATED
ABOVE:

(I)            EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT TWO (2) ORIGINAL
ASSIGNMENTS OF GOVERNMENT CONTRACT CLAIMS AND NOTICES OF ASSIGNMENT OF
GOVERNMENT CONTRACT CLAIMS, WHICH SHALL:

(A)          INCLUDE A FULL DESCRIPTION OF THE APPLICABLE GOVERNMENT CONTRACT,
INCLUDING, (1) THE CONTRACT NUMBER, (2) THE DATE THEREOF, (3) THE GRANTOR’S NAME
AND ADDRESS AS LISTED ON THE CONTRACT, (4) THE NAME OF THE GOVERNMENTAL PARTY,
THE NAME OF ITS OFFICE AND ITS ADDRESS, AND (5) SUBJECT TO ANY APPLICABLE LAWS,
RULES AND REGULATIONS OR ORDERS RELATING TO NATIONAL SECURITY RESTRICTING SUCH
DESCRIPTION, A DESCRIPTION OF THE NATURE OF THE CONTRACT, AND

(B)           WITH RESPECT TO EACH ASSIGNMENT OF GOVERNMENT CONTRACT CLAIMS, (1)
BE DULY EXECUTED BY AN AUTHORIZED OFFICER OF SUCH GRANTOR (OTHER THAN THE
SECRETARY OR ASSISTANT SECRETARY OF SUCH GRANTOR), (2) BE DULY ATTESTED BY THE
SECRETARY OR ASSISTANT SECRETARY OF SUCH GRANTOR, AND (3) TO THE EXTENT NOT
IMPRESSED WITH THE CORPORATE SEAL, INCLUDE TWO (2) CERTIFIED (BY ANY OFFICER)
TRUE AND CORRECT COPIES OF THE RESOLUTIONS OF THE GOVERNING BODY OF SUCH GRANTOR
AUTHORIZING THE OFFICER SIGNING THE ASSIGNMENT OF GOVERNMENT CONTRACT CLAIMS TO
EXECUTE THE SAME;

(II)           WITH RESPECT TO EACH SUCH APPLICABLE GOVERNMENT CONTRACT, PROVIDE
THE NAME, ADDRESS AND, IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
TELEPHONE NUMBER OF (A) THE CONTRACTING OFFICER, ADMINISTRATIVE CONTRACTING
OFFICER AND, IF


--------------------------------------------------------------------------------


REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, THE AGENCY HEAD OF THE
GOVERNMENTAL PARTY WITH RESPECT TO SUCH GOVERNMENT CONTRACT, (B) THE SURETY ON
ANY BOND APPLICABLE, IF ANY, TO SUCH GOVERNMENT CONTRACT (INCLUDING ANY SURETY
ON ANY BOND THAT MAY BE APPLICABLE SUBSEQUENTLY), AND (C) THE DISBURSING OFFICER
DESIGNATED IN SUCH GOVERNMENT CONTRACT TO MAKE PAYMENT; AND

(III)          NOTIFY THE ADMINISTRATIVE AGENT WHETHER THE ASSIGNMENT OF SUCH
GOVERNMENT CONTRACT CLAIMS WOULD REQUIRE THE ADMINISTRATIVE AGENT TO REGISTER
SEPARATELY IN THE CCR DATABASE.


(D)   AT ANY TIME THAT ANY OF THE FOLLOWING HAS OCCURRED AND IS CONTINUING, (X)
ANY EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, WHICH HAS NOT BEEN CURED,
REMEDIED OR WAIVED WITHIN TEN (10) DAYS, OR, AS A RESULT THEREOF, THE LOANS AND
OTHER OBLIGATIONS ARE DECLARED IMMEDIATELY DUE AND PAYABLE, (Y) ANY DEFAULT
UNDER SECTION 8.01(F) OR (G) OF THE CREDIT AGREEMENT, OR (Z) ANY EVENT OF
DEFAULT UNDER SECTION 8.01(A), OR, WITH RESPECT TO THIS AGREEMENT OR ANY
COLLATERAL, ANY EVENT OF DEFAULT UNDER SECTION 8.01(J) OR (L) OF THE CREDIT
AGREEMENT (ANY OF THE FOREGOING BEING A “TRIGGER EVENT”), THE ADMINISTRATIVE
AGENT MAY, AT THE GRANTORS’ EXPENSE, WITH RESPECT TO THE ASSIGNABLE GOVERNMENT
CONTRACT CLAIMS:

(I)            FILE AND DELIVER AN ORIGINAL NOTICE OF ASSIGNMENT OF GOVERNMENT
CONTRACT CLAIMS WITH THE APPROPRIATE NUMBER OF COPIES THEREOF AND WITH THE
APPROPRIATE ATTACHMENTS AS MAY BE REQUIRED (INCLUDING CERTIFIED COPIES OF THE
ASSIGNMENT OF GOVERNMENT CONTRACT CLAIMS) BY THE ASSIGNMENT OF CLAIMS ACT AND
THE ASSIGNMENT OF CLAIMS REGULATIONS TO (1) THE CONTRACTING OFFICER OR THE
AGENCY HEAD OF THE GOVERNMENTAL PARTY WITH RESPECT TO SUCH GOVERNMENT CONTRACT,
(2) IF APPLICABLE, THE SURETY ON ANY BOND APPLICABLE TO SUCH GOVERNMENT CONTRACT
(INCLUDING ANY SURETY ON ANY BOND THAT MAY BE DELIVERED SUBSEQUENTLY), AND (3)
THE DISBURSING OFFICER DESIGNATED IN SUCH GOVERNMENT CONTRACT TO MAKE PAYMENT,
AND

(II)           FILE, DELIVER, AND RECORD WITH ANY OTHER PERSON OR GOVERNMENTAL
PARTY ANY OTHER STATEMENT, NOTICE, ASSIGNMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
OR TAKE SUCH OTHER ACTION AS MAY BE DEEMED NECESSARY OR ADVISABLE IN ORDER TO
MAKE THE ASSIGNMENTS OF THE ASSIGNABLE GOVERNMENT CONTRACT CLAIMS IN FAVOR OF
THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES
EFFECTIVE AND VALID ASSIGNMENTS UNDER THE ASSIGNMENT OF CLAIMS ACT AND THE
ASSIGNMENT OF CLAIMS REGULATIONS.

Section 5.               Delivery and Control of Security Collateral.  (a)  All
certificates or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Administrative Agent pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Administrative Agent.  The
Administrative Agent shall have the right, at any time upon the occurrence and
during the continuance of a Specified Default and with notice thereafter to any
Grantor, to transfer to or to register in the name of the Administrative Agent
or any of its nominees any or all of the Security Collateral, subject only to
the revocable rights specified in Section 16(a) and any applicable laws, rules,
regulations or orders relating to national security).  In addition, the
Administrative Agent shall have the right at any time upon the occurrence and
during the continuance of a Specified Default


--------------------------------------------------------------------------------


to exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.


(B)   WITH RESPECT TO ANY SECURITY COLLATERAL IN WHICH ANY GRANTOR HAS ANY
RIGHT, TITLE OR INTEREST AND THAT CONSTITUTES AN UNCERTIFICATED SECURITY, SUCH
GRANTOR WILL CAUSE THE ISSUER THEREOF, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF A SPECIFIED DEFAULT, AT THE REQUEST OF THE ADMINISTRATIVE AGENT
(EXCEPT, IF SUCH SECURITY IS IN RESPECT OF THE EQUITY INTERESTS OF A SUBSIDIARY
OR A JOINT VENTURE REQUIRED TO BE PLEDGED HEREUNDER), EITHER (I) TO REGISTER THE
ADMINISTRATIVE AGENT AS THE REGISTERED OWNER OF SUCH SECURITY OR (II) TO AGREE
IN AN AUTHENTICATED RECORD WITH SUCH GRANTOR AND THE ADMINISTRATIVE AGENT THAT
SUCH ISSUER WILL COMPLY WITH INSTRUCTIONS WITH RESPECT TO SUCH SECURITY
ORIGINATED BY THE ADMINISTRATIVE AGENT WITHOUT FURTHER CONSENT OF SUCH GRANTOR,
SUCH AUTHENTICATED RECORD TO BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT; PROVIDED THAT SUCH INSTRUCTIONS (INCLUDING ANY “NOTICE OF
EXCLUSIVE CONTROL”) SHALL BE WITHDRAWN IN THE EVENT SUCH SPECIFIED DEFAULT IS NO
LONGER CONTINUING.  WITH RESPECT TO ANY SECURITY COLLATERAL IN WHICH ANY GRANTOR
HAS ANY RIGHT, TITLE OR INTEREST AND THAT IS NOT AN UNCERTIFICATED SECURITY,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF A SPECIFIED DEFAULT SUCH GRANTOR WILL NOTIFY EACH SUCH ISSUER OF
SECURITY COLLATERAL THAT SUCH SECURITY COLLATERAL IS SUBJECT TO THE SECURITY
INTEREST GRANTED HEREUNDER.


(C)   WITH RESPECT TO ANY SECURITY COLLATERAL IN WHICH ANY GRANTOR HAS ANY
RIGHT, TITLE OR INTEREST AND THAT CONSTITUTES A SECURITY ENTITLEMENT IN WHICH
THE ADMINISTRATIVE AGENT IS NOT THE ENTITLEMENT HOLDER, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF A SPECIFIED DEFAULT, AT THE REQUEST OF THE
ADMINISTRATION AGENT, SUCH GRANTOR WILL CAUSE THE SECURITIES INTERMEDIARY WITH
RESPECT TO SUCH SECURITY ENTITLEMENT EITHER (I) TO IDENTIFY IN ITS RECORDS THE
ADMINISTRATIVE AGENT AS THE ENTITLEMENT HOLDER OF SUCH SECURITY ENTITLEMENT
AGAINST SUCH SECURITIES INTERMEDIARY OR (II) TO AGREE IN AN AUTHENTICATED RECORD
WITH SUCH GRANTOR AND THE ADMINISTRATIVE AGENT THAT SUCH SECURITIES INTERMEDIARY
WILL COMPLY WITH ENTITLEMENT ORDERS (THAT IS, NOTIFICATIONS COMMUNICATED TO SUCH
SECURITIES INTERMEDIARY DIRECTING TRANSFER OR REDEMPTION OF THE FINANCIAL ASSET
TO WHICH SUCH GRANTOR HAS A SECURITY ENTITLEMENT) ORIGINATED BY THE
ADMINISTRATIVE AGENT WITHOUT FURTHER CONSENT OF SUCH GRANTOR, SUCH AUTHENTICATED
RECORD TO BE IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO OR OTHERWISE IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (SUCH AGREEMENT BEING A
“SECURITIES ACCOUNT CONTROL AGREEMENT”); PROVIDED THAT SUCH ENTITLEMENT ORDERS
(INCLUDING ANY “NOTICE OF EXCLUSIVE CONTROL”) SHALL BE WITHDRAWN IN THE EVENT
SUCH SPECIFIED DEFAULT IS NO LONGER CONTINUING.


(D)   WITH RESPECT TO ANY SECURITY COLLATERAL IN WHICH ANY GRANTOR HAS ANY
RIGHT, TITLE OR INTEREST AND THAT CONSTITUTES A COMMODITY CONTRACT, UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF A SPECIFIED DEFAULT, AT THE REQUEST OF
THE ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL CAUSE THE COMMODITY INTERMEDIARY
WITH RESPECT TO SUCH COMMODITY CONTRACT TO AGREE IN AN AUTHENTICATED RECORD WITH
SUCH GRANTOR AND THE ADMINISTRATIVE AGENT THAT SUCH COMMODITY INTERMEDIARY WILL
APPLY ANY VALUE DISTRIBUTED ON ACCOUNT OF SUCH COMMODITY CONTRACT AS DIRECTED BY
THE ADMINISTRATIVE AGENT WITHOUT FURTHER CONSENT OF SUCH GRANTOR, SUCH
AUTHENTICATED RECORD TO BE IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO OR
OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (SUCH
AGREEMENT BEING A “COMMODITY ACCOUNT CONTROL AGREEMENT”, AND ALL SUCH
AUTHENTICATED RECORDS, TOGETHER WITH ALL SECURITIES ACCOUNT CONTROL AGREEMENTS
BEING, COLLECTIVELY, “SECURITY CONTROL AGREEMENTS”); PROVIDED THAT SUCH
DIRECTIONS (INCLUDING


--------------------------------------------------------------------------------



ANY “NOTICE OF EXCLUSIVE CONTROL”) SHALL BE WITHDRAWN IN THE EVENT SUCH
SPECIFIED DEFAULT IS NO LONGER CONTINUING.


(E)   EACH GRANTOR SHALL CAUSE ALL PLEDGED DEBT CONSTITUTING INTERCOMPANY DEBT
AND EVIDENCED BY INTERCOMPANY PROMISSORY NOTES TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 5(A).

Section 6.               Maintaining the Account Collateral.  So long as any
Loan or any other Obligation of any Loan Party under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding, any Secured Hedge
Agreement shall be in effect or any Lender Party shall have any Commitment:


(A)   IF A SPECIFIED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL HAVE SO REQUESTED, WITHIN FORTY-FIVE (45) DAYS AFTER
ANY SUCH REQUEST, EACH GRANTOR SHALL (I) CAUSE EACH BANK WITH WHOM A DEPOSIT
ACCOUNT IS MAINTAINED TO AGREE IN A RECORD AUTHENTICATED BY THE GRANTOR, THE
ADMINISTRATIVE AGENT AND SUCH BANK (A “PLEDGED ACCOUNT BANK”), TO COMPLY WITH
INSTRUCTIONS ORIGINATED BY THE ADMINISTRATIVE AGENT DIRECTING THE DISPOSITION OF
FUNDS IN ANY ACCOUNT COLLATERAL WITHOUT THE FURTHER CONSENT OF THE GRANTOR;
PROVIDED THAT SUCH INSTRUCTIONS (INCLUDING ANY “NOTICE OF EXCLUSIVE CONTROL”)
SHALL BE WITHDRAWN IN THE EVENT SUCH SPECIFIED DEFAULT SHALL NO LONGER BE
CONTINUING AND (II) WAIVE OR SUBORDINATE IN FAVOR OF THE ADMINISTRATIVE AGENT
ALL CLAIMS OF THE PLEDGED ACCOUNT BANK (INCLUDING, WITHOUT LIMITATION, CLAIMS BY
WAY OF A SECURITY INTEREST, LIEN OR RIGHT OF SETOFF OR RIGHT OF RECOUPMENT TO
THE EXTENT SET FORTH IN EXHIBIT D HERETO) TO ACCOUNT COLLATERAL, WHICH
AUTHENTICATED RECORD SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO, OR
SHALL OTHERWISE BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT (THE “ACCOUNT CONTROL AGREEMENT”) OR (II) INSTRUCT ALL ACCOUNT DEBTORS TO
MAKE ALL PAYMENTS TO ONE OR MORE OTHER PLEDGED ACCOUNT BANKS BY INSTRUCTING THAT
SUCH PAYMENTS BE REMITTED TO A POST OFFICE BOX WHICH SHALL BE IN THE NAME AND
UNDER THE CONTROL OF SUCH PLEDGED ACCOUNT BANK UNDER A LOCKBOX AGREEMENT DULY
EXECUTED BY THE GRANTOR AND SUCH PLEDGED ACCOUNT BANK, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THEREAFTER, EACH GRANTOR WILL
MAINTAIN ALL ACCOUNT COLLATERAL ONLY WITH THE ADMINISTRATIVE AGENT OR PLEDGED
ACCOUNT BANKS UNLESS SUCH SPECIFIED DEFAULT SHALL NO LONGER BE CONTINUING.


(B)   IF A SPECIFIED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL HAVE SO REQUESTED, WITHIN TEN (10 BUSINESS DAYS AFTER
ANY SUCH REQUEST, EACH GRANTOR WILL (I) IMMEDIATELY INSTRUCT EACH PERSON
(INCLUDING ANY GOVERNMENTAL PARTY TO THE EXTENT THAT A TRIGGER EVENT HAS
OCCURRED) OBLIGATED AT ANY TIME TO MAKE ANY PAYMENT TO SUCH GRANTOR FOR ANY
REASON (AN “OBLIGOR”) TO MAKE SUCH PAYMENT TO THE COLLATERAL ACCOUNT OR, IF
PERMITTED BY THE ADMINISTRATIVE AGENT, TO A DEPOSIT ACCOUNT MAINTAINED WITH A
PLEDGED ACCOUNT BANK AND/OR (II) IF SO REQUESTED, DEPOSIT IN THE COLLATERAL
ACCOUNT OR, IF PERMITTED BY THE ADMINISTRATIVE AGENT, A DEPOSIT ACCOUNT AT THE
END OF EACH BUSINESS DAY, ALL PROCEEDS OF COLLATERAL AND ALL OTHER CASH OF SUCH
GRANTOR.  IF A SPECIFIED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, EACH
GRANTOR HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO NOTIFY EACH OBLIGOR THAT
SUCH PAYMENTS HAVE BEEN ASSIGNED TO THE ADMINISTRATIVE AGENT AS COLLATERAL
HEREUNDER AND TO INSTRUCT


--------------------------------------------------------------------------------



SUCH OBLIGOR TO MAKE ALL PAYMENTS TO THE COLLATERAL ACCOUNT OR AS OTHERWISE
DIRECTED BY THE ADMINISTRATIVE AGENT.


(C)   IF A SPECIFIED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, CONCURRENTLY
WITH OR AT ANY TIME AFTER ENTERING INTO AN ACCOUNT CONTROL AGREEMENT WITH ANY
PLEDGED ACCOUNT BANK, IF REQUESTED BY THE ADMINISTRATIVE AGENT, EACH GRANTOR
WILL INSTRUCT SUCH PLEDGED ACCOUNT BANK TO TRANSFER TO THE COLLATERAL ACCOUNT,
AT THE END OF EACH BUSINESS DAY OR SUCH OTHER FREQUENCY AS THE ADMINISTRATIVE
AGENT MAY DIRECT, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO THE CREDIT BALANCE OF
THE DEPOSIT ACCOUNT IN SUCH PLEDGED ACCOUNT BANK.  IF ANY GRANTOR SHALL FAIL TO
GIVE ANY SUCH INSTRUCTIONS TO ANY PLEDGED ACCOUNT BANK, THE ADMINISTRATIVE AGENT
MAY DO SO WITHOUT FURTHER NOTICE TO ANY GRANTOR.


(D)   DURING THE CONTINUATION OF ANY SPECIFIED DEFAULT, EACH GRANTOR AGREES THAT
IT WILL NOT ADD ANY BANK THAT MAINTAINS A DEPOSIT ACCOUNT FOR SUCH GRANTOR OR
OPEN ANY NEW DEPOSIT ACCOUNT WITH ANY THEN EXISTING PLEDGED ACCOUNT BANK UNLESS
(I) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AT LEAST TEN (10) DAYS’ PRIOR
WRITTEN NOTICE OF SUCH ADDITIONAL BANK OR SUCH NEW DEPOSIT ACCOUNT AND (II) IF
THE ADMINISTRATIVE AGENT HAS REQUESTED THAT THE GRANTORS COMPLY WITH THE
REQUIREMENT OF SECTION 6(A), THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN
THE CASE OF A BANK OR PLEDGED ACCOUNT BANK THAT IS NOT THE ADMINISTRATIVE AGENT,
AN ACCOUNT CONTROL AGREEMENT AUTHENTICATED BY SUCH NEW BANK AND SUCH GRANTOR, OR
A SUPPLEMENT TO AN EXISTING ACCOUNT CONTROL AGREEMENT WITH SUCH THEN EXISTING
PLEDGED ACCOUNT BANK, COVERING SUCH NEW DEPOSIT ACCOUNT (AND, UPON THE RECEIPT
BY THE ADMINISTRATIVE AGENT OF SUCH ACCOUNT CONTROL AGREEMENT OR SUPPLEMENT,
SCHEDULE V HERETO SHALL BE AUTOMATICALLY AMENDED TO INCLUDE SUCH DEPOSIT
ACCOUNT).  DURING THE CONTINUATION OF ANY SPECIFIED DEFAULT, EACH GRANTOR AGREES
THAT IT WILL NOT TERMINATE ANY BANK AS A PLEDGED ACCOUNT BANK OR TERMINATE ANY
ACCOUNT COLLATERAL, EXCEPT THAT THE GRANTOR MAY TERMINATE A DEPOSIT ACCOUNT, AND
TERMINATE A BANK AS A PLEDGED ACCOUNT BANK WITH RESPECT TO SUCH DEPOSIT ACCOUNT,
IF IT GIVES THE ADMINISTRATIVE AGENT AT LEAST TEN (10) DAYS’ PRIOR WRITTEN
NOTICE OF SUCH TERMINATION (AND, UPON SUCH TERMINATION, SCHEDULE V HERETO SHALL
BE AUTOMATICALLY AMENDED TO DELETE SUCH PLEDGED ACCOUNT BANK AND DEPOSIT
ACCOUNT).


(E)   TO THE EXTENT SECTION 6(A) ABOVE IS APPLICABLE, IF DURING THE CONTINUATION
OF ANY SPECIFIED DEFAULT, A GRANTOR TERMINATES ANY DEPOSIT ACCOUNT COVERED BY AN
ACCOUNT CONTROL AGREEMENT OR ANY PLEDGED ACCOUNT BANK WITH RESPECT THERETO, SUCH
GRANTOR WILL IMMEDIATELY, IF THE ADMINISTRATIVE AGENT HAS REQUIRED THAT THE
GRANTORS COMPLY WITH THE PROVISIONS OF SECTIONS 6(A) AND (B), (I) TRANSFER ALL
FUNDS AND PROPERTY HELD IN SUCH TERMINATED DEPOSIT ACCOUNT TO ANOTHER DEPOSIT
ACCOUNT COVERED BY AN ACCOUNT CONTROL AGREEMENT MAINTAINED WITH A PLEDGED
ACCOUNT BANK OR TO THE COLLATERAL ACCOUNT AND (II) NOTIFY ALL OBLIGORS THAT WERE
MAKING PAYMENTS TO SUCH DEPOSIT ACCOUNT TO MAKE ALL FUTURE PAYMENTS TO ANOTHER
DEPOSIT ACCOUNT MAINTAINED WITH A PLEDGED ACCOUNT BANK COVERED BY AN ACCOUNT
CONTROL AGREEMENT OR TO THE COLLATERAL ACCOUNT, IN EACH CASE SO THAT THE
ADMINISTRATIVE AGENT SHALL HAVE A CONTINUOUSLY PERFECTED SECURITY INTEREST IN
SUCH ACCOUNT COLLATERAL, FUNDS AND PROPERTY.  EACH GRANTOR AGREES TO TERMINATE
ANY OR ALL ACCOUNT COLLATERAL AND ACCOUNT CONTROL AGREEMENTS UPON REQUEST BY THE
ADMINISTRATIVE AGENT.


--------------------------------------------------------------------------------



(F)    UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A SPECIFIED DEFAULT,
THE ADMINISTRATIVE AGENT SHALL HAVE SOLE RIGHT TO DIRECT THE DISPOSITION OF
FUNDS WITH RESPECT TO EACH OF THE COLLATERAL ACCOUNT, THE L/C COLLATERAL
ACCOUNT, AND, IF SECTION 6(A) SHALL BE APPLICABLE, THE DEPOSIT ACCOUNTS; AND IT
SHALL BE A TERM AND CONDITION OF EACH OF THE COLLATERAL ACCOUNT, THE L/C
COLLATERAL ACCOUNT, AND THE DEPOSIT ACCOUNTS (IN THE CASE OF DEPOSIT ACCOUNTS,
ONLY TO THE EXTENT SO DIRECTED BY THE ADMINISTRATIVE AGENT TO THE APPLICABLE
PLEDGED ACCOUNT BANK), NOTWITHSTANDING ANY TERM OR CONDITION TO THE CONTRARY IN
ANY OTHER AGREEMENT RELATING TO THE COLLATERAL ACCOUNT, THE L/C COLLATERAL
ACCOUNT OR THE DEPOSIT ACCOUNTS, AS THE CASE MAY BE, THAT NO AMOUNT (INCLUDING,
WITHOUT LIMITATION, INTEREST ON CASH EQUIVALENTS CREDITED THERETO) WILL BE PAID
OR RELEASED TO OR FOR THE ACCOUNT OF, OR WITHDRAWN BY OR FOR THE ACCOUNT OF, THE
BORROWER OR ANY OTHER PERSON FROM THE COLLATERAL ACCOUNT, THE L/C COLLATERAL
ACCOUNT OR THE DEPOSIT ACCOUNTS (ONLY TO THE EXTENT SO DIRECTED), AS THE CASE
MAY BE.


(G)   THE ADMINISTRATIVE AGENT MAY, AT ANY TIME AND WITHOUT NOTICE TO, OR
CONSENT FROM, THE GRANTOR, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING (I) TRANSFER, OR DIRECT THE TRANSFER OF, FUNDS FROM THE ACCOUNT
COLLATERAL TO SATISFY THE GRANTOR’S OBLIGATIONS UNDER THE LOAN DOCUMENTS AND
(II) TRANSFER, OR DIRECT THE TRANSFER OF, FUNDS FROM THE DEPOSIT ACCOUNTS TO THE
COLLATERAL ACCOUNT.


(H)   UPON THE REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME OR AS OTHERWISE
REQUIRED IN ORDER TO CASH COLLATERALIZE LETTERS OF CREDIT PURSUANT TO THE CREDIT
AGREEMENT, THE BORROWER SHALL IMMEDIATELY OPEN A LETTER OF CREDIT DEPOSIT
ACCOUNT (THE “L/C COLLATERAL ACCOUNT”) WITH BANK OF AMERICA, N.A. IN THE NAME OF
THE ADMINISTRATIVE AGENT AND UNDER THE SOLE CONTROL AND DOMINION OF THE
ADMINISTRATIVE AGREEMENT AND SUBJECT TO THIS AGREEMENT.

Section 7.               Investing of Amounts in the Collateral Account and the
L/C Collateral Account.  The Administrative Agent will, subject to the
provisions of Sections 6, 8 and 24, from time to time (a) invest amounts
received with respect to the Collateral Account and the L/C Collateral Account
in such Cash Equivalents credited to (A) the Collateral Account and the L/C
Collateral Account, respectively, as the Borrower may select and the
Administrative Agent may approve or (B) in the case of Cash Equivalents
consisting of Securities Collateral, a securities account in which the
Administrative Agent is the securities intermediary or a securities account
subject to a Securities Account Control Agreement, and (b) invest interest paid
on the Cash Equivalents referred to in clause (a) above, and reinvest other
proceeds of any such Cash Equivalents that may mature or be sold, in each case
in such Cash Equivalents credited in the same manner.  Interest and proceeds
that are not invested or reinvested in Cash Equivalents as provided above shall
be deposited and held in the relevant Collateral Account or L/C Collateral
Account.  In addition, the Administrative Agent shall have the right at any time
to exchange such Cash Equivalents for similar Cash Equivalents of smaller or
larger determinations, or for other Cash Equivalents, credited to the Collateral
Account or the L/C Collateral Account, as the case may be.

Section 8.               Release of Amounts.  So long as no Specified Default
shall have occurred and be continuing, the Administrative Agent will pay and
release, or direct the applicable Pledged Account Bank to pay and release, to
the Borrower or at its order or, at the


--------------------------------------------------------------------------------


request of the Borrower, to the Administrative Agent to be applied to the
Obligations of the Borrower under the Loan Documents, such amount, if any, as is
then on deposit in the Collateral Account and the L/C Collateral Account.

Section 9.               Maintaining Electronic Chattel Paper, Transferable
Records and Letter-of-Credit Rights and Giving Notice of Commercial Tort
Claims.  So long as any Loan or any other Obligation of any Loan Party under any
Loan Document shall remain unpaid, any Letter of Credit shall be outstanding,
any Secured Hedge Agreement shall be in effect or any Lender Party shall have
any Commitment, upon the occurrence and during the continuation of a Specified
Default, at the request of the Administrative Agent:


(A)   EACH GRANTOR WILL MAINTAIN ALL (I) ELECTRONIC CHATTEL PAPER SO THAT THE
ADMINISTRATIVE AGENT HAS CONTROL OF THE ELECTRONIC CHATTEL PAPER IN THE MANNER
SPECIFIED IN SECTION 9-105 OF THE UCC AND (II) ALL TRANSFERABLE RECORDS SO THAT
THE ADMINISTRATIVE AGENT HAS CONTROL OF THE TRANSFERABLE RECORDS IN THE MANNER
SPECIFIED IN SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT, AS IN EFFECT
IN THE JURISDICTION GOVERNING SUCH TRANSFERABLE RECORD (“UETA”);


(B)   EACH GRANTOR WILL MAINTAIN ALL LETTER-OF-CREDIT RIGHTS ASSIGNED TO THE
ADMINISTRATIVE AGENT, SO THAT THE ADMINISTRATIVE AGENT HAS CONTROL OF THE
LETTER-OF-CREDIT RIGHTS IN THE MANNER SPECIFIED IN SECTION 9-107 OF THE UCC; AND


(C)   EACH GRANTOR WILL PROMPTLY GIVE NOTICE TO THE ADMINISTRATIVE AGENT OF ANY
COMMERCIAL TORT CLAIM IN EXCESS OF $30,000,000 THAT ARISES IN THE FUTURE AND
WILL IMMEDIATELY EXECUTE OR OTHERWISE AUTHENTICATE A SUPPLEMENT TO THIS
AGREEMENT, AND OTHERWISE TAKE ALL NECESSARY ACTION, TO SUBJECT SUCH COMMERCIAL
TORT CLAIM TO THE FIRST PRIORITY SECURITY INTEREST CREATED UNDER THIS AGREEMENT.

Section 10.             Representations and Warranties.  Each Grantor represents
and warrants as follows:


(A)   SUCH GRANTOR’S EXACT LEGAL NAME, AS DEFINED IN SECTION 9-503(A) OF THE
UCC, IS CORRECTLY SET FORTH ON SCHEDULE I HERETO.  SUCH GRANTOR HAS ONLY THE
TRADE NAMES, LISTED ON SCHEDULE IV HERETO.  SUCH GRANTOR IS LOCATED (WITHIN THE
MEANING OF SECTION 9-307 OF THE UCC) IN THE JURISDICTION SET FORTH OPPOSITE SUCH
GRANTOR’S NAME ON SCHEDULE I HERETO AND HAS ITS CHIEF EXECUTIVE OFFICE AND THE
OFFICE IN WHICH IT MAINTAINS THE ORIGINAL COPIES OF EACH ASSIGNED AGREEMENT AND
RELATED CONTRACT TO WHICH SUCH GRANTOR IS A PARTY AND ALL ORIGINALS OF ALL
CHATTEL PAPER THAT EVIDENCE RECEIVABLES OF SUCH GRANTOR AT THE ADDRESS, IF NOT
ITS CHIEF EXECUTIVE OFFICE, SET FORTH ON SCHEDULE I HERETO.  THE INFORMATION SET
FORTH ON SCHEDULE I HERETO WITH RESPECT TO SUCH GRANTOR IS TRUE AND ACCURATE IN
ALL RESPECTS.  FOR EACH GRANTOR, SUCH GRANTOR HAS NOT SINCE MARCH 31, 2004
CHANGED ITS NAME, LOCATION, CHIEF EXECUTIVE OFFICE, PLACE WHERE IT MAINTAINS ITS
AGREEMENTS, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION OR ORGANIZATIONAL
AND, IF APPLICABLE, TAX IDENTIFICATION NUMBER FROM THOSE SET FORTH ON SCHEDULE I
HERETO EXCEPT AS DISCLOSED ON SCHEDULE III HERETO.


(B)   SUBSTANTIALLY ALL EQUIPMENT AND INVENTORY OF SUCH GRANTOR IS LOCATED AT
THE LOCATIONS LISTED ON SCHEDULE 5.08(C) TO THE CREDIT AGREEMENT OR SCHEDULE VI
HERETO (OTHER


--------------------------------------------------------------------------------



THAN INVENTORY SOLD IN THE ORDINARY COURSE OF BUSINESS AND EQUIPMENT LOCATED
OFFSITE IN THE ORDINARY COURSE OF BUSINESS AND EQUIPMENT OR INVENTORY HAVING A
VALUE, IN EACH CASE, OF $10,000 OR LESS AT ANY ONE LOCATION).  ALL SECURITY
COLLATERAL CONSISTING OF CERTIFICATED SECURITIES AND INSTRUMENTS HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT.  COPIES OF EACH ASSIGNED AGREEMENT HAVE
BEEN DELIVERED TO THE ADMINISTRATIVE AGENT.  NONE OF THE RECEIVABLES OR
AGREEMENT COLLATERAL IS EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT THAT
HAS NOT BEEN DELIVERED TO THE ADMINISTRATIVE AGENT.


(C)   SUCH GRANTOR IS THE LEGAL AND BENEFICIAL OWNER OF THE COLLATERAL OF SUCH
GRANTOR FREE AND CLEAR OF ANY LIEN, CLAIM, OPTION OR RIGHT OF OTHERS, EXCEPT FOR
PERMITTED LIENS.  NO EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR
IN EFFECT COVERING ALL OR ANY PART OF SUCH COLLATERAL OR LISTING SUCH GRANTOR OR
ANY TRADE NAME OF SUCH GRANTOR AS DEBTOR IS ON FILE IN ANY RECORDING OFFICE,
EXCEPT SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE ADMINISTRATIVE AGENT RELATING
TO THE LOAN DOCUMENTS OR AS OTHERWISE PERMITTED UNDER THE CREDIT AGREEMENT.


(D)   SUCH GRANTOR HAS EXCLUSIVE POSSESSION AND CONTROL OF SUBSTANTIALLY ALL OF
THE EQUIPMENT AND INVENTORY (OTHER THAN EQUIPMENT AND INVENTORY LOCATED ON
PROPERTY OWNED BY ANY GOVERNMENTAL PARTY AND OPERATED BY SUCH GRANTOR) STORED AT
ANY LEASED PREMISES OR WAREHOUSE.  IN THE CASE OF EQUIPMENT AND INVENTORY
LOCATED ON LEASED PREMISES OR IN WAREHOUSES, NO LESSOR OR WAREHOUSEMAN OF ANY
PREMISES OR WAREHOUSE UPON OR IN WHICH SUCH EQUIPMENT OR INVENTORY IS LOCATED
HAS (I) RECEIVED NOTIFICATION OF ANY SECURED PARTY’S INTEREST (OTHER THAN THE
SECURITY INTEREST GRANTED HEREUNDER) IN SUCH GRANTOR’S EQUIPMENT OR INVENTORY OR
(II) ANY LIEN (OTHER THAN A PERMITTED LIEN), CLAIM OR CHARGE (BASED ON CONTRACT,
STATUTE OR OTHERWISE) ON SUCH EQUIPMENT AND INVENTORY.


(E)   THE PLEDGED EQUITY PLEDGED BY SUCH GRANTOR HEREUNDER HAS BEEN DULY
AUTHORIZED AND VALIDLY ISSUED AND IS FULLY PAID AND NON-ASSESSABLE.  WITH
RESPECT TO THE PLEDGED EQUITY THAT IS AN UNCERTIFICATED SECURITY, SUCH GRANTOR
HAS CAUSED THE ISSUER THEREOF EITHER (I) TO REGISTER THE ADMINISTRATIVE AGENT AS
THE REGISTERED OWNER OF SUCH SECURITY OR (II) TO AGREE IN AN AUTHENTICATED
RECORD WITH SUCH GRANTOR AND THE ADMINISTRATIVE AGENT THAT SUCH ISSUER WILL
COMPLY WITH INSTRUCTIONS WITH RESPECT TO SUCH SECURITY ORIGINATED BY THE
ADMINISTRATIVE AGENT WITHOUT FURTHER CONSENT OF SUCH GRANTOR.  IF SUCH GRANTOR
IS AN ISSUER OF PLEDGED EQUITY, SUCH GRANTOR CONFIRMS THAT IT HAS RECEIVED
NOTICE OF SUCH SECURITY INTEREST.  THE PLEDGED DEBT PLEDGED BY SUCH GRANTOR
HEREUNDER (I) TO THE EXTENT REPRESENTING INTERCOMPANY INDEBTEDNESS, IS THE
LEGAL, VALID AND BINDING OBLIGATION OF THE ISSUERS THEREOF AND (II) TO THE
EXTENT REPRESENTING INTERCOMPANY INDEBTEDNESS, IS EVIDENCED BY ONE OR MORE
PROMISSORY NOTES (WHICH NOTES HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT).


(F)    THE INITIAL PLEDGED EQUITY PLEDGED BY SUCH GRANTOR CONSTITUTES THE
PERCENTAGE OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE ISSUERS THEREOF
INDICATED ON SCHEDULE II HERETO.  THE INITIAL PLEDGED DEBT CONSTITUTES ALL OF
THE OUTSTANDING PLEDGED DEBT OWED TO SUCH GRANTOR BY THE ISSUERS THEREOF AND IS
OUTSTANDING IN THE PRINCIPAL AMOUNT INDICATED ON SCHEDULE II HERETO.


(G)   SUCH GRANTOR HAS NO DEPOSIT ACCOUNTS, OTHER THAN AS LISTED ON SCHEDULE V.


--------------------------------------------------------------------------------



(H)   NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR
FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD
PARTY IS REQUIRED FOR (I) THE GRANT BY SUCH GRANTOR OF THE SECURITY INTEREST
GRANTED HEREUNDER OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT BY SUCH GRANTOR, (II) THE PERFECTION OR MAINTENANCE OF THE SECURITY
INTEREST CREATED HEREUNDER (INCLUDING THE FIRST PRIORITY NATURE OF SUCH SECURITY
INTEREST), EXCEPT FOR THE FILING OF FINANCING AND CONTINUATION STATEMENTS UNDER
THE UCC, WHICH FINANCING STATEMENTS HAVE BEEN DULY FILED OR WILL BE DULY FILED
IMMEDIATELY AFTER THE RESTATEMENT CLOSING DATE, THE RECORDATION OF THE
INTELLECTUAL PROPERTY SECURITY AGREEMENTS REFERRED TO IN SECTION 15(F) WITH THE
U.S. PATENT AND TRADEMARK OFFICE AND THE U.S. COPYRIGHT OFFICE, WHICH AGREEMENTS
HAVE BEEN DULY RECORDED OR WILL BE DULY RECORDED IMMEDIATELY AFTER THE
RESTATEMENT CLOSING DATE OR (III) THE EXERCISE BY THE ADMINISTRATIVE AGENT OF
ITS VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS AGREEMENT OR THE REMEDIES IN
RESPECT OF THE COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT AS MAY BE REQUIRED
IN CONNECTION WITH THE DISPOSITION OF ANY PORTION OF THE SECURITY COLLATERAL BY
LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES GENERALLY AND THE TAKING OF
THE ACTIONS DESCRIBED IN SECTION 4(D) WITH RESPECT TO ASSIGNABLE GOVERNMENT
CONTRACT CLAIMS; PROVIDED HOWEVER, THAT THE ACTIONS DESCRIBED IN SECTIONS 5, 6
AND 9 WITH RESPECT TO SECURITY COLLATERAL, ACCOUNT COLLATERAL, ELECTRONIC
CHATTEL PAPER, TRANSFERABLE RECORDS, LETTER-OF-CREDIT RIGHTS AND COMMERCIAL TORT
CLAIMS RESPECTIVELY, SHALL BE REQUIRED TO THE EXTENT SET FORTH IN SUCH SECTIONS
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A SPECIFIED DEFAULT.


(I)    AS TO ITSELF AND ITS INTELLECTUAL PROPERTY COLLATERAL:

(I)            TO THE KNOWLEDGE OF SUCH GRANTOR, THE OPERATION OF SUCH GRANTOR’S
BUSINESS AS CURRENTLY CONDUCTED OR AS CONTEMPLATED TO BE CONDUCTED AND THE USE
OF THE INTELLECTUAL PROPERTY COLLATERAL IN CONNECTION THEREWITH DO NOT CONFLICT
WITH, INFRINGE, MISAPPROPRIATE, DILUTE, MISUSE OR OTHERWISE VIOLATE, IN EACH
CASE, IN ANY MATERIAL RESPECT, THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY; PROVIDED, THAT A GOVERNMENTAL PARTY MAY AUTHORIZE OR MAY HAVE AUTHORIZED
THE USE OF INTELLECTUAL PROPERTY BY ANY PERSON (INCLUDING ANY GRANTOR) OF A
THIRD PARTY (INCLUDING ANY GRANTOR WITH RESPECT TO ITS INTELLECTUAL PROPERTY
COLLATERAL) (SUCH AUTHORIZATIONS, “GOVERNMENTAL IP AUTHORIZATIONS”).

(II)           EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, SUCH GRANTOR IS THE OWNER OF ALL RIGHT, TITLE AND
INTEREST IN AND TO THE INTELLECTUAL PROPERTY COLLATERAL (FOR THE AVOIDANCE OF
DOUBT, OTHER THAN INTELLECTUAL PROPERTY LICENSED UNDER THE IP AGREEMENTS) USED
IN THE OPERATION OF ITS BUSINESS AND IS ENTITLED TO USE ALL INTELLECTUAL
PROPERTY COLLATERAL SUBJECT ONLY TO THE TERMS OF THE IP AGREEMENTS AND
GOVERNMENTAL IP AUTHORIZATIONS.

(III)          AS SUPPLEMENTED PURSUANT TO SECTION 15(G), THE INTELLECTUAL
PROPERTY COLLATERAL SET FORTH ON PART I OF SCHEDULE IV HERETO INCLUDES A TRUE
AND COMPLETE LIST OF ALL OF THE UNITED STATES PATENTS, PATENT APPLICATIONS,
MATERIAL DOMAIN NAMES, TRADEMARK REGISTRATIONS AND APPLICATIONS, COPYRIGHT
REGISTRATIONS AND APPLICATIONS AND MATERIAL IP AGREEMENTS OWNED BY SUCH GRANTOR.


--------------------------------------------------------------------------------


(IV)          ALL MATERIAL INTELLECTUAL PROPERTY COLLATERAL USED IN THE
OPERATION OF ITS BUSINESS IS SUBSISTING AND HAS NOT BEEN ADJUDGED INVALID OR
UNENFORCEABLE IN WHOLE OR PART, AND TO THE BEST OF SUCH GRANTOR’S KNOWLEDGE, IS
VALID AND ENFORCEABLE.  TO THE KNOWLEDGE OF SUCH GRANTOR, THERE ARE NO USES OF
ANY ITEM OF MATERIAL INTELLECTUAL PROPERTY COLLATERAL USED IN THE OPERATION OF
ITS BUSINESS THAT COULD BE EXPECTED TO LEAD TO SUCH ITEM BECOMING INVALID OR
UNENFORCEABLE.

(V)           EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, SUCH GRANTOR HAS (A) MADE OR PERFORMED ALL FILINGS, RECORDINGS
AND OTHER ACTS AND HAS PAID ALL REQUIRED FEES AND TAXES TO MAINTAIN AND PROTECT
ITS INTEREST IN EACH AND EVERY ITEM OF INTELLECTUAL PROPERTY COLLATERAL USED IN
THE OPERATION OF ITS BUSINESS IN FULL FORCE WHERE SUCH INTELLECTUAL PROPERTY
COLLATERAL SHOULD BE REGISTERED AND TO PROTECT AND MAINTAIN ITS INTEREST THEREIN
INCLUDING, WITHOUT LIMITATION, RECORDATIONS OF ANY OF ITS INTERESTS IN THE
PATENTS AND TRADEMARKS WITH THE U.S. PATENT AND TRADEMARK OFFICE AND RECORDATION
OF ANY OF ITS INTERESTS IN THE COPYRIGHTS WITH THE U.S. COPYRIGHT OFFICE, EXCEPT
WITH RESPECT TO EXCLUDED PATENTS (AS DEFINED IN SECTION 15) TO THE EXTENT
PROVIDED IN SECTION 15, AND (B) USED ALL REQUIRED STATUTORY NOTICES IN
CONNECTION WITH ITS USE OF EACH PATENT, TRADEMARK AND COPYRIGHT IN THE
INTELLECTUAL PROPERTY COLLATERAL.

(VI)          NO CLAIM, ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING
HAS BEEN ASSERTED OR IS PENDING OR, TO SUCH GRANTOR’S KNOWLEDGE, THREATENED
AGAINST SUCH GRANTOR (I) BASED UPON OR CHALLENGING OR SEEKING TO DENY OR
RESTRICT THE GRANTOR’S RIGHTS IN OR USE OF ANY OF THE INTELLECTUAL PROPERTY
COLLATERAL USED IN THE OPERATION OF ITS BUSINESS, (II) ALLEGING THAT THE
GRANTOR’S RIGHTS IN OR USE OF SUCH INTELLECTUAL PROPERTY COLLATERAL OR THAT ANY
SERVICES PROVIDED BY, PROCESSES USED BY, OR PRODUCTS MANUFACTURED OR SOLD BY,
SUCH GRANTOR INFRINGE, MISAPPROPRIATE, DILUTE, MISUSE OR OTHERWISE VIOLATE ANY
PATENT, TRADEMARK, COPYRIGHT OR ANY OTHER PROPRIETARY RIGHT OF ANY THIRD PARTY,
OR (III) ALLEGING THAT SUCH INTELLECTUAL PROPERTY COLLATERAL IS BEING LICENSED
OR SUBLICENSED IN VIOLATION OR CONTRAVENTION OF THE TERMS OF ANY LICENSE OR
OTHER AGREEMENT, THAT, IN ANY SUCH CASE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
TO SUCH GRANTOR’S KNOWLEDGE, NO PERSON IS ENGAGING IN ANY ACTIVITY THAT
INFRINGES, MISAPPROPRIATES, DILUTES, MISUSES OR OTHERWISE VIOLATES ANY MATERIAL
INTELLECTUAL PROPERTY COLLATERAL USED IN THE OPERATION OF ITS BUSINESS OR THE
GRANTOR’S RIGHTS IN OR USE THEREOF.  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, SUCH GRANTOR HAS NOT GRANTED ANY
RELEASE, COVENANT NOT TO SUE OR NONASSERTION ASSURANCE, TO ANY PERSON WITH
RESPECT TO ANY PART OF THE INTELLECTUAL PROPERTY COLLATERAL.  THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS WILL NOT RESULT IN
THE TERMINATION OR IMPAIRMENT OF ANY OF THE INTELLECTUAL PROPERTY COLLATERAL
USED IN THE OPERATION OF ITS BUSINESS.

(VII)         EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, WITH RESPECT TO EACH IP AGREEMENT:  (A) SUCH IP AGREEMENT IS
VALID AND BINDING AND IN FULL FORCE AND EFFECT AND REPRESENTS THE ENTIRE
AGREEMENT BETWEEN THE RESPECTIVE PARTIES THERETO WITH RESPECT TO THE SUBJECT
MATTER THEREOF;


--------------------------------------------------------------------------------


(B) SUCH IP AGREEMENT WILL NOT CEASE TO BE VALID AND BINDING AND IN FULL FORCE
AND EFFECT ON TERMS IDENTICAL TO THOSE CURRENTLY IN EFFECT AS A RESULT OF THE
RIGHTS AND INTEREST GRANTED HEREIN, NOR WILL THE GRANT OF SUCH RIGHTS AND
INTEREST CONSTITUTE A BREACH OR DEFAULT UNDER SUCH IP AGREEMENT OR OTHERWISE
GIVE ANY PARTY THERETO A RIGHT TO TERMINATE SUCH IP AGREEMENT; (C) SUCH GRANTOR
HAS NOT RECEIVED ANY NOTICE OF TERMINATION OR CANCELLATION UNDER SUCH IP
AGREEMENT; (D) SUCH GRANTOR HAS NOT RECEIVED ANY NOTICE OF A BREACH OR DEFAULT
UNDER SUCH IP AGREEMENT, WHICH BREACH OR DEFAULT HAS NOT BEEN CURED; AND (E)
NEITHER SUCH GRANTOR NOR, TO THE KNOWLEDGE OF SUCH GRANTOR, ANY OTHER PARTY TO
SUCH IP AGREEMENT IS IN BREACH OR DEFAULT THEREOF IN ANY MATERIAL RESPECT, AND
NO EVENT (WITH RESPECT TO ANY EVENT WITHIN THE CONTROL OF ANY OTHER PARTY TO
SUCH IP AGREEMENT, TO THE KNOWLEDGE OF SUCH GRANTOR) HAS OCCURRED THAT, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A BREACH OR DEFAULT OR
PERMIT TERMINATION, MODIFICATION OR ACCELERATION UNDER SUCH IP AGREEMENT.

(VIII)        EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, (A) NONE OF THE TRADE SECRETS OF SUCH GRANTOR HAS BEEN USED,
DIVULGED, DISCLOSED OR APPROPRIATED TO THE DETRIMENT OF SUCH GRANTOR FOR THE
BENEFIT OF ANY OTHER PERSON OTHER THAN SUCH GRANTOR; (B) NO EMPLOYEE,
INDEPENDENT CONTRACTOR OR AGENT OF SUCH GRANTOR HAS MISAPPROPRIATED ANY TRADE
SECRETS OF ANY OTHER PERSON IN THE COURSE OF THE PERFORMANCE OF HIS OR HER
DUTIES AS AN EMPLOYEE, INDEPENDENT CONTRACTOR OR AGENT OF SUCH GRANTOR; AND (C)
NO EMPLOYEE, INDEPENDENT CONTRACTOR OR AGENT OF SUCH GRANTOR IS IN DEFAULT OR
BREACH OF ANY TERM OF ANY EMPLOYMENT AGREEMENT, NON-DISCLOSURE AGREEMENT,
ASSIGNMENT OF INVENTIONS AGREEMENT OR SIMILAR AGREEMENT OR CONTRACT RELATING IN
ANY WAY TO THE PROTECTION, OWNERSHIP, DEVELOPMENT, USE OR TRANSFER OF SUCH
GRANTOR’S MATERIAL INTELLECTUAL PROPERTY COLLATERAL.

(IX)           EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, NO GRANTOR OR INTELLECTUAL PROPERTY COLLATERAL IS SUBJECT TO ANY
OUTSTANDING CONSENT, SETTLEMENT, DECREE, ORDER, INJUNCTION, JUDGMENT OR RULING
RESTRICTING THE USE OF ANY INTELLECTUAL PROPERTY COLLATERAL OR THAT WOULD IMPAIR
THE VALIDITY OR ENFORCEABILITY OF SUCH INTELLECTUAL PROPERTY COLLATERAL.

(X)            SCHEDULE VIII HERETO SETS FORTH THE MATERIAL INTELLECTUAL
PROPERTY COLLATERAL OF EACH GRANTOR (THE “AFFECTED IP COLLATERAL”) WITH RESPECT
TO WHICH, (I) LIENS THEREON ARE OUTSTANDING ON THE RESTATEMENT CLOSING DATE
OTHER THAN PURSUANT TO THE SECURITY DOCUMENTS (THE “EXISTING IP LIENS”) AND (II)
ANY GAPS OR FLAWS IN TITLE EXIST ON THE RESTATEMENT CLOSING DATE.   WITH RESPECT
TO THE EXISTING IP LIENS, (A) ALL OBLIGATIONS SECURED THEREBY HAVE BEEN
SATISFIED IN FULL, OR (B) THE EXERCISE OF REMEDIES (INCLUDING FORECLOSURE) WITH
RESPECT TO ANY AFFECTED IP COLLATERAL AS A RESULT THEREOF, INDIVIDUALLY OR IN
THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  ANY GAPS OR FLAWS IN TITLE WITH RESPECT TO ANY AFFECTED IP COLLATERAL,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


--------------------------------------------------------------------------------



(J)    EACH GOVERNMENT CONTRACT TO WHICH SECTION 4(C) APPLIES HAS BEEN PROPERLY
APPROVED AND EXECUTED BY THE GRANTOR PARTY THERETO AND, TO THE KNOWLEDGE OF SUCH
GRANTOR, THE APPLICABLE GOVERNMENTAL PARTY.


(K)   UPON THE ADMINISTRATIVE AGENT TAKING THE ACTIONS DESCRIBED IN SECTION
4(D)(I) AND, TO THE EXTENT REQUIRED BY SUBPART 32.805(C) AND (D) OF THE
ASSIGNMENT OF CLAIMS REGULATIONS, ACKNOWLEDGED BY THE APPROPRIATE CONTRACTING
OFFICER, THE ASSIGNMENT OF GOVERNMENT CONTRACT CLAIMS WITH RESPECT TO EACH
ASSIGNABLE GOVERNMENT CONTRACT CLAIMS SHALL CONSTITUTE AN EFFECTIVE AND VALID
ASSIGNMENT OF SUCH ASSIGNABLE GOVERNMENT CONTRACT CLAIMS TO THE EXTENT THAT AN
ASSIGNMENT OF A GOVERNMENT CLAIMS IS GOVERNED BY THE ASSIGNMENT OF CLAIMS ACT
AND THE ASSIGNMENT OF CLAIMS REGULATIONS, AND NO OTHER ACTION IS REQUIRED IN
ORDER TO CREATE AN EFFECTIVE AND VALID ASSIGNMENT OF SUCH ASSIGNABLE GOVERNMENT
CONTRACT CLAIMS.  THEREUPON, THE ADMINISTRATIVE AGENT MAY EXERCISE ITS RIGHTS AS
SET FORTH IN SECTION 6(B).

;provided however, that for purposes of the representations and warranties
hereunder, (i) each Schedule referred to in this Section 10 shall be amended in
accordance with Section 6.02(i)(B) of the Credit Agreement, and (ii) any
representation and warranty contained in this Section 10 to the extent made with
specific reference to a specific Schedule shall be deemed true and correct in
all material respects if such representation and warranty would have been true
and correct in all material respects (A) as of the Restatement Closing Date, or
(B) with respect to any period immediately following the date on which Schedules
are required to be amended pursuant to Section 6.02(i)(B) of the Credit
Agreement, as of the date required to be amended, regardless of whether actually
amended, until the next date required to be so amended, in each case, solely to
the extent any such representation and warranty specifically refers to a
Schedule; provided, further, that if a Specified Default shall have occurred and
be continuing, the Administrative Agent may require such Schedules to be updated
and amended at any time and from time to time.

Section 11.             Further Assurances.  (a)  Each Grantor agrees that from
time to time, at the expense of such Grantor, such Grantor will promptly execute
and deliver, or otherwise authenticate, all further instruments and documents,
and take all further action that may be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect and protect any pledge
or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral of such Grantor. 
Without limiting the generality of the foregoing, each Grantor will promptly,
with respect to Collateral of such Grantor, subject to the proviso hereof: (i)
mark conspicuously each document included in Inventory, each chattel paper
included in Receivables, each Related Contract, each Assigned Agreement and, at
the request of the Administrative Agent, each of its records pertaining to such
Collateral with a legend, in form and substance satisfactory to the
Administrative Agent, indicating that such document, chattel paper, Related
Contract, Assigned Agreement or Collateral is subject to the security interest
granted hereby; (ii) if any such Collateral shall be evidenced by a promissory
note or other instrument or chattel paper, deliver and pledge to the
Administrative Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to the Agent Administrative Agent;
(iii) execute or authenticate and file such financing or continuation
statements, or amendments thereto, and such other instruments or


--------------------------------------------------------------------------------


notices, as may be necessary or desirable, or as the Agent Administrative Agent
may reasonably request, in order to perfect and preserve the security interest
granted or purported to be granted by such Grantor hereunder; (iv) subject to
Section 4(d), deliver, file and record any statement, notice, assignment,
instrument, document, agreement or other paper or take any other action, as may
be necessary or desirable, or as the Administrative Agent may request, in order
to create, preserve, perfect, confirm or validate the security interest granted
hereunder in Assignable Government Contract Claims and exercise any right in
respect thereof; (v) deliver and pledge to the Administrative Agent for benefit
of the Secured Parties certificates representing Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank; (vi) in accordance with Section 6(a), take all action
necessary to ensure that the Administrative Agent has control of Collateral
consisting of deposit accounts, (vii) take all action necessary to ensure that
the Administrative Agent has control of collateral consisting of electronic
chattel paper, investment property, letter-of-credit rights and transferable
records as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and in
Section 16 of UETA; (viii) cause the Administrative Agent to be the beneficiary
under all letters of credit that constitute Collateral, with the exclusive right
to make all draws under such letters of credit, and with all rights of a
transferee under Section 5-114(e) of the UCC; and (ix) deliver to the
Administrative Agent evidence that all other action that the Administrative
Agent may deem reasonably necessary or desirable to perfect and protect the
security interest created by such Grantor under this Agreement has been taken;
provided that clauses (i), (vi),  (vii) and (viii) shall only apply upon the
occurrence and during the continuation of a Specified Default and clause (ii)
shall apply only upon (except with respect to obligations owing from any
Subsidiary or Joint Venture) the occurrence and during the continuation of a
Specified Default.  From time to time upon request by the Administrative Agent,
each Grantor will, at such Grantor’s expense, cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, an opinion of
counsel, from outside counsel reasonably satisfactory to the Administrative
Agent, as to such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request.


(B)   EACH GRANTOR HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO FILE ONE OR
MORE FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, INCLUDING,
WITHOUT LIMITATION, ONE OR MORE FINANCING STATEMENTS INDICATING THAT SUCH
FINANCING STATEMENTS COVER ALL ASSETS OR ALL PERSONAL PROPERTY (OR WORDS OF
SIMILAR EFFECT) OF SUCH GRANTOR, IN EACH CASE WITHOUT THE SIGNATURE OF SUCH
GRANTOR, AND REGARDLESS OF WHETHER ANY PARTICULAR ASSET DESCRIBED IN SUCH
FINANCING STATEMENTS FALLS WITHIN THE SCOPE OF THE UCC OR THE GRANTING CLAUSE OF
THIS AGREEMENT.  A PHOTOCOPY OR OTHER REPRODUCTION OF THIS AGREEMENT OR ANY
FINANCING STATEMENT COVERING THE COLLATERAL OR ANY PART THEREOF SHALL BE
SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY LAW.  EACH GRANTOR
RATIFIES ITS AUTHORIZATION FOR THE ADMINISTRATIVE AGENT TO HAVE FILED SUCH
FINANCING STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS FILED PRIOR TO THE
DATE HEREOF.


(C)   EACH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT FROM TIME TO TIME
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL OF
SUCH GRANTOR AND SUCH OTHER REPORTS IN CONNECTION WITH SUCH COLLATERAL AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.

Section 12.    As to Equipment and Inventory.  (a)  Each Grantor will keep the
Equipment and Inventory of such Grantor (other than Inventory sold in the
ordinary course of


--------------------------------------------------------------------------------


business and Equipment located offsite in the ordinary course of business and
Equipment or Inventory having a value, in each case, of $10,000 or less at any
one location) at the places therefor specified on Schedule 5.08 to the Credit
Agreement or Schedule VI hereto or, upon written notice to the Administrative
Agent, at such other places designated by the Grantor in such notice.  Upon the
giving of such notice, such new locations will be automatically added to
Schedule VI hereto.


(B)   EACH GRANTOR WILL PROMPTLY FURNISH TO THE ADMINISTRATIVE AGENT A STATEMENT
RESPECTING ANY LOSS OR DAMAGE EXCEEDING $10,000,000 TO ANY OF THE EQUIPMENT OR
INVENTORY OF SUCH GRANTOR.

Section 13.    Insurance.  (a)  Each Grantor will, at its own expense, maintain
insurance with respect to the Equipment and Inventory of such Grantor in such
amounts, against such risks, in such form and with such insurers, as shall be
reasonably satisfactory to the Administrative Agent from time to time.  Each
policy of each Grantor for liability insurance shall provide for all losses to
be paid on behalf of the Administrative Agent and such Grantor as their
interests may appear.  All losses with respect to property damage insurance
shall be paid to (x) the Administrative Agent at any time that a Specified
Default shall have occurred and be continuing or if a Material Adverse Effect
shall have occurred, such amounts shall be held and applied in accordance with
subsection (c) of this Section 13, and (y) otherwise to the Borrower or
applicable Grantor.  Each such policy shall in addition (i) name the Borrower or
the applicable Grantor and the Administrative Agent as insured parties
thereunder (without any representation or warranty by or obligation upon the
Administrative Agent) as their interests may appear, (ii) contain the agreement
by the insurer that any loss payable thereunder shall be payable to the
Administrative Agent notwithstanding any action, inaction or breach of
representation or warranty by such Grantor, (iii) provide that there shall be no
recourse against the Administrative Agent for payment of premiums or other
amounts with respect thereto and (iv) provide for prior written notice of
cancellation or of lapse shall be given to the Administrative Agent by the
insurer to the extent provided in Section 6.07 of the Credit Agreement.  Each
Grantor will, if so requested by the Administrative Agent, deliver to the
Administrative Agent original or duplicate policies of such insurance and, as
often as the Administrative Agent may reasonably request, a report of a
reputable insurance broker with respect to such insurance.


(B)   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, REIMBURSEMENT UNDER
ANY LIABILITY INSURANCE MAINTAINED BY ANY GRANTOR PURSUANT TO THIS SECTION 13
MAY BE PAID DIRECTLY TO THE PERSON BRINGING A CLAIM AGAINST SUCH GRANTOR OR TO
THE FIRM OR PERSON PROVIDING DEFENSE AGAINST SUCH CLAIM.  IN CASE OF ANY LOSS
INVOLVING DAMAGE TO EQUIPMENT OR INVENTORY WHEN SUBSECTION (C) OF THIS SECTION
13 IS NOT APPLICABLE, THE APPLICABLE GRANTOR WILL MAKE OR CAUSE TO BE MADE THE
NECESSARY REPAIRS TO OR REPLACEMENTS OF SUCH EQUIPMENT OR INVENTORY OR OTHER
PURCHASES IN ACCORDANCE WITH SECTION 2.05(B)(I) OF THE CREDIT AGREEMENT, AND ANY
PROCEEDS OF INSURANCE PROPERLY RECEIVED BY OR RELEASED TO SUCH GRANTOR SHALL BE
USED BY SUCH GRANTOR, EXCEPT AS OTHERWISE REQUIRED HEREUNDER OR BY THE CREDIT
AGREEMENT, TO PAY OR AS REIMBURSEMENT FOR THE COSTS OF SUCH REPAIRS OR
REPLACEMENTS.


(C)   SO LONG AS NO SPECIFIED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
INSURANCE PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY
LOSS, DAMAGE OR DESTRUCTION OF ANY INVENTORY OR EQUIPMENT WILL BE RELEASED BY
THE ADMINISTRATIVE AGENT TO THE


--------------------------------------------------------------------------------



BORROWER OR THE APPLICABLE GRANTOR TO BE APPLIED IN ACCORDANCE WITH SECTION
2.05(B)(I) OF THE CREDIT AGREEMENT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY SPECIFIED DEFAULT, ALL INSURANCE PAYMENTS IN RESPECT OF SUCH
EQUIPMENT OR INVENTORY SHALL BE PAID TO THE ADMINISTRATIVE AGENT AND SHALL, IN
THE ADMINISTRATIVE AGENT’S SOLE DISCRETION, (I) BE RELEASED TO THE BORROWER OR
THE APPLICABLE GRANTOR TO BE APPLIED AS SET FORTH IN THE FIRST SENTENCE OF THIS
SUBSECTION (C) OR (II) BE HELD AS ADDITIONAL COLLATERAL HEREUNDER OR APPLIED AS
SPECIFIED IN SECTION 24(B).

Section 14.    Post-Closing Changes; Bailees; Collections on Assigned
Agreements, Receivables and Related Contracts.  (a)  No Grantor will change its
name, type of organization, jurisdiction of organization, organizational
identification number or location from those set forth in Section 10(a) of this
Agreement without first giving at least ten (10) days’ prior written notice to
the Administrative Agent and taking all action required by the Administrative
Agent for the purpose of perfecting or protecting the security interest granted
by this Agreement.  No Grantor will change the location of the Equipment and
Inventory or the place where it keeps the originals of the Assigned Agreements
and Related Contracts to which such Grantor is a party and all originals of all
chattel paper that evidence Receivables of such Grantor from the locations
therefor specified in Sections 10(a) and 10(b) without first giving the
Administrative Agent thirty (30) days’ prior written notice of such change. 
Except in connection with transactions permitted under Sections 7.04(a) and (b)
of the Credit Agreement in favor of a Grantor, no Grantor will become bound by a
security agreement with respect to the Collateral authenticated by another
Person (determined as provided in Section 9-203(d) of the UCC) without giving
the Administrative Agent thirty (30) days’ prior written notice thereof and
taking all action required by the Administrative Agent to ensure that the
perfection and first priority nature of the Administrative Agent’s security
interest in the Collateral will be maintained.  Each Grantor will hold and
preserve its records relating to the Collateral, including, without limitation,
the Assigned Agreements and Related Contracts, and will permit representatives
of the Administrative Agent at any time during normal business hours to inspect
and make abstracts from such records and other documents in accordance with
Section 6.10 of the Credit Agreement.  If any Grantor does not have an
organizational identification number and later obtains one, it will forthwith
notify the Administrative Agent of such organizational identification number.


(B)   IF A SPECIFIED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND IF ANY
COLLATERAL OF ANY GRANTOR IS AT ANY TIME IN THE POSSESSION OR CONTROL OF A
WAREHOUSEMAN, BAILEE OR AGENT, AND THE ADMINISTRATIVE AGENT SO REQUESTS SUCH
GRANTOR WILL (I) NOTIFY SUCH WAREHOUSEMAN, BAILEE OR AGENT OF THE SECURITY
INTEREST CREATED HEREUNDER, (II) INSTRUCT SUCH WAREHOUSEMAN, BAILEE OR AGENT TO
HOLD ALL SUCH COLLATERAL SOLELY FOR THE ADMINISTRATIVE AGENT’S ACCOUNT SUBJECT
ONLY TO THE ADMINISTRATIVE AGENT’S INSTRUCTIONS, (III) USE COMMERCIALLY
REASONABLE EFFORTS, TO CAUSE SUCH WAREHOUSEMAN, BAILEE OR AGENT TO AUTHENTICATE
A RECORD ACKNOWLEDGING THAT IT HOLDS POSSESSION OF SUCH COLLATERAL FOR THE
ADMINISTRATIVE AGENT’S BENEFIT AND SHALL ACT SOLELY ON THE INSTRUCTIONS OF THE
ADMINISTRATIVE AGENT WITHOUT THE FURTHER CONSENT OF THE GRANTOR OR ANY OTHER
PERSON, AND (IV) MAKE SUCH AUTHENTICATED RECORD AVAILABLE TO THE ADMINISTRATIVE
AGENT.


(C)   EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION (C), EACH GRANTOR WILL
CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME DUE SUCH
GRANTOR UNDER THE ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS.  IN
CONNECTION WITH SUCH COLLECTIONS,


--------------------------------------------------------------------------------



SUCH GRANTOR MAY TAKE (AND, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A
SPECIFIED DEFAULT AT THE ADMINISTRATIVE AGENT’S DIRECTION, WILL TAKE) SUCH
ACTION AS SUCH GRANTOR OR THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR
ADVISABLE TO ENFORCE COLLECTION OF THE ASSIGNED AGREEMENTS, RECEIVABLES AND
RELATED CONTRACTS; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL HAVE
THE RIGHT AT ANY TIME, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A
SPECIFIED DEFAULT AND WRITTEN NOTICE TO SUCH GRANTOR OF ITS INTENTION TO DO SO,
TO NOTIFY THE OBLIGORS UNDER ANY ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED
CONTRACTS OF THE ASSIGNMENT OF SUCH ASSIGNED AGREEMENTS, RECEIVABLES (SUBJECT,
IN THE CASE OF GOVERNMENT CONTRACT CLAIMS, TO SECTION 4(D)) AND RELATED
CONTRACTS TO THE ADMINISTRATIVE AGENT AND TO DIRECT SUCH OBLIGORS TO MAKE
PAYMENT OF ALL AMOUNTS DUE OR TO BECOME DUE TO SUCH GRANTOR THEREUNDER DIRECTLY
TO THE ADMINISTRATIVE AGENT AND, UPON SUCH NOTIFICATION AND AT THE EXPENSE OF
SUCH GRANTOR, TO ENFORCE COLLECTION OF ANY SUCH ASSIGNED AGREEMENTS, RECEIVABLES
AND RELATED CONTRACTS, TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT
THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH GRANTOR MIGHT HAVE
DONE, AND TO OTHERWISE EXERCISE ALL RIGHTS WITH RESPECT TO SUCH ASSIGNED
AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS, INCLUDING, WITHOUT LIMITATION,
THOSE SET FORTH SET FORTH IN SECTION 9-607 OF THE UCC.  AFTER RECEIPT BY ANY
GRANTOR OF THE NOTICE FROM THE ADMINISTRATIVE AGENT REFERRED TO IN THE PROVISO
TO THE PRECEDING SENTENCE, (I) ALL AMOUNTS AND PROCEEDS (INCLUDING, WITHOUT
LIMITATION, INSTRUMENTS) RECEIVED BY SUCH GRANTOR IN RESPECT OF THE ASSIGNED
AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS OF SUCH GRANTOR SHALL BE RECEIVED
IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT HEREUNDER, SHALL BE
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH PAID OVER TO
THE ADMINISTRATIVE AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
INDORSEMENT) TO BE DEPOSITED IN THE COLLATERAL ACCOUNT AND EITHER (A) RELEASED
TO SUCH GRANTOR ON THE TERMS SET FORTH IN SECTION 8 SO LONG AS NO SPECIFIED
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR (B) IF AN EVENT OF  DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, APPLIED AS PROVIDED IN SECTION 24(B) AND
(II) SUCH GRANTOR WILL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF
ANY RECEIVABLE OR AMOUNT DUE ON ANY ASSIGNED AGREEMENT OR RELATED CONTRACT,
RELEASE WHOLLY OR PARTLY ANY OBLIGOR THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT
THEREON.  NO GRANTOR WILL PERMIT OR CONSENT TO THE SUBORDINATION OF ITS RIGHT TO
PAYMENT UNDER ANY OF THE ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS
TO ANY OTHER INDEBTEDNESS OR OBLIGATIONS OF THE OBLIGOR THEREOF.

Section 15.    As to Intellectual Property Collateral.  (a)  Except as otherwise
provided in this subsection (a), with respect to each item of its Intellectual
Property Collateral material to the operation of the business of such Grantor,
each Grantor agrees to take, at its expense, all necessary steps, including,
without limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental authority, to (i) maintain the validity and
enforceability of such Intellectual Property Collateral and maintain such
Intellectual Property Collateral in full force and effect, and (ii) pursue the
registration and maintenance of each patent, trademark, or copyright
registration or application, now or hereafter included in such Intellectual
Property Collateral of such Grantor, including, without limitation, the payment
of required fees and taxes, the filing of responses to office actions issued by
the U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 of the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings; provided, with respect to each
Patent listed on Schedule VII hereto, to the extent (A) such Patent


--------------------------------------------------------------------------------


is no longer material to and has no material value to the operation of the
business of any Grantor, (B) the Borrower and the other Grantors have made a
commercially reasonable decision to abandon such Patent or permit such Patent to
lapse or expire, and (C) the lapse, expiration or abandonment of such Patents,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, the Grantors shall not be required to
prosecute or maintain any such Patents (collectively, the “Excluded Patents”) in
accordance with this Section 15(a).  Other than Excluded Patents, no Grantor
shall, without the written consent of the Administrative Agent, discontinue use
of or otherwise abandon any Intellectual Property Collateral, or abandon any
right to file an application for patent, trademark, or copyright, except for any
Intellectual Property Collateral that such Grantor shall have determined in its
commercially reasonable judgment is no longer material to the operation of its
business so long as such discontinuance or abandonment would not, individually
or in the aggregate, be reasonably expected to result in a Material Adverse
Effect.


(B)   EACH GRANTOR AGREES PROMPTLY TO NOTIFY THE ADMINISTRATIVE AGENT IF SUCH
GRANTOR BECOMES AWARE (I) THAT ANY MATERIAL ITEM OF THE INTELLECTUAL PROPERTY
COLLATERAL HAS BECOME ABANDONED, PLACED IN THE PUBLIC DOMAIN, INVALID OR
UNENFORCEABLE, OR OF ANY MATERIAL ADVERSE DETERMINATION OR DEVELOPMENT REGARDING
SUCH GRANTOR’S OWNERSHIP OF ANY OF THE MATERIAL INTELLECTUAL PROPERTY COLLATERAL
OR ITS RIGHT TO REGISTER THE SAME OR TO KEEP AND MAINTAIN AND ENFORCE THE SAME,
OR (II) OF ANY MATERIAL ADVERSE DETERMINATION OR THE INSTITUTION OF ANY
PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF ANY PROCEEDING IN
THE U.S. PATENT AND TRADEMARK OFFICE OR ANY COURT) REGARDING ANY MATERIAL ITEM
OF THE INTELLECTUAL PROPERTY COLLATERAL.


(C)   IN THE EVENT THAT ANY GRANTOR BECOMES AWARE THAT ANY MATERIAL ITEM OF THE
INTELLECTUAL PROPERTY COLLATERAL IS BEING INFRINGED OR MISAPPROPRIATED BY A
THIRD PARTY, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND
SHALL TAKE SUCH ACTIONS, AT ITS EXPENSE, AS ARE REASONABLE AND APPROPRIATE UNDER
THE CIRCUMSTANCES TO PROTECT OR ENFORCE SUCH INTELLECTUAL PROPERTY COLLATERAL,
INCLUDING, WITHOUT LIMITATION, SUING FOR INFRINGEMENT OR MISAPPROPRIATION AND
FOR AN INJUNCTION AGAINST SUCH INFRINGEMENT OR MISAPPROPRIATION.


(D)   EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, EACH GRANTOR SHALL USE ALL REQUIRED STATUTORY NOTICES IN CONNECTION WITH
ITS USE OF EACH ITEM OF ITS INTELLECTUAL PROPERTY COLLATERAL.  NO GRANTOR SHALL
DO OR PERMIT ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY OF ITS MATERIAL
INTELLECTUAL PROPERTY COLLATERAL MAY LAPSE OR BECOME INVALID OR UNENFORCEABLE OR
PLACED IN THE PUBLIC DOMAIN OTHER THAN AS PERMITTED UNDER SECTION 15(A) HEREOF.


(E)   EACH GRANTOR SHALL TAKE ALL STEPS REASONABLE AND APPROPRIATE UNDER THE
CIRCUMSTANCES TO PRESERVE AND PROTECT EACH MATERIAL ITEM OF ITS INTELLECTUAL
PROPERTY COLLATERAL, INCLUDING, WITHOUT LIMITATION, WHERE REASONABLE AND
APPROPRIATE MAINTAINING THE QUALITY OF ANY AND ALL PRODUCTS OR SERVICES USED OR
PROVIDED IN CONNECTION WITH ANY OF THE TRADEMARKS, CONSISTENT WITH THE QUALITY
OF THE PRODUCTS AND SERVICES AS OF THE DATE HEREOF, AND TAKING ALL STEPS
NECESSARY TO ENSURE THAT ALL LICENSED USERS OF ANY OF THE TRADEMARKS USE SUCH
CONSISTENT STANDARDS OF QUALITY, EXCEPT AS PERMITTED UNDER SECTION 15(A) HEREOF.


--------------------------------------------------------------------------------



(F)    WITH RESPECT TO ITS INTELLECTUAL PROPERTY COLLATERAL, EACH GRANTOR AGREES
TO EXECUTE OR OTHERWISE AUTHENTICATE AN AGREEMENT, IN SUBSTANTIALLY THE FORM SET
FORTH IN EXHIBIT E HERETO OR OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (AN “INTELLECTUAL PROPERTY SECURITY AGREEMENT”), FOR
RECORDING THE SECURITY INTEREST GRANTED HEREUNDER TO THE ADMINISTRATIVE AGENT IN
SUCH INTELLECTUAL PROPERTY COLLATERAL WITH THE U.S. PATENT AND TRADEMARK OFFICE,
THE U.S. COPYRIGHT OFFICE AND ANY OTHER UNITED STATES GOVERNMENTAL AUTHORITIES
NECESSARY TO PERFECT THE SECURITY INTEREST HEREUNDER IN SUCH INTELLECTUAL
PROPERTY COLLATERAL OTHER THAN WITH RESPECT TO EXCLUDED PATENTS.


(G)   EACH GRANTOR AGREES THAT SHOULD IT OBTAIN AN OWNERSHIP INTEREST IN ANY
ITEM OF THE TYPE SET FORTH IN SECTION 1(G) THAT IS NOT ON THE DATE HEREOF A PART
OF THE INTELLECTUAL PROPERTY COLLATERAL (“AFTER-ACQUIRED INTELLECTUAL PROPERTY”)
(I) THE PROVISIONS OF THIS AGREEMENT SHALL AUTOMATICALLY APPLY THERETO, AND (II)
ANY SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY AND, IN THE CASE OF TRADEMARKS,
THE GOODWILL SYMBOLIZED THEREBY, SHALL AUTOMATICALLY BECOME PART OF THE
INTELLECTUAL PROPERTY COLLATERAL SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT WITH RESPECT THERETO.  EACH GRANTOR SHALL GIVE, WITHIN THIRTY (30)
DAYS AFTER THE END OF EACH CALENDAR QUARTER, WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT IDENTIFYING ANY UNITED STATES REGISTERED OR APPLIED FOR
AFTER-ACQUIRED INTELLECTUAL PROPERTY, AND SUCH GRANTOR SHALL EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT WITH SUCH WRITTEN NOTICE, OR OTHERWISE AUTHENTICATE,
AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT F HERETO OR OTHERWISE IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (AN “IP SECURITY
AGREEMENT SUPPLEMENT”) COVERING SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY WHICH
IP SECURITY AGREEMENT SUPPLEMENT SHALL BE RECORDED WITH THE U.S. PATENT AND
TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE AND ANY OTHER UNITED STATES
GOVERNMENTAL AUTHORITIES NECESSARY TO PERFECT THE SECURITY INTEREST HEREUNDER IN
SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY.


(H)   EACH GRANTOR SHALL TAKE, OR CAUSE TO BE TAKEN, ALL APPROPRIATE ACTION, DO
OR CAUSE TO BE DONE ALL THINGS NECESSARY, PROPER, OR ADVISABLE UNDER APPLICABLE
LAWS, AND EXECUTE AND DELIVER SUCH DOCUMENTS AND OTHER PAPERS, AS MAY BE
REQUIRED, AT ITS EXPENSE, TO TAKE EACH OF THE FOLLOWING ACTIONS AS SOON AS
REASONABLY PRACTICABLE: (I) RELEASE ALL EXISTING IP LIENS IN AND TO ANY ITEM OF
AFFECTED IP COLLATERAL AND RECORD AND/OR FILE SUCH RELEASES OR TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO EFFECT SUCH RELEASE, (II) REMEDY ALL MATERIAL
GAPS AND FLAWS IN THE CHAIN OF TITLE OF ANY AFFECTED IP COLLATERAL, IN EACH
CASE, INCLUDING, WITHOUT LIMITATION, IN THE U.S. PATENT AND TRADEMARK OFFICE AND
ANY OTHER U.S. GOVERNMENTAL AUTHORITY, AND (III) DELIVER COPIES OF SUCH
DOCUMENTS EVIDENCING ALL SUCH ACTIONS TO THE ADMINISTRATIVE AGENT; PROVIDED,
THAT IF THE BORROWER OR THE APPLICABLE GRANTOR PROVIDES A CERTIFICATE OF A
RESPONSIBLE OFFICER, WITH RESPECT TO ONE OR MORE ITEMS OF AFFECTED IP
COLLATERAL, REPRESENTING AND WARRANTING THAT:

(A) the Borrower and such Grantor have used commercially reasonable efforts to
effect the foregoing and notwithstanding such efforts, have been unable to
obtain such release or remedy such gaps and flaws, as the case may be, and

(B) the failure to obtain such release or remedy such gap and flaw, as the case
may be, (1) does not relate to any Intellectual Property Collateral that is
material to the conduct of such Grantor’s business, (2) would not adversely
affect the Secured Parties’ rights and interests in the Intellectual Property
Collateral, taken as a whole, in any material respect, except to the extent that
any Existing IP Liens secure obligations not


--------------------------------------------------------------------------------


prohibited by Credit Agreement, and (3) individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect,

the Administrative Agent shall countersign such certificate which shall be a
confirmation that the requirements of this Section 15(h) are discharged solely
with respect to the Affected IP Collateral described on such certificate.  In
any event, the Administrative Agent may from time to time at reasonable
intervals inquire as to the status of the Grantors’ progress in complying with
this Section 15(h).

Section 16.    Voting Rights; Dividends; Etc.  (a)  So long as no Event of
Default shall have occurred and be continuing:

(I)       EACH GRANTOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING AND
OTHER CONSENSUAL RIGHTS PERTAINING TO THE SECURITY COLLATERAL OF SUCH GRANTOR OR
ANY PART THEREOF; PROVIDED, HOWEVER, THAT SUCH GRANTOR WILL NOT EXERCISE OR
REFRAIN FROM EXERCISING ANY SUCH RIGHT IF SUCH ACTION WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE VALUE OF THE SECURITY COLLATERAL OR ANY PART THEREOF.

(II)      EACH GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS PAID IN RESPECT OF THE SECURITY
COLLATERAL OF SUCH GRANTOR IF AND TO THE EXTENT THAT THE PAYMENT THEREOF IS NOT
OTHERWISE PROHIBITED BY THE TERMS OF THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT
ANY AND ALL

(A)      DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS PAID OR PAYABLE OTHER THAN
IN CASH IN RESPECT OF, AND INSTRUMENTS AND OTHER PROPERTY RECEIVED, RECEIVABLE
OR OTHERWISE DISTRIBUTED IN RESPECT OF, OR IN EXCHANGE FOR, ANY SECURITY
COLLATERAL,

(B)       EXCEPT IN CONNECTION WITH TRANSACTIONS PERMITTED UNDER SECTIONS
7.04(A) AND (B) OF THE CREDIT AGREEMENT, DIVIDENDS AND OTHER DISTRIBUTIONS PAID
OR PAYABLE OTHER THAN IN CASH IN RESPECT OF ANY SECURITY COLLATERAL IN
CONNECTION WITH A PARTIAL OR TOTAL LIQUIDATION OR DISSOLUTION OR IN CONNECTION
WITH A REDUCTION OF CAPITAL, CAPITAL SURPLUS OR PAID-IN-SURPLUS AND

(C)       AMOUNTS PAID, PAYABLE OR OTHERWISE DISTRIBUTED OTHER THAN IN CASH IN
RESPECT OF PRINCIPAL OF, OR IN REDEMPTION OF, OR IN EXCHANGE FOR, ANY SECURITY
COLLATERAL

shall be, and shall be forthwith delivered to the Administrative Agent to hold
as, Security Collateral and shall, if received by such Grantor, be received in
trust for the benefit of the Administrative Agent, be segregated from the other
property or funds of such Grantor and be forthwith delivered to the
Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

(III)     THE ADMINISTRATIVE AGENT WILL EXECUTE AND DELIVER (OR CAUSE TO BE
EXECUTED AND DELIVERED) TO EACH GRANTOR ALL SUCH PROXIES AND OTHER INSTRUMENTS
AS SUCH GRANTOR MAY REASONABLY REQUEST FOR THE PURPOSE OF ENABLING SUCH GRANTOR
TO EXERCISE THE VOTING AND OTHER RIGHTS THAT IT IS ENTITLED TO EXERCISE PURSUANT
TO PARAGRAPH (I) ABOVE AND TO


--------------------------------------------------------------------------------


RECEIVE THE DIVIDENDS OR INTEREST PAYMENTS THAT IT IS AUTHORIZED TO RECEIVE AND
RETAIN PURSUANT TO PARAGRAPH (II) ABOVE.


(B)   UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND
SUBJECT TO ANY APPLICABLE LAWS, RULES AND REGULATIONS OR ORDERS RELATING TO
NATIONAL SECURITY:

(I)       ALL RIGHTS OF EACH GRANTOR (X) TO EXERCISE OR REFRAIN FROM EXERCISING
THE VOTING AND OTHER CONSENSUAL RIGHTS THAT IT WOULD OTHERWISE BE ENTITLED TO
EXERCISE PURSUANT TO SECTION 16(A)(I) SHALL, UPON NOTICE TO SUCH GRANTOR BY THE
ADMINISTRATIVE AGENT, CEASE AND (Y) TO RECEIVE THE DIVIDENDS, INTEREST AND OTHER
DISTRIBUTIONS THAT IT WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND RETAIN
PURSUANT TO SECTION 16(A)(II) SHALL AUTOMATICALLY CEASE, AND ALL SUCH RIGHTS
SHALL THEREUPON BECOME VESTED IN THE ADMINISTRATIVE AGENT, WHICH SHALL THEREUPON
HAVE THE SOLE RIGHT TO EXERCISE OR REFRAIN FROM EXERCISING SUCH VOTING AND OTHER
CONSENSUAL RIGHTS AND TO RECEIVE AND HOLD AS SECURITY COLLATERAL SUCH DIVIDENDS,
INTEREST AND OTHER DISTRIBUTIONS.

(II)      ALL DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS THAT ARE RECEIVED BY
ANY GRANTOR CONTRARY TO THE PROVISIONS OF PARAGRAPH (I) OF THIS SECTION 16(B)
SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, SHALL BE
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH PAID OVER TO
THE ADMINISTRATIVE AGENT AS SECURITY COLLATERAL IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY INDORSEMENT).

(III)     THE ADMINISTRATIVE AGENT SHALL BE AUTHORIZED TO SEND TO EACH
SECURITIES INTERMEDIARY (AS DEFINED IN AND UNDER ANY SECURITY CONTROL AGREEMENT)
A NOTICE OF EXCLUSIVE CONTROL (AS DEFINED IN AND UNDER SUCH SECURITY CONTROL
AGREEMENT).

Section 17.    As to the Assigned Agreements.  (a)  Each Grantor will, except
where the failure to do so is not likely to have a Material Adverse Effect,
perform and observe all terms and provisions of the Assigned Agreements to be
performed or observed by it, to the extent it has the power to do so, maintain
the Assigned Agreements to which it is a party in full force and effect and
enforce the Assigned Agreements to which it is a party in accordance with the
terms thereof.


(B)   EACH GRANTOR HEREBY CONSENTS ON ITS BEHALF AND ON BEHALF OF ITS
SUBSIDIARIES TO THE ASSIGNMENT AND PLEDGE TO THE ADMINISTRATIVE AGENT FOR
BENEFIT OF THE SECURED PARTIES OF EACH ASSIGNED AGREEMENT TO WHICH IT IS A PARTY
BY ANY OTHER GRANTOR HEREUNDER.

Section 18.    Payments Under the Assigned Agreements.  (a)  Upon the occurrence
and during the continuation of a Specified Default at the request of the
Administrative Agent, each Grantor agrees to instruct each other party to each
Assigned Agreement (or such Assigned Agreements as the Administrative Agent
shall specify) to which it is a party that all payments due or to become due
under or in connection with such Assigned Agreement will be made directly to the
Collateral Account.


(B)   ALL MONEYS RECEIVED OR COLLECTED PURSUANT TO SUBSECTION (A) ABOVE SHALL BE
(I) RELEASED TO THE APPLICABLE GRANTOR ON THE TERMS SET FORTH IN SECTION 8 SO
LONG AS NO SPECIFIED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR (II) IF
ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, APPLIED AS PROVIDED
IN SECTION 24(B).


--------------------------------------------------------------------------------


Section 19.    As to Letter-of-Credit Rights.  (a)  Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Administrative Agent, intends to (and hereby does) assign to the
Administrative Agent its rights (including its contingent rights) to the
proceeds of all Related Contracts consisting of letters of credit of which it is
or hereafter becomes a beneficiary or assignee.  Upon the occurrence and during
the continuation of a Specified Default, at the request of the Administrative
Agent, each Grantor will promptly cause the issuer of each letter of credit and
each nominated person (if any) with respect thereto to consent to such
assignment of the proceeds thereof in substantially the form of the Consent to
Assignment of Letter of Credit Rights attached hereto as Exhibit G or otherwise
in form and substance satisfactory to the Administrative Agent and deliver
written evidence of such consent to the Administrative Agent.


(B)   UPON THE OCCURRENCE OF AND DURING THE CONTINUANCE OF A SPECIFIED DEFAULT,
EACH GRANTOR WILL, PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE AGENT, (I) NOTIFY
(AND SUCH GRANTOR HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO NOTIFY) THE
ISSUER AND EACH NOMINATED PERSON WITH RESPECT TO EACH OF THE RELATED CONTRACTS
CONSISTING OF LETTERS OF CREDIT THAT THE PROCEEDS THEREOF HAVE BEEN ASSIGNED TO
THE ADMINISTRATIVE AGENT HEREUNDER AND ANY PAYMENTS DUE OR TO BECOME DUE IN
RESPECT THEREOF ARE TO BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT OR ITS
DESIGNEE AND (II) ARRANGE FOR THE ADMINISTRATIVE AGENT TO BECOME THE TRANSFEREE
BENEFICIARY OF LETTER OF CREDIT.

Section 20.    Additional Shares.  (a) Each Grantor agrees that it will
(i) cause each issuer of the Pledged Equity pledged by such Grantor not to issue
any Equity Interests or other securities in addition to or in substitution for
the Pledged Equity issued by such issuer, except to such Grantor or otherwise in
accordance with the terms of the Loan Documents, and (ii) except as set forth in
Section 1(d)(iii), pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional Equity Interests or other
securities.

Section 21.    Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby irrevocably appoints the Administrative Agent such Grantor’s
attorney-in-fact from time to time upon the occurrence and during the
continuance of a Specified Default with full authority in the place and stead of
such Grantor and in the name of such Grantor or otherwise, in the Administrative
Agent’s discretion, to take any action and to execute any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including, without limitation:


(A)   TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE PAID TO THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 13,


(B)   TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE AND
GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL,


(C)   TO RECEIVE, INDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS, DOCUMENTS
AND CHATTEL PAPER, IN CONNECTION WITH CLAUSE (A) OR (B) ABOVE, AND


--------------------------------------------------------------------------------



(D)   TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS THAT
THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF
ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE COMPLIANCE WITH THE TERMS AND
CONDITIONS OF ANY ASSIGNED AGREEMENT OR THE RIGHTS OF THE ADMINISTRATIVE AGENT
WITH RESPECT TO ANY OF THE COLLATERAL.

Section 22.    Administrative Agent May Perform.  If any Grantor fails to
perform any agreement contained herein, the Administrative Agent may, but
without any obligation to do so and without notice, itself perform, or cause
performance of, such agreement, and the expenses of the Administrative Agent
incurred in connection therewith shall be payable by such Grantor under
Section 25.

Section 23.    The Administrative Agent’s Duties.  (a)  The powers conferred on
the Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it in such
capacity to exercise any such powers.  Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not any Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.


(B)   ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME, WHEN THE ADMINISTRATIVE AGENT DEEMS
IT TO BE NECESSARY, APPOINT ONE OR MORE SUBAGENTS (EACH, A “SUBAGENT”) FOR THE
ADMINISTRATIVE AGENT HEREUNDER WITH RESPECT TO ALL OR ANY PART OF THE
COLLATERAL.  IF THE ADMINISTRATIVE AGENT SO APPOINTS ANY SUBAGENT WITH RESPECT
TO ANY COLLATERAL, (I) THE ASSIGNMENT AND PLEDGE OF SUCH COLLATERAL AND THE
SECURITY INTEREST GRANTED IN SUCH COLLATERAL BY EACH GRANTOR HEREUNDER SHALL BE
DEEMED FOR PURPOSES OF THIS SECURITY AGREEMENT TO HAVE BEEN MADE TO SUCH
SUBAGENT, IN ADDITION TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF
THE SECURED PARTIES, AS SECURITY FOR THE SECURED OBLIGATIONS OF SUCH GRANTOR,
(II) SUCH SUBAGENT SHALL AUTOMATICALLY BE VESTED, IN ADDITION TO THE
ADMINISTRATIVE AGENT, WITH ALL RIGHTS, POWERS, PRIVILEGES, INTERESTS AND
REMEDIES OF THE ADMINISTRATIVE AGENT HEREUNDER WITH RESPECT TO SUCH COLLATERAL,
AND (III) THE TERM “ADMINISTRATIVE AGENT,” WHEN USED HEREIN IN RELATION TO ANY
RIGHTS, POWERS, PRIVILEGES, INTERESTS AND REMEDIES OF THE ADMINISTRATIVE AGENT
WITH RESPECT TO SUCH COLLATERAL, SHALL INCLUDE SUCH SUBAGENT; PROVIDED, HOWEVER,
THAT NO SUCH SUBAGENT SHALL BE AUTHORIZED TO TAKE ANY ACTION WITH RESPECT TO ANY
SUCH COLLATERAL UNLESS AND EXCEPT TO THE EXTENT EXPRESSLY AUTHORIZED IN WRITING
BY THE ADMINISTRATIVE AGENT.

Section 24.    Remedies.  If any Event of Default shall have occurred and be
continuing:


(A)   THE ADMINISTRATIVE AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN
ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE
TO IT (INCLUDING ANY APPLICABLE LAWS, RULES AND REGULATIONS OR ORDERS RELATING
TO NATIONAL


--------------------------------------------------------------------------------



SECURITY), ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE
UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY: 
(I) REQUIRE EACH GRANTOR TO, AND EACH GRANTOR HEREBY AGREES THAT IT WILL AT ITS
EXPENSE AND UPON REQUEST OF THE ADMINISTRATIVE AGENT FORTHWITH, ASSEMBLE ALL OR
PART OF THE COLLATERAL AS DIRECTED BY THE ADMINISTRATIVE AGENT AND MAKE IT
AVAILABLE TO THE ADMINISTRATIVE AGENT AT A PLACE AND TIME TO BE DESIGNATED BY
THE ADMINISTRATIVE AGENT THAT IS REASONABLY CONVENIENT TO BOTH PARTIES;
(II) WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL THE COLLATERAL (SUBJECT TO
ANY APPLICABLE LAWS, RULES AND REGULATIONS OR ORDERS RELATING TO NATIONAL
SECURITY) OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE,
AT ANY OF THE ADMINISTRATIVE AGENT’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT
OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER TERMS AS THE ADMINISTRATIVE AGENT
MAY DEEM COMMERCIALLY REASONABLE; (III) OCCUPY ANY PREMISES OWNED OR LEASED BY
ANY OF THE GRANTORS WHERE THE COLLATERAL OR ANY PART THEREOF IS ASSEMBLED OR
LOCATED FOR A REASONABLE PERIOD IN ORDER TO EFFECTUATE ITS RIGHTS AND REMEDIES
HEREUNDER OR UNDER LAW, WITHOUT OBLIGATION TO SUCH GRANTOR IN RESPECT OF SUCH
OCCUPATION; AND (IV) EXERCISE ANY AND ALL RIGHTS AND REMEDIES OF ANY OF THE
GRANTORS UNDER OR IN CONNECTION WITH THE COLLATERAL, OR OTHERWISE IN RESPECT OF
THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, (A) ANY AND ALL RIGHTS OF SUCH
GRANTOR TO DEMAND OR OTHERWISE REQUIRE PAYMENT OF ANY AMOUNT UNDER, OR
PERFORMANCE OF ANY PROVISION OF, THE ASSIGNED AGREEMENTS, THE RECEIVABLES
(SUBJECT IN THE CASE OF GOVERNMENT CONTRACT CLAIMS, TO SECTION 4(D)), THE
RELATED CONTRACTS AND THE OTHER COLLATERAL, (B) WITHDRAW, OR CAUSE OR DIRECT THE
WITHDRAWAL, OF ALL FUNDS WITH RESPECT TO THE ACCOUNT COLLATERAL AND (C) EXERCISE
ALL OTHER RIGHTS AND REMEDIES WITH RESPECT TO THE ASSIGNED AGREEMENTS, THE
RECEIVABLES, THE RELATED CONTRACTS AND THE OTHER COLLATERAL, INCLUDING, WITHOUT
LIMITATION, THOSE SET FORTH IN SECTION 9-607 OF THE UCC.  EACH GRANTOR AGREES
THAT, TO THE EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN DAYS’
NOTICE TO SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME
AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE
NOTIFICATION.  THE ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE
OF COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE
ADMINISTRATIVE AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY
ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT
FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


(B)   ANY CASH HELD BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT AND ALL CASH
PROCEEDS RECEIVED BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT IN RESPECT OF ANY
SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
COLLATERAL MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE HELD BY THE
ADMINISTRATIVE AGENT AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME THEREAFTER
APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 25) IN WHOLE OR IN PART BY THE ADMINISTRATIVE AGENT FOR THE
RATABLE BENEFIT OF THE SECURED PARTIES AGAINST, ALL OR ANY PART OF THE SECURED
OBLIGATIONS, IN THE FOLLOWING MANNER:

(I)       FIRST, PAID TO THE AGENTS FOR ANY AMOUNTS THEN OWING TO THE AGENTS
CONSTITUTING FEES, INDEMNITIES, EXPENSES AND OTHER AMOUNTS (OTHER THAN PRINCIPAL
AND INTEREST) OR OTHERWISE UNDER THE LOAN DOCUMENTS IN THEIR CAPACITIES AS SUCH
(INCLUDING ATTORNEY COSTS AND AMOUNTS PAYABLE UNDER ARTICLE III AND SECTIONS
10.04 AND 10.05 OF THE CREDIT AGREEMENT) RATABLY IN ACCORDANCE WITH SUCH
RESPECTIVE AMOUNTS THEN OWING TO THE AGENTS;


--------------------------------------------------------------------------------


(II)      SECOND, PAID TO THE LENDERS FOR ANY AMOUNTS THEN OWING TO THE LENDERS
CONSTITUTING FEES, INDEMNITIES OTHER AMOUNTS (OTHER THAN PRINCIPAL AND INTEREST)
OR OTHERWISE UNDER THE LOAN DOCUMENTS (INCLUDING ATTORNEY COSTS AND AMOUNTS
PAYABLE UNDER ARTICLE III AND SECTIONS 10.04 AND 10.05 OF THE CREDIT AGREEMENT)
RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN OWING TO THE LENDERS;

(III)     THIRD, PAID TO THE LENDERS FOR ANY AMOUNTS CONSTITUTING ACCRUED AND
UNPAID INTEREST ON THE LOANS, L/C BORROWINGS AND OTHER OBLIGATIONS RATABLY IN
ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN OWING TO THE LENDERS;

(IV)     FOURTH, PAID TO THE LENDERS FOR ANY AMOUNTS CONSTITUTING UNPAID
PRINCIPAL ON THE LOANS AND THE L/C BORROWINGS RATABLY IN ACCORDANCE WITH SUCH
RESPECTIVE AMOUNTS THEN OWING TO THE LENDERS;

(V)      FIFTH, PAID TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNTS OF THE L/C
ISSUERS RATABLY IN ACCORDANCE WITH THEIR INTERESTS, TO CASH COLLATERALIZE THAT
PORTION OF L/C OBLIGATIONS COMPRISED OF THE AGGREGATE UNDRAWN AMOUNT OF LETTERS
OF CREDIT OF EACH SUCH L/C ISSUER; AND

(VI)     SIXTH, PAID TO THE AGENTS AND THE OTHER SECURED PARTIES FOR ANY AMOUNTS
THEN OWING TO THEM UNDER OR IN RESPECT OF THE LOAN DOCUMENTS CONSTITUTING ALL
OTHER OBLIGATIONS OF THE LOAN PARTIES RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE
AMOUNTS OWING TO THE AGENTS AND THE OTHER SECURED PARTIES ON SUCH DATE.

Any surplus of such cash or cash proceeds held by or on the behalf of the
Administrative Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
entitled to receive such surplus by law (including any applicable laws, rules
and regulations or orders relating to national security).


(C)   ALL PAYMENTS RECEIVED BY ANY GRANTOR UNDER OR IN CONNECTION WITH ANY
ASSIGNED AGREEMENT OR OTHERWISE IN RESPECT OF THE COLLATERAL SHALL BE RECEIVED
IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, SHALL BE SEGREGATED FROM
OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH PAID OVER TO THE
ADMINISTRATIVE AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
INDORSEMENT).


(D)   THE ADMINISTRATIVE AGENT MAY, WITHOUT NOTICE TO ANY GRANTOR EXCEPT AS
REQUIRED BY LAW AND AT ANY TIME OR FROM TIME TO TIME, CHARGE, SET-OFF AND
OTHERWISE APPLY ALL OR ANY PART OF THE SECURED OBLIGATIONS AGAINST ANY FUNDS
HELD WITH RESPECT TO THE ACCOUNT COLLATERAL OR IN ANY OTHER DEPOSIT ACCOUNT.


(E)   IN THE EVENT OF ANY SALE OR OTHER DISPOSITION OF ANY OF THE INTELLECTUAL
PROPERTY COLLATERAL OF ANY GRANTOR, THE GOODWILL SYMBOLIZED BY ANY TRADEMARKS
SUBJECT TO SUCH SALE OR OTHER DISPOSITION SHALL BE INCLUDED THEREIN, AND SUCH
GRANTOR SHALL SUPPLY TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEE SUCH GRANTOR’S
KNOW-HOW AND EXPERTISE, AND DOCUMENTS AND THINGS RELATING TO ANY INTELLECTUAL
PROPERTY COLLATERAL SUBJECT TO SUCH SALE


--------------------------------------------------------------------------------



OR OTHER DISPOSITION, AND SUCH GRANTOR’S CUSTOMER LISTS AND OTHER RECORDS AND
DOCUMENTS RELATING TO SUCH INTELLECTUAL PROPERTY COLLATERAL AND TO THE
MANUFACTURE, DISTRIBUTION, ADVERTISING AND SALE OF PRODUCTS AND SERVICES OF SUCH
GRANTOR.


(F)    THE ADMINISTRATIVE AGENT MAY, AT THE GRANTORS’ EXPENSE, TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO COLLECT ANY MONEYS DUE OR TO BECOME UNDER ANY
GOVERNMENT CONTRACT.


(G)   ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT
THAT THE ADMINISTRATIVE AGENT, ACTING AS AUTHORIZED PURSUANT TO THIS AGREEMENT
OR ANY OF THE LOAN DOCUMENTS, SEEKS TO EXERCISE ANY RIGHTS OR REMEDIES UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT THAT WILL REQUIRE IT TO HAVE ACCESS TO
COLLATERAL THAT CONSTITUTES INFORMATION DESIGNATED BY A GOVERNMENTAL PARTY AS
CLASSIFIED OR WHICH CANNOT BE HELD BY OR DISCLOSED TO THE ADMINISTRATIVE AGENT
UNDER APPLICABLE LAWS, RULES, REGULATIONS OR ORDERS RELATING TO NATIONAL
SECURITY (“CLASSIFIED INFORMATION”), (I) THE ADMINISTRATIVE AGENT MAY ONLY
EXERCISE SUCH RIGHTS OR REMEDIES TO THE EXTENT THAT IT CAN DISPOSE OF SUCH
CLASSIFIED INFORMATION TO ANY PERSON (AN “AUTHORIZED PERSON”) THAT IS PERMITTED
TO HOLD AND HAVE ACCESS TO SUCH CLASSIFIED INFORMATION UNDER APPLICABLE LAWS,
RULES, REGULATIONS OR ORDERS RELATING TO NATIONAL SECURITY, AND (II) IF THE
ADMINISTRATIVE AGENT IS UNABLE TO OBTAIN A CLEARANCE OR OTHER GOVERNMENTAL
APPROVAL REQUIRED TO HAVE SUCH ACCESS OR TO DISPOSE OF SUCH CLASSIFIED
INFORMATION TO AN AUTHORIZED PERSON WITHIN A REASONABLE TIME AFTER SEEKING TO
EXERCISE ITS REMEDIES UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH GRANTOR
SHALL DISPOSE OF ALL CLASSIFIED INFORMATION IN COMPLIANCE WITH THE APPLICABLE
LAWS, RULES REGULATIONS AND ORDERS AND AS THE ADMINISTRATIVE AGENT MAY DIRECT,
WITH THE PROCEEDS OF SUCH DISPOSITION TO CONSTITUTE COLLATERAL HEREUNDER AND TO
BE PAYABLE DIRECTLY, TO THE EXTENT PERMITTED UNDER ANY SUCH APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS RELATING TO NATIONAL SECURITY, TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES.

Section 25.    Indemnity and Expenses.  (a)  Each Grantor agrees to indemnify,
defend and save and hold harmless each Secured Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.


(B)   EACH GRANTOR WILL WITHIN TEN BUSINESS DAYS AFTER DEMAND THEREFOR PAY TO
THE ADMINISTRATIVE AGENT THE AMOUNT OF ANY AND ALL EXPENSES, INCLUDING, WITHOUT
LIMITATION, THE FEES AND EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS,
THAT THE ADMINISTRATIVE AGENT MAY INCUR IN CONNECTION WITH (I) THE
ADMINISTRATION OF THIS AGREEMENT, (II) THE CUSTODY, PRESERVATION, USE OR
OPERATION OF, OR THE SALE OF, COLLECTION FROM OR OTHER REALIZATION UPON, ANY OF
THE COLLATERAL OF SUCH GRANTOR, (III) THE EXERCISE OR ENFORCEMENT OF ANY OF THE
RIGHTS OF THE ADMINISTRATIVE AGENT


--------------------------------------------------------------------------------



OR THE OTHER SECURED PARTIES HEREUNDER OR (IV) THE FAILURE BY SUCH GRANTOR TO
PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF.

Section 26.    Amendments; Waivers; Additional Grantors; Etc.  (a)  No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No failure on the part of the Administrative Agent or
any other Secured Party to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.


(B)   UPON THE EXECUTION AND DELIVERY, OR AUTHENTICATION, BY ANY PERSON OF A
SECURITY AGREEMENT SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO
(EACH, A “SECURITY AGREEMENT SUPPLEMENT”), (I) SUCH PERSON SHALL BE REFERRED TO
AS AN “ADDITIONAL GRANTOR” AND SHALL BE AND BECOME A GRANTOR HEREUNDER, AND EACH
REFERENCE IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO “GRANTOR” SHALL ALSO
MEAN AND BE A REFERENCE TO SUCH ADDITIONAL GRANTOR,  AND EACH REFERENCE IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO “COLLATERAL” SHALL ALSO MEAN AND BE A
REFERENCE TO THE COLLATERAL OF SUCH ADDITIONAL GRANTOR, AND (II) THE
SUPPLEMENTAL SCHEDULES I-VII ATTACHED TO EACH SECURITY AGREEMENT SUPPLEMENT
SHALL BE INCORPORATED INTO AND BECOME A PART OF AND SUPPLEMENT SCHEDULES I-VII,
RESPECTIVELY, HERETO, AND THE ADMINISTRATIVE AGENT MAY ATTACH SUCH SUPPLEMENTAL
SCHEDULES TO SUCH SCHEDULES; AND EACH REFERENCE TO SUCH SCHEDULES SHALL MEAN AND
BE A REFERENCE TO SUCH SCHEDULES AS SUPPLEMENTED PURSUANT TO EACH SECURITY
AGREEMENT SUPPLEMENT.

Section 27.    Notices and Other Communications; Facsimile Copies.  (a) Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission).  All such written notices shall be mailed
certified or registered mail, faxed or delivered to the applicable address,
facsimile number or (subject to Section 10.02(b) to the Credit Agreement)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(I)       IF TO THE BORROWER OR THE ADMINISTRATIVE AGENT, TO THE ADDRESS,
FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH
PERSON ON SCHEDULE 10.02 OF THE CREDIT AGREEMENT OR TO SUCH ADDRESS, FACSIMILE
NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY
SUCH PARTY IN A NOTICE TO THE OTHER PARTIES AND IF TO ANY GRANTOR OTHER THAN THE
BORROWER, TO THE ADDRESS SET FORTH OPPOSITE SUCH GRANTOR’S NAME ON THE SIGNATURE
PAGES HERETO OR ON THE SIGNATURE PAGES TO THE SECURITY AGREEMENT SUPPLEMENT
PURSUANT TO WHICH IT BECAME A PARTY HERETO; AND

(II)      IF TO ANY OTHER SECURED PARTY, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO
THE GRANTORS OR THE ADMINISTRATIVE AGENT.


--------------------------------------------------------------------------------


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient). 
Notices delivered through electronic communications to the extent provided in
subsection (b) below shall be effective as provided in such subsection (b).


(B)   NOTICES AND OTHER COMMUNICATIONS TO THE ADMINISTRATIVE AGENT HEREUNDER MAY
BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING ELECTRONIC-MAIL
AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT OR THE GRANTORS MAY, IN THEIR
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THEM, PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


(C)   LOAN DOCUMENTS MAY BE TRANSMITTED AND/OR EXECUTED AND DELIVERED BY
FACSIMILE.  THE EFFECTIVENESS OF ANY SUCH DOCUMENTS AND SIGNATURES SHALL,
SUBJECT TO APPLICABLE LAW, HAVE THE SAME FORCE AND EFFECT AS MANUALLY-SIGNED
ORIGINALS AND SHALL BE BINDING ON ALL GRANTORS AND THE ADMINISTRATIVE AGENT. 
THE ADMINISTRATIVE AGENT MAY ALSO REQUIRE THAT ANY SUCH DOCUMENTS AND SIGNATURES
BE CONFIRMED BY A MANUALLY-SIGNED ORIGINAL THEREOF; PROVIDED, HOWEVER, THAT THE
FAILURE TO REQUEST OR DELIVER THE SAME SHALL NOT LIMIT THE EFFECTIVENESS OF ANY
FACSIMILE DOCUMENT OR SIGNATURE.


(D)   THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY AND ACT UPON ANY
NOTICES PURPORTEDLY GIVEN BY OR ON BEHALF OF THE GRANTORS EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE GRANTORS SHALL INDEMNIFY EACH INDEMNIFIED PARTY FROM ALL LOSSES,
COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON
EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE GRANTORS.  ALL OTHER
COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE
ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.

(e)           Any party hereto may change its address, telephone number,
electronic mail address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto as provided in this Section 27.

Section 28.    Continuing Security Interest; Assignments Under the Credit
Agreement.  This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Maturity
Date for the Revolving Credit Facility and (iii) the termination, expiration or,
if agreed by the applicable L/C Issuer in its sole discretion, cash
collateralization of all Letters of Credit and all Secured Hedge Agreements,
(b) be binding upon each Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Secured Parties and their respective successors, transferees
and assigns.  Without limiting the generality of the foregoing clause (c), any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement


--------------------------------------------------------------------------------


(including, without limitation, all or any portion of its Commitments, the Loans
owing to it and the Note or Notes, if any, held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender Party herein or otherwise, in each case as
provided in Section 10.07 of the Credit Agreement.

Section 29.    Release; Termination.  (a)  Upon any Disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents
(other than sales of Inventory in the ordinary course of business, which shall
be automatically released), the Administrative Agent will, at such Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted hereby; provided, however, that (i)
at the time of such request and such release no Event of Default shall have
occurred and be continuing, (ii) such Grantor shall have delivered to the
Administrative Agent, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Administrative Agent and a certificate of such Grantor to the effect that
the transaction is in compliance with the Loan Documents and as to such other
matters as the Administrative Agent may reasonably request, and (iii) the
proceeds of any such sale, lease, transfer or other disposition required to be
applied, or any payment to be made in connection therewith, in accordance with
Section 2.05(b) of the Credit Agreement shall, to the extent so required, be
paid or made to, or in accordance with the instructions of, the Administrative
Agent when and as required under Section 2.05(b) of the Credit Agreement.

(b)     Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Maturity Date and (iii) the termination, expiration or, if
agreed by the applicable L/C Issuer in its sole discretion, cash
collateralization of all Letters of Credit and all Secured Hedge Agreements, the
pledge and security interest granted hereby shall terminate and all rights to
the Collateral shall revert to the applicable Grantor.  Upon any such
termination, the Administrative Agent will, at the applicable Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

Section 30.    Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

Section 31.    The Mortgages.  If any of the Collateral hereunder is also
subject to a valid and enforceable Lien under the terms of any Mortgage and the
terms of such Mortgage are inconsistent with the terms of this Agreement, then
with respect to such Collateral, the terms of such Mortgage shall be controlling
in the case of fixtures and real estate leases, letting and licenses of, and
contracts and agreements relating to the lease of, real property, and the terms
of this Agreement shall be controlling in the case of all other Collateral.

Section 32.    Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.


--------------------------------------------------------------------------------


 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

Address for Notices:

 

ALLIANT TECHSYSTEMS INC.

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

Address for Notices:

 

AMMUNITION ACCESSORIES INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

Address for Notices:

 

ATK COMMERCIAL AMMUNITION
COMPANY INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

Address for Notices:




 

ATK COMMERCIAL AMMUNITION
HOLDINGS COMPANY INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

Address for Notices:

 

ATK LAUNCH SYSTEMS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK SPACE SYSTEMS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

Address for Notices:

 

FEDERAL CARTRIDGE COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

MICRO CRAFT INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT I

SOLVENCY CERTIFICATE

March 29, 2007

I, John L. Shroyer, the Chief Financial Officer of Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”), hereby certify that I am the Chief
Financial Officer of the Borrower, the direct or indirect parent of each
Subsidiary of the Borrower listed on Schedule I hereto (together with the
Borrower, the “Loan Parties”) and that I am familiar with the properties,
businesses, assets, finances and operations of each Loan Party and I am duly
authorized to execute this certificate as to the Loan Parties to be delivered
pursuant to Section 4.01(a)(xii) of the Amended and Restated Credit Agreement,
dated as of March 29, 2007 (the “Credit Agreement”) among the Borrower, the
Lenders from time to time party thereto, Bank of America, N.A., as
administrative agent, the other Agents and the Arrangers.  Unless otherwise
indicated, capitalized terms used but not defined herein shall have the
respective meanings set forth in the Credit Agreement.

 

I further certify that I am generally familiar with the properties, business and
assets of the Loan Parties and have reviewed the Loan Documents and the contents
of this Solvency Certificate and, in connection herewith, have reviewed such
other documentation and information and have made such investigation and
inquiries as I have deemed necessary and prudent therefor. I further certify
that the financial information and assumptions that underlie and form the basis
for the representations made in this Solvency Certificate were reasonable when
made and were made in good faith and continue to be reasonable as of the date
hereof.

 

I understand that the Agents and the Lenders are relying on the representations
contained in this Certificate in connection with the Transactions contemplated
by the Loan Documents.

I do hereby further certify that:

 

1.             On the date hereof, before and after giving effect to the
Transactions contemplated by the Credit Agreement and the other Loan Documents,
the fair value of the total assets (including, without limitation, rights of
contribution and indemnities against other Loan Parties to the extent such
rights constitute assets) the Loan Parties on a consolidated basis is greater
than the total amount of liabilities (including, without limitation, contingent
liabilities) of such Loan Parties on a consolidated basis.

 

2.             On the date hereof, before and after giving effect to the
Transactions contemplated by the Credit Agreement and the other Loan Documents,
the present fair saleable value of the total assets of the Loan Parties on a
consolidated basis exceeds the amount that will be required to pay the probable
liability of such Loan Parties on a consolidated basis on their debts as they
become absolute and matured.

 

3.             The Loan Parties on a consolidated basis do not intend to, and do
not believe that they will, incur debts or liabilities beyond their ability to
pay such debts and liabilities as they mature.

 


--------------------------------------------------------------------------------


4.             On the date hereof, before and after giving effect to the
Transactions contemplated by the Credit Agreement and the other Loan Documents,
the Loan Parties are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which their total assets would
constitute unreasonably small capital.

 

5.             No Loan Party intends, in consummating the Transactions
contemplated by the Credit Agreement and the other Loan Documents, to hinder,
delay or defraud either present or future creditors or any other Person to which
such Loan Party is or will become indebted on or after the date hereof.

 

6.             In reaching the conclusions set forth in this Solvency
Certificate, I have considered, among other things:

(a)           the cash and other current assets of each Loan Party reflected in
the annual consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries;

 

(b)           all obligations and liabilities of each Loan Party, whether
matured or unmatured, liquidated or unliquidated, disputed or undisputed,
secured or unsecured, subordinated, absolute, fixed or contingent, including,
among other things, claims arising out of, pending, or to the knowledge of the
undersigned, threatened litigation against such Loan Party, and in so doing,
such Loan Party has computed the amount of each such contingent liability as the
amount that, in light of all the facts and circumstances existing on the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability;

 

(d)           anticipated sales volume of each Loan Party and in the income
stream generated by such Loan Party as reflected in, among other things, the
consolidated financial statements of the Loan Parties;

(e)           the customary terms of the trade payables and other account
payables of each Loan Party;

(f)            the amount of the credit extended by and to customers of each
Loan Party;

(g)           the amortization requirements of the Credit Agreement and the
anticipated interest payable on the Loans under the Credit Agreement; and

(h)           the level of capital customarily maintained by each Loan Party and
other entities engaged in the same or similar business as the business of such
Loan Party.

Delivery of an executed counterpart of a signature page to this Solvency
Certificate by fax or pdf shall be effective as delivery of a manually executed
counterpart of this Solvency Certificate.

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned hereunto executed this Certificate in the
name of Alliant and on behalf of each of the Companies as of the date first
written above.

By:

 

 

 

Name: [John L. Shroyer]

 

Title: Chief Financial Officer

 


--------------------------------------------------------------------------------


EXHIBIT K

FORM OF INCREMENTAL TERM FACILITY SUPPLEMENT

This INCREMENTAL TERM FACILITY SUPPLEMENT [(Tranche     )](1) (this
“Supplement”) is entered into as of               , 20    , among Alliant
Techsystems Inc., a Delaware corporation (the “Borrower”), each lender party
hereto (collectively, the “Incremental Term Loan Lenders” and individually, an
“Incremental Term Loan Lender”), and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 29, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, the Administrative Agent, the other Agents and
the Arrangers.

Pursuant to Section 2.15(a) of the Credit Agreement, the Borrower has requested
(a) the addition of a $[amount not less than $50,000,000] additional term loan
facility, (b) that the Incremental Term Loan Lenders Party hereto extend
Incremental Term Loans as provided herein, and (c) the effective date for such
additional term loan facility be             , 20    .

Each Incremental Term Loan Lender party to this Supplement (this “Supplement”)
has agreed to provide the Incremental Term Commitment set forth opposite it name
on Schedule I hereto  (its “Incremental Term Commitment”) and has indicated its
willingness to lend the Incremental Term Loans on the terms and conditions set
forth herein and in the Credit Agreement.

Section 1.      Incremental Term Facility. The aggregate Incremental Term
Commitments of $               provided hereunder [shall be designated “Tranche
    Incremental Term Facility] (the “[Tranche     ] Incremental Term Facility”)
[and the Incremental Term Loans made thereunder shall be designated Tranche
    Incremental Term Loans][see footnote 1 regarding tranches] shall, in
addition to the terms and conditions set forth in the Credit Agreement, have the
following terms and conditions:

(a)   The Incremental Term Facility Closing Date must occur on or prior to
              , 20     (the “Termination Date”), which shall in no event be less
than ten Business Days from the date of this Supplement;

(b)   The Maturity Date shall be               , 20    ;

(c)   The Borrower shall repay to the Administrative Agent for the ratable
account of the Incremental Term Lenders the aggregate principal amount of all
[Tranche     ] Incremental Term Loans outstanding on the following dates in the
respective amounts set forth

--------------------------------------------------------------------------------

(1)                   It may be advisable to create a tranche of Incremental
Term Facility if it is contemplated that there will be multiple series of
Incremental Term Facilities. If only one Incremental Term Facility is
contemplated, creating a tranche would not be necessary.


--------------------------------------------------------------------------------


opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.06 of the Credit Agreement):

Date

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

provided, however, that the final principal repayment installment of the
[Tranche     ] Incremental Term Loans shall be repaid on the Maturity Date for
the [Tranche     ] Incremental Term Facility under which such [Tranche     ]
Incremental Term Loans were made and in any event shall be in an amount equal to
the aggregate principal amount of all [Tranche     ] Incremental Term Loans
outstanding on such date;

(d)   The Applicable Rate for the [Tranche     ] Incremental Term Loans shall be
(i) with respect to Base Rate Loans, a rate per annum equal to       %, and (ii)
with respect to Eurodollar Loans, a rate per annum equal to       %; and

(e)   The making of the [Tranche     ] Incremental Term Loans shall be subject
to the provisions of Sections 2.01(b), 2.02 and 4.02 of the Credit Agreement.

Section 2.      Representations and Warranties of the Borrower. The Borrower
represents to the Administrative Agent and the Incremental Term Loan Lenders
that:

(a)   No Default has occurred and is continuing on and as of the Effective Date
or would result from the addition of the Incremental Term Facility hereunder;

(b)   The representations and warranties of the Borrower contained in Article V
or any other Loan Document, are true and correct in all material respects on and
as of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2(b), the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b), respectively, of the Credit Agreement;


--------------------------------------------------------------------------------


(c)   The Borrower has complied with each of the conditions set forth in Section
2.15(c) of the Credit Agreement on and as of the Effective Date; and

(d)   The [Tranche     ] Incremental Term Facility does not exceed the Term
Commitment Increase Availability.

Section 3.      New Lenders.

Each Incremental Term Loan Lender that is an Additional Term Loan Lender:

(a)   represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Supplement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement, and (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement and provide its Incremental Term Commitment hereunder on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender;

(b)   agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents;

(c)   appoints and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;

(d)   agrees that it will perform in accordance to their terms, all obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as a Lender; and

(e)   in the case of such Incremental Term Loan Lender that is a Foreign Lender,
comply with the provisions of Section 10.15 of the Credit Agreement.

Section 4.      Reference to and Effect on Loan Documents. (a) On  and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
supplemented by this Supplement.  This Supplement is an Incremental Term
Facility Supplement referred to in the definition of Loan Documents and shall
for all purposes constitute a Loan Document.


--------------------------------------------------------------------------------


(b)   The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically supplemented by this Supplement, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations (including, without limitation, any Obligations
created or contemplated hereunder) of the Loan Parties under the Loan Documents,
in each case as supplemented by this Supplement.

(c)   Each of the undersigned Guarantors consents to this Supplement and the
transactions contemplated hereby and hereby confirms and agrees that (i)
notwithstanding the effectiveness of this Supplement, the Guaranty is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of this Supplement
each reference in the Guaranty to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as supplemented by this Supplement, and (b) each of the Collateral
Documents to which such Guarantor is a party and all of the Collateral described
therein do, and shall continue to, secure the payment of all Obligations
(including, without limitation, any Obligations created or contemplated
hereunder) to be secured thereunder.

Section 5.      Costs and Expenses. The Borrower agrees to pay or reimburse all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Supplement and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.

Section 6.      Execution in Counterparts. This Supplement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Supplement by telecopier shall be effective as delivery of a manually executed
counterpart of this Supplement.

Section 7.      Effective Date; Termination of Commitments. This Supplement
shall become effective on the requested effective date (the “Effective Date”)
subject to (a) receipt by the Administrative Agent of executed counterparts of
this Supplement by each party hereto, (b) receipt by the Administrative Agent of
an Administrative Questionnaire from each Additional Term Loan Lender party
hereto, (c) the representations and warranties of the Borrower in Section 2
being true and correct in all material respects, and (d) such date not being
later than the Termination Date.  If the Effective Date and the Incremental Term
Facility Closing Date do not occur on or prior to the Termination Date, the
Incremental Term Commitments hereunder shall automatically terminate.

Section 8.      Governing Law. This Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
subject to the jurisdictional and service provisions of the Credit Agreement, as
if this were a part of the Credit Agreement.


--------------------------------------------------------------------------------


ALLIANT TECHSYSTEMS INC.

 

By

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

By

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

 

By

 

 

 

  Name:

 

 

  Title:

 

 

 

 

[GUARANTORS]

 

 

 

 

 

By

 

 

 

  Name:

 

 

  Title:

 

 


--------------------------------------------------------------------------------


 

[NAME OF INCREMENTAL TERM LOAN LENDER]

 

 

By

 

 

 

  Name:

 

 

  Title:

 

 


--------------------------------------------------------------------------------


SCHEDULE I
TO
INCREMENTAL TERM FACILITY SUPPLEMENT

Incremental Tem Loan Lender

 

Incremental Term Loan Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT L

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT (this “Joinder Agreement”), dated
                              , 20    , by
                                         to the Amended and Restated Credit
Agreement, dated as of March 29, 2007 (as the same may be amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Alliant Techsystems Inc. a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, the other Agents and the Arrangers.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section [2.14(a)] [2.15(b)] thereof
that any Eligible Assignee may become [a Revolving Credit Lender under the
Revolving Credit Facility] [a Term Lender under any Term Facility in existence
at the time of a request for a Term Commitment Increase] by executing and
delivering to the Administrative Agent this Joinder Agreement subject to the
terms and conditions of Section [2.14] [2.15]; and

WHEREAS, the undersigned now desires to become a [Revolving Credit Lender] [Term
A Lender] [Incremental Term Loan Lender] under the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1.     The undersigned agrees to be bound by the provisions of the Credit
Agreement and other Loan Documents, and agrees that it shall, on the date this
Joinder Agreement is accepted by the Administrative Agent and the Borrower,
become a [Revolving Credit Lender] [Term A Lender] [Incremental Term Loan
Lender] for all purposes of the Credit Agreement to the same extent as if
originally such a Lender thereto, and hereby commits to provide [Revolving
Credit Commitments] [Term A Commitments] [Incremental Term Commitments] of $
           under the [Revolving Credit Facility][Term A Facility][Incremental
Term Facility created under the Incremental Term Facility Supplement dated
                , 20     (the “Applicable Incremental Term Facility
Supplement”)] and [Schedule 2.01 of the Credit Agreement][Schedule I of the
Applicable Incremental Term Facility Supplement] shall be adjusted to reflect
the [Revolving Credit Commitment][Term A Commitment][Incremental Term
Commitment] of the undersigned.

2.     The undersigned:

(a)  represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Joinder Agreement and to
consummate the transactions contemplated hereby and to become a [Revolving
Credit Lender] [Term A Lender] [Incremental Term Loan Lender] under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, and (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement and other Loan Documents as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the most recent


--------------------------------------------------------------------------------


financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder Agreement and
provide its [Revolving Credit Commitments] [Term A Commitments] [Incremental
Term Commitments] hereunder on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender;

(b)  agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents;

(c)  appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;

(d)  agrees that it will perform in accordance to their terms, all obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as a Lender; and

(e)  in the case of such [Revolving Credit Lender] [Term A Lender] [Incremental
Term Loan Lender] that is a Foreign Lender, comply with the provisions of
Section 10.15 of the Credit Agreement.

3.     The undersigned has provided the Administrative Agent with an
Administrative Questionnaire.

4.     This Joinder Agreement shall become effective on the date accepted by the
Administrative Agent and Borrower as provided below.

5.     This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, and shall be subject to the
jurisdictional and service provisions of the Credit Agreement, as if this were a
part of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF LENDER]

 

 

 

 

 



 

By

 

 

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------


Accepted this          day of

                              , 20        

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title

 

 

 

 

 


--------------------------------------------------------------------------------